Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.












COLLABORATION, LICENSE AND OPTION AGREEMENT
by and between
ACCELERON PHARMA, INC.
and
CELGENE CORPORATION
August 2, 2011







--------------------------------------------------------------------------------




THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




TABLE OF CONTENTS
 
 
 
 
Page
Article 1


 
DEFINITIONS
 
1


Article 2


 
COLLABORATION
 
20


2.1


 
Development
 
20


2.2


 
Records
 
23


2.3


 
Regulatory Matters
 
23


2.4


 
Manufacture and Supply
 
25


2.5


 
Commercialization Plan/Budget
 
27


2.6


 
Commercialization
 
27


2.7


 
Commercialization Activities in the Celgene Field
 
27


2.8


 
Third Parties
 
29


2.9


 
Information Sharing
 
30


2.10


 
ACE-011 Agreement
 
30


Article 3


 
COLLABORATION MANAGEMENT
 
31


3.1


 
Joint Development Committee
 
31


3.2


 
Joint Commercialization Committee
 
32


3.3


 
Joint Responsibilities of the Joint Development Committee and Joint
Commercialization Committee
 
34


3.4


 
Appointment of Subcommittees and Project Teams
 
35


3.5


 
Decision-Making
 
35


3.6


 
Dispute Resolution
 
35


3.7


 
Dissolution
 
36


3.8


 
Appointment of Joint Development Committee and Joint Commercialization Committee
Members
 
36


Article 4


 
LICENSES AND INTELLECTUAL PROPERTY OWNERSHIP
 
37


4.1


 
License Grants to Celgene
 
37


4.2


 
License Grant to Acceleron
 
37








--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




4.3


 
Sublicenses
 
37


4.4


 
Ownership of and Rights to Intellectual Property
 
38


4.5


 
Third Party License(s); Shire Agreement
 
39


4.6


 
No Other Rights
 
41


Article 5


 
FINANCIAL PROVISIONS
 
41


5.1


 
Upfront Payments
 
41


5.2


 
ACE-536 Development Milestones
 
41


5.3


 
Option Compound Development Milestones
 
42


5.4


 
Ex-North America Sales Milestones
 
43


5.5


 
Sharing Costs
 
43


5.6


 
Royalties
 
46


5.7


 
Payment Provisions Generally
 
50


Article 6


 
EXCLUSIVITY
 
52


6.1


 
Prohibitions
 
52


6.2


 
Third Party Acquisitions
 
53


6.3


 
Acquisitions of Third Parties
 
54


6.2


 
Termination of ACE-011 Agreement
 
54


Article 7


 
OPTION PROGRAM
 
54


7.1


 
Conduct of Option Compound Programs
 
55


7.2


 
Exercise of Option by Celgene
 
55


7.3


 
Licensing Restrictions; Option Compounds and Products
 
58


7.4


 
Updates; Reports
 
58


Article 8


 
INTELLECTUAL PROPERTY PROTECTION AND RELATED MATTERS
 
58


8.1


 
Third Party Patent Rights
 
58


8.2


 
Prosecution of Patent Rights
 
58


8.3


 
Enforcement of Patent Rights
 
62





-ii-

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




8.4


 
Claimed Infringement of Third Party Rights
 
65


8.5


 
Other Infringement Resolutions
 
66


8.6


 
Product Trademark & Product Designation
 
66


8.7


 
Marking
 
66


8.8


 
Patent Information
 
67


8.9


 
Patent Term Extension
 
67


Article 9


 
CONFIDENTIALITY
 
68


9.1


 
Confidential Information
 
68


9.2


 
Publication Review
 
70


9.3


 
Public Announcements and Use of Names
 
70


Article 10


 
TERM AND TERMINATION
 
71


10.1


 
Term
 
71


10.2


 
Termination for Cause
 
72


10.3


 
Termination for Convenience
 
73


10.4


 
Termination for Failure to Meet End Points
 
73


10.5


 
Other Effects of Termination
 
73


10.6


 
Sell-Down
 
75


10.7


 
Transfer of Records
 
75


10.8


 
Rights in Bankruptcy
 
75


10.9


 
Effect of Expiration or Termination; Survival
 
75


Article 10


 
REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
 
75


11.1


 
Mutual Representations and Warranties
 
75


11.2


 
Acceleron Representations and Warranties
 
76


11.3


 
Option Compound Representations and Warranties
 
78


11.4


 
Celgene Covenants, Representations and Warranties
 
78


11.5


 
Warranty Disclaimer
 
80





-iii-

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




11.6


 
No Consequential Damages
 
80


11.7


 
Indemnification and Insurance
 
80


Article 12


 
MISCELLANEOUS PROVISIONS
 
82


12.1


 
Dispute Resolution; Governing Law
 
82


12.2


 
Assignment
 
83


12.3


 
Amendments
 
83


12.4


 
Notices
 
83


12.5


 
Force Majeure
 
84


12.6


 
Compliance with Applicable Laws
 
84


12.7


 
Independent Contractors
 
84


12.8


 
Further Assurance
 
84


12.9


 
No Strict Construction
 
84


12.10


 
Headings
 
84


12.11


 
No Implied Waivers; Rights Cumulative
 
84


12.12


 
Severability
 
85


12.13


 
No Third Party Beneficiaries
 
85


12.14


 
Execution in Counterparts
 
85











-iv-

--------------------------------------------------------------------------------




THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




COLLABORATION, LICENSE AND OPTION AGREEMENT
This Collaboration, License and Option Agreement (this “Agreement”) dated the
2nd day of August, 2011 (the “Effective Date”) is by and between Acceleron
Pharma, Inc., a Delaware corporation having its principal office at 128 Sidney
Street, Cambridge, MA 02139 (“Acceleron”), and Celgene Corporation, a Delaware
corporation having its principal office at 86 Morris Avenue, Summit, NJ 07901
(“Celgene”). Acceleron and Celgene may each be referred to herein individually
as a “Party” and collectively as the “Parties.”
INTRODUCTION
WHEREAS, the Parties entered into a Collaboration, License and Option Agreement
on February 20, 2008 (the “Original Agreement”), pursuant to which the Parties
are collaborating in the investigation and development of certain protein-based
product candidates incorporating ActRIIA for the treatment, prevention, or
modulation of diseases and conditions in humans; and
WHEREAS, Acceleron owns or otherwise controls certain intellectual property
relating to ACE-536 (as defined below), including compositions and methods of
treatment;
WHEREAS, Celgene is in the business of discovering, developing and
commercializing innovative therapies;
WHEREAS, Acceleron and Celgene are interested in collaborating, on the terms and
conditions set forth herein, in the investigation and development of ACE-536 in
the Field (as defined below); and
WHEREAS, Acceleron and Celgene are interested in entering into an option
arrangement regarding rights to collaborate in the investigation and development
of certain product candidates for the treatment of anemia in humans;
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:
Article 1
DEFINITIONS
Except as otherwise explicitly specified to the contrary, (a) references to a
Section, Article, Exhibit or Schedule means a Section or Article of, or Schedule
or Exhibit to this Agreement, unless another agreement is specified, (b) the
word “including” will be construed as “including without limitation,” (c)
references to a particular statute or regulation include all rules and
regulations thereunder and any predecessor or successor statute, rules or
regulations, in each case, as amended or otherwise modified from time to time,
(d) words in the singular or plural form include the plural and singular form,
respectively, (e) words of any gender include each other gender, (f) “or” is
disjunctive but not necessarily exclusive, (g) the word “will” shall be
construed to have the same meaning and effect as the word “shall,” (h) whenever
this Agreement refers to a number of days, such number shall refer to calendar
days unless Business Days are specified, and (i) references to a particular
person include such person’s successors and assigns to the extent not prohibited
by this Agreement.


1

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article 1:
1.1    “Acceleron Collaboration IP” means any and all Collaboration IP created,
conceived or reduced to practice, and, in the case of patentable Collaboration
IP, Invented, solely by Acceleron, its Affiliates, agents or by Third Parties
acting on their behalf, while performing activities under this Agreement;
provided, however, that Acceleron Collaboration IP shall not include any
Collaboration IP that is Celgene Collaboration IP or Joint Collaboration IP.
1.2    “Acceleron Development Activities” means all Development activities
(including preclinical pharmacology studies, preclinical safety studies, Phase 1
Clinical Trials, Phase 2 Clinical Trials, and formulation development for
Clinical Supply for such Clinical Trials) undertaken by Acceleron pursuant to
this Agreement for the purpose of obtaining Regulatory Approval within the
Territory.
1.3    “Acceleron Improvements” means any and all Improvements to the Acceleron
Technology or the Joint Technology created, conceived or reduced to practice,
and, in the case of patentable Improvements, Invented, solely by Acceleron, its
Affiliates, agents, or by Third Parties acting on their behalf, while performing
activities under this Agreement; provided, however, that Acceleron Improvements
shall not include any Improvement that is a Celgene Improvement or Joint
Improvement.
1.4     “Acceleron Know-How” means any Know-How (other than Acceleron
Improvements and Acceleron Collaboration IP) that is either Controlled by
Acceleron on the Effective Date or comes within Acceleron’s Control during the
Agreement Term and is necessary or useful to Develop, Manufacture or
Commercialize a Licensed Compound or a Licensed Product in the Field. For
avoidance of doubt, to the extent that antibodies or ligands are necessary or
useful to Develop, Manufacture or Commercialize a Licensed Compound or a
Licensed Product in the Field, then, to the extent Controlled by Acceleron on
the Effective Date or during the Agreement Term, the composition of such
antibodies or ligands are included in the Acceleron Know-How.
1.5    “Acceleron Patent Rights” means (a) the United States and foreign Patent
Rights listed in Schedule 1.5 and, if any, the Option Patent Rights, (b) any
Patent Rights arising from those Patent Rights during the Agreement Term, (c)
any Patent Rights resulting from Acceleron Improvements or Acceleron
Collaboration IP, and (d) any other Patent Rights Controlled by Acceleron as of
the Effective Date or during the Agreement Term (but, in the case of Third Party
Intellectual Property Controlled by Acceleron during the Agreement Term, subject
to Section 5.6.3(d)); all of the above (a) through (d) solely to the extent that
such Patent Rights claim the manufacture or use of a Licensed Compound or a
Licensed Product, claim a composition of matter of or including a Licensed
Compound or a Licensed Product, or are necessary or useful to Develop,
Manufacture or Commercialize a Licensed Compound or a Licensed Product, in each
case in the Field. For the avoidance of doubt, any Patent Rights that claim the
use of a Licensed Compound or Licensed Product in combination with another
product (including the use of a Licensed Compound or Licensed Product as part of
a Combination Product) shall be included


2

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




within “Acceleron Patent Rights” (if otherwise within this definition); provided
that such inclusion shall not cause “Acceleron Patent Rights” to include any
other Patent Rights that claim such other product or the use or manufacture of
such other product (or the other active component of a Combination Product) that
is not a Licensed Compound or Licensed Product.
1.6    “Acceleron Phase 2 Clinical Trials” means, subject to Section 2.1.1, (a)
the first Phase 2 Clinical Trial for ACE-536 in a myelodysplastic syndrome and
(b) the first Phase 2 Clinical Trial for ACE-536 in the second Initial
Development Disease selected by the Joint Development Committee for ACE-536, in
each case, that is conducted for the purpose of obtaining Regulatory Approval in
North America or Europe.
1.7    “Acceleron Technology” means Acceleron Patent Rights, Acceleron Know-How,
Acceleron Improvements, and Acceleron Collaboration IP.
1.8    “ACE-011 Agreement” means the Collaboration, License and Option Agreement
entered into by Acceleron and Celgene on February 20, 2008, as amended by the
First Amendment dated August 2, 2011 and as further amended from time to time in
accordance with its terms.
1.9    “ACE-536” means (a) the protein shown in Schedule 1.9, (b) any dimers or
multimers of (a), and (c) any nucleic acid encoding a protein of clause (a) or
(b) of this Section 1.9.
1.10    “ActRIIB Compounds” means (a) any protein or fusion protein containing
activin receptor type IIB (“ActRIIB”) or a fragment of ActRIIB, whether
naturally occurring, expressed through recombinant engineering or gene
activation, or chemically synthesized (including, but not limited to Fc
fusions); or (b) any dimers or multimers of (a); or (c) any nucleic acid
encoding the foregoing; provided, however, that “ActRIIB Compounds” shall
exclude all ActRIIA (as defined in the ACE-011 Agreement) compounds.
1.11    “Additional Development Disease” means, with respect to any Licensed
Product or Licensed Compound, any disease in the Field which is not an Initial
Development Disease with respect to such Licensed Product or Licensed Compound.
1.12    “Affiliate” means, with respect to a subject entity, another entity
that, directly or indirectly, controls, is controlled by, or is under common
control with such subject entity, for so long as such control exists. For
purposes of this definition only, “control” means ownership, directly or
indirectly through one or more Affiliates, of at least fifty percent (50%) of
the equity securities of the entity entitled to vote in the election of
directors (or, in the case of an entity that is not a corporation, in the
election of the corresponding managing authority, or in the case of a
partnership, the status as a general partner) or any other arrangement whereby
an entity controls or has the right to control the board of directors or
equivalent governing body or management of a corporation or other entity.
1.13    “Agreement Term” means the period commencing on the Effective Date and
ending upon the termination of this Agreement in accordance with Section 10.1.
1.14    “Anemia” means anemias, disorders of red blood cells and disorders of
erythropoiesis. For the avoidance of doubt, “Anemia” includes any decrease in
function and quality of red blood cells, or any deficiency in the function of
red blood cells, or less than the normal quantity of hemoglobin in the blood, or
any deficiency in the function of hemoglobin.


3

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




1.15    “Applicable Law” means the applicable laws, rules and regulations,
including any rules, regulations, guidelines or other requirements of the
Regulatory Authorities, that may be in effect from time to time in the
Territory.
1.16    “Asia” means [* * *].
1.17    “Bankruptcy Code” means Title 11, United States Code, as amended, or
analogous provisions of Applicable Law outside the United States.
1.18    “Biosimilar Notice” means a copy of any application submitted by a Third
Party to the FDA under 42 U.S.C. § 262(k) of the PHS Act (or, in the case of a
country of the Territory outside the United States, any similar law) for
Regulatory Approval of a biological product, which application identifies a
Licensed Product as the reference product with respect to such product, and
other information that describes the process or processes used to manufacture
the biological product.
1.19    “Business Day” means a day on which banking institutions in Boston,
Massachusetts and Trenton, New Jersey are open for business.
1.20    “Celgene Collaboration IP” means any and all Collaboration IP created,
conceived or reduced to practice, and, in the case of patentable Collaboration
IP, Invented, solely by Celgene, its Affiliates, agents or by Third Parties
acting on their behalf, while performing activities under this Agreement;
provided, however, that Celgene Collaboration IP shall not include any
Collaboration IP that is Acceleron Collaboration IP or Joint Collaboration IP.
1.21    “Celgene Development Activities” means all Development activities
(including, if Celgene elects to be responsible pursuant to Section 2.1.2(a),
Phase 3 Clinical Trials, any formulation development for Licensed Compounds or
Licensed Products taking place after the end of Phase 2 Clinical Trials, and any
other Development activities taking place after the end of Phase 2 Clinical
Trials) undertaken by Celgene pursuant to this Agreement for the purpose of
obtaining Regulatory Approval in the Territory.
1.22    “Celgene Improvements” means (a) any and all Improvements to the Joint
Technology created, conceived or reduced to practice, and, in the case of
patentable Improvements, Invented, solely by Celgene, its Affiliates, agents or
by Third Parties acting on their behalf, while performing activities under this
Agreement; and (b) any and all Improvements to the Celgene Technology created,
conceived or reduced to practice, and, in the case of patentable Improvements,
Invented, solely by either Party, its Affiliates, agents or by Third Parties
acting on their behalf or jointly by the Parties, their respective Affiliates,
agents or by Third Parties acting on their behalf, while performing activities
under this Agreement; provided, however, that Celgene Improvements shall not
include any Improvement that is an Acceleron Improvement or Joint Improvement.
1.23    “Celgene Know-How” means any Know-How (other than Celgene Improvements
and Celgene Collaboration IP) that is either Controlled by Celgene on the
Effective Date or comes within Celgene’s Control during the Agreement Term that
Celgene, in its sole discretion, actually uses and is necessary to Develop,
Manufacture or Commercialize a Licensed Compound or a Licensed Product in the
Field.


4

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




1.24    “Celgene Patent Rights” means (a) any Patent Rights resulting from
Celgene Improvements or Celgene Collaboration IP and (b) any other Patent Rights
Controlled by Celgene as of the Effective Date or during the Agreement Term,
other than the Acceleron Patent Rights, that Celgene, in its sole discretion,
actually uses and are necessary to Develop, Manufacture or Commercialize a
Licensed Compound or a Licensed Product in the Field; for each of (a) and (b)
above, solely to the extent that such Patent Rights claim the manufacture or use
of a Licensed Compound or a composition of matter of or including a Licensed
Compound. For the avoidance of doubt, any Patent Rights that claim the use of a
Licensed Compound or Licensed Product in combination with another product
(including the use of a Licensed Compound or Licensed Product as part of a
Combination Product) shall be included within “Celgene Patent Rights” (if
otherwise within this definition); provided that such inclusion shall not cause
“Celgene Patent Rights” to include any other Patent Rights that claim such other
product or the use or manufacture of such other product (or the other active
component of a Combination Product) that is not a Licensed Compound or Licensed
Product.
1.25    “Celgene Technology” means Celgene Know-How, Celgene Patent Rights,
Celgene Improvements, and Celgene Collaboration IP.
1.26    “Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger or consolidation, or (b) a
transaction or series of related transactions in which a Third Party, together
with its Affiliates, becomes the beneficial owner of fifty percent (50%) or more
of the combined voting power of the outstanding securities of such Party, or (c)
the sale or other transfer to a Third Party of all or substantially all of such
Party’s business to which the subject matter of this Agreement relates. For the
avoidance of doubt, an initial public offering of shares of Acceleron to the
public shall not constitute a “Change of Control.”
1.27    “Clinical Hold” means that (a) the applicable Clinical Trial is put on
clinical hold by the applicable Regulatory Authorities and remains on hold for
at least one year, (b) the IND or other regulatory approval for the applicable
Clinical Trial has been suspended, terminated, or withdrawn by the applicable
Regulatory Authorities and remains suspended, terminated, or withdrawn for at
least one year, (c) the applicable Clinical Trial has been suspended due to
potential toxicity or safety findings or side effects that the Joint Development
Committee (with the consent of both Parties) reasonably believes justify
suspension of such Clinical Trial, or (d) due to potential toxicity or safety
findings or side effects, the independent data monitoring committee recommends
termination of such Clinical Trial.
1.28    “Clinical Supplies” means supplies of Licensed Compound and Licensed
Product Manufactured by or on behalf of Celgene or Acceleron in compliance with
GLP and GMP and meeting the FDA Guidance for Biologics License Applications,
Product License Applications/Establishment License Applications, New Drug
Applications, and supplements and amendments to those applications to Center for
Biologics Evaluation and Research (CBER) and EMA guidances, in each case, if
required given the intended use, and ready to be used for the conduct of
pre-clinical or human clinical trials of such Licensed Product in the Field.


5

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




1.29    “Clinical Trial” means a study in humans that is conducted in accordance
with GCP and is designed to generate data in support of an NDA.
1.30    “Collaboration IP” means (a) any and all ideas, information, Know-How,
data research results, writings, inventions, discoveries, modifications,
enhancements, derivatives, new uses, developments, techniques, materials,
compounds, products, designs, processes or other technology or intellectual
property, whether or not patentable or copyrightable, in each case, that is not
an improvement to then-existing Acceleron Technology, Celgene Technology, or
Joint Technology and is developed by either Party, its Affiliates or Third
Parties acting on their behalf while performing activities under this Agreement,
and (b) all Patent Rights and other intellectual property rights in any of the
foregoing.
1.31    “Combination Product” means any product that comprises a Licensed
Compound or Licensed Product sold in conjunction with another active component
so as to be a combination product (whether packaged together or in the same
therapeutic formulation).
1.32    “Commercial Supplies” means supplies of Licensed Product in final
packaged form Manufactured by or on behalf of Celgene in compliance with GMP and
meeting FDA Guidance for Biologics License Applications, Product License
Applications/Establishment License Applications, New Drug Applications, and
supplements and amendments to those applications to Center for Biologics
Evaluation and Research (CBER) and EMA guidances, in each case, if required
given the intended use, and ready to be offered for commercial sale by Acceleron
or Commercialized by Celgene, or their respective Affiliates or Sublicensees,
for use in the Field in the Territory.
1.33    “Commercialization” means any and all activities using, constituting,
importing, marketing, distributing, offering for sale and selling Licensed
Products in the Field in the Territory following or in expectation of receipt of
Regulatory Approval (but excluding Development) and shall include Promotion as
well as activities required to fulfill ongoing regulatory obligations, including
adverse event reporting but excluding any Post-Approval Clinical Trials. When
used as a verb, “Commercialize” means to engage in Commercialization.
1.34    “Commercially Reasonable Efforts” means, for each Party, the carrying
out of obligations in a diligent and sustained manner using such effort and
employing such resources as would normally be exerted or employed by a
similarly-situated biopharmaceutical company for a product of similar market
potential, and at a similar stage of its Development or product life, taking
into consideration safety and efficacy, Development Costs, Operating Costs, the
anticipated prescription label, the nature of the Licensed Product, the clinical
setting in which it is expected to be used, competitiveness of the marketplace,
regulatory environment, the patent or other proprietary position of the Licensed
Product, and other conditions then prevailing. Commercially Reasonable Efforts
shall be determined on a country-by-country basis; provided that, with respect
to the co-Promotion obligations hereunder, such standard shall be based on an
established biopharmaceutical company rather than a similarly-situated
biopharmaceutical company.
1.35    “Completion” means, with respect to a Clinical Trial, the completion of
the database lock for the applicable Clinical Trial.


6

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




1.36    “Confidential Information” means, with respect to each Party,
proprietary data or information that belongs in whole or in part to such Party,
its Affiliates or Sublicensees, and is disclosed to the other Party.
Confidential Information of Celgene includes all Celgene Technology, the reports
delivered by Celgene to Acceleron hereunder, all proprietary data and
information of Celgene disclosed by Celgene at the Joint Development Committee
or Joint Commercialization Committee meetings, and any information designated as
Confidential Information of Celgene hereunder. Confidential Information of
Acceleron includes Acceleron Technology, the reports delivered by Acceleron to
Celgene hereunder, all proprietary data and information of Acceleron disclosed
by Acceleron at the Joint Development Committee or Joint Commercialization
Committee meetings, and any information designated as Confidential Information
of Acceleron hereunder. For clarity, information that is not otherwise
Confidential Information of a Party hereunder shall not become Confidential
Information by inclusion in a report delivered by such Party to the other Party.
Confidential Information of both Parties includes Joint Technology and the terms
and conditions of this Agreement. Confidential Information shall not include (as
determined by competent documentation) information that:
(a)    was known by the receiving Party or its Affiliates prior to its date of
disclosure to the receiving Party; or
(b)    either before or after the date of the disclosure to the receiving Party
is lawfully disclosed to the receiving Party or its Affiliates by sources (other
than the disclosing Party) rightfully in possession of the Confidential
Information; or
(c)    either before or after the date of the disclosure to the receiving Party
or its Affiliates becomes published or generally known to the public (including
information known to the public through the sale of products in the ordinary
course of business) through no fault or omission on the part of the receiving
Party, its Affiliates or its Sublicensees; or
(d)    is independently developed by or for the receiving Party or its
Affiliates without reference to or reliance upon the Confidential Information.
1.37    “Contract Year” means each calendar year during the Agreement Term;
provided, however, that the first Contract Year shall begin on the Effective
Date and end on December 31, 2011. Each Contract Year shall be divided into four
(4) “Contract Quarters” ending respectively on March 31, June 30, September 30
and December 31.
1.38    “Control” or “Controlled” means with respect to any (a) material, item
of information, method, data or other Know-How or (b) Patent Rights or other
intellectual property right, the possession (whether by ownership or license,
other than pursuant to this Agreement) by a Party or its Affiliates of the
ability to grant to the other Party access or a license as provided herein under
such item or right without, in the case of such rights that are licensed from a
Third Party, violating the terms of any agreement or other arrangement with any
Third Party existing before or after the Effective Date.
1.39    “Designated Countries” means the United States, member countries of the
European Patent Convention, member countries of the Eurasian Patent Convention,
Canada, Australia, Japan, South Korea, China, India and Brazil.


7

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




1.40    “Developing Party” means, with respect to any Licensed Product or
Licensed Compound, the Party conducting Development activities with respect to
such Licensed Compound or Licensed Product pursuant to Section 2.1. The Parties
acknowledge that each Party could simultaneously be a Developing Party for a
particular Licensed Compound or Licensed Product.
1.41    “Development” means all pre-clinical and clinical activities performed
by or on behalf of either Party with respect to Licensed Compounds or Licensed
Products in the Field in the Territory in an indication, or for the purpose of
obtaining Regulatory Approval with respect to such indication, from the
Effective Date until Regulatory Approval of such Licensed Compounds or Licensed
Products is obtained for the indication being studied, including: (a)
identification and early pre-clinical testing of Licensed Compounds; (b)
toxicology, regulatory affairs, pre-clinical studies and clinical trials in
accordance with the GLPs, GCPs and GMPs or other designated quality standards
and Applicable Laws; and (c) all Manufacturing activities (until such time as
Manufacturing of Commercial Supplies commences) relating to developing the
ability to Manufacture Licensed Product, including process and formulation
development, process validation, manufacturing scale-up, manufacturing and
analytical development, and quality assurance and quality control. When used as
a verb, “Develop” means to engage in Development.
1.42    “Development Costs” means FTE Costs and other costs specifically
identifiable or allocable to Development or regulatory activities for each
Licensed Compound and Licensed Product and development of the Manufacturing
process, as well as Manufacturing of Clinical Supplies, in each case, actually
incurred by Celgene or Acceleron, or their respective Affiliates. Development
Costs shall include:
(a)    the costs associated with the production of Clinical Supplies for all
Clinical Trials (including the costs associated with the transfer of Clinical
Supplies to the site of use and including pre-Commercialization and
post-Commercialization Clinical Trials), which costs of Clinical Supplies shall
include such costs that would ordinarily be included as a “Cost of Goods Sold”
under U.S. GAAP for a similar product, made on the basis of theoretical full
capacity operation of the relevant facility, and shall be set forth in the
Development Plan/Budget;
(b)    the costs of studies on the toxicological, pharmacological, metabolic or
clinical aspects of a Licensed Compound or Licensed Product necessary for the
purpose of obtaining Regulatory Approval of a Licensed Compound or a Licensed
Product;
(c)    the costs of process and formulation development, process improvement and
scale-up costs, validation costs, including qualification lots and costs for
preparing, submitting, and reviewing or developing data or information for the
purpose of submission to a governmental authority to obtain manufacturing or
marketing approval of a Licensed Compound or a Licensed Product, in each case,
to the extent that such costs and expenses are associated with Development
activities;


8

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




(d)    the costs associated with the transfer to and implementation of
manufacturing technology, from one Party to the other Party or to a Third Party,
necessary for the Development of a Licensed Product or Licensed Compound;
(e)    costs of data management, statistical designs and studies, document
preparation and other administration expenses associated with all Clinical
Trials;
(f)    Third Party Intellectual Property Costs associated with Development
activities and the Manufacture of Clinical Supplies that are deemed Development
Costs pursuant to Section 5.6.3(d);
(g)    Patent Procurement Costs to the extent provided in Section 8.2.4(b); and
(h)    capital expenditures incurred by Acceleron and approved pursuant to
Section 2.4.2(a).
In determining Development Costs chargeable under this Agreement, the Parties
shall use their respective project accounting systems (which must be consistent
with the terms of this Agreement). The Parties shall consistently apply
methodologies for calculating and allocating Development Costs based on their
internal accounting systems (which must be consistent with the terms of this
Agreement). Notwithstanding anything in this definition to the contrary, only
those Development Costs that are contemplated by the Development Plan/Budget
shall be chargeable by either Party as Development Costs with any cost overruns
treated in the manner set forth in Section 5.5.4. Except to the extent included
in cost of Clinical Supplies described in clause (a) above, expenses incurred by
either Party for equipment, materials and supplies utilized in performing its
activities under the Development Plan/Budget shall not be separately charged as
Development Costs, except for those expenses incurred by either Party, as set
forth in the Development Plan/Budget, in the purchase or making of equipment,
materials or supplies (other than common laboratory supplies, e.g., pipettes,
test tubes, petri dishes, reagents, and the like) that are to be used
exclusively in connection with the performance of either Party’s activities
under the Development Plan/Budget (e.g., laboratory animals, placebo supplies,
etc.), which expenses shall be charged as Development Costs at either Party’s
actual out-of-pocket expense incurred in purchasing or making such equipment,
materials or supplies.
1.43    “Development Plan/Budget” means (a) the comprehensive plan for the
Development of any Licensed Compound or Licensed Product for the purpose of
obtaining Regulatory Approval in the Territory, including activities designed to
generate the preclinical, process development/manufacturing scale-up, clinical
and regulatory information required for filing NDAs in the Territory, and (b) a
budget setting forth the internal and external resources and expenses, including
the maximum costs to be incurred in a particular Contract Year, for such
Development activities.
1.44    “EMA” means the Regulatory Authority known as either the European
Medicines Agency or the European Agency for the Evaluation of Medicinal
Products, or a successor agency with responsibilities comparable to those of the
European Medicines Agency or the European Agency for the Evaluation of Medicinal
Products.


9

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




1.45    “Europe” means Switzerland and all countries in which the Development or
Commercialization of a Licensed Compound or Licensed Product is regulated by the
EMA.
1.46    “Executive Officers” means the Chief Executive Officer of Celgene (or a
designee of such Chief Executive Officer) and the Chief Executive Officer of
Acceleron (or a designee of such Chief Executive Officer).
1.47    “FDA” means the United States Food and Drug Administration, or a
successor agency in the United States with responsibilities comparable to those
of the United States Food and Drug Administration.
1.48    “Field” means:
(a)    with respect to any Option Compound deemed a Licensed Compound in
accordance with Article 7 (or any Licensed Product that contains such Licensed
Compound), (i) the treatment, prevention, modulation or diagnosis of any
disease, disorder or condition in humans, and (ii) any and all research uses and
applications related to the Development, Manufacture and Commercialization of
Licensed Compounds or Licensed Products; and
(b)    with respect to ACE-536 or any Licensed Product containing ACE-536, the
Use in Anemia; provided that, at such time as the provisions of Section
11.1.2(a) of the Shire Agreement terminate or are modified (to give Acceleron
broader rights to develop ACE-536), the “Field” with respect to ACE-536 or any
Licensed Product containing ACE-536 shall expand to (i) the treatment,
prevention, modulation or diagnosis of any disease, disorder or condition in
humans, if the Shire Agreement terminates, or (ii) the broadest scope that is
permitted as modified under the Shire Agreement, if the Shire Agreement is
modified (provided that the “Field” shall never be less than Use in Anemia).
1.49    “First Commercial Sale” means, with respect to a given Licensed Product
in a country in the Territory, the first commercial sale in an arms’ length
transaction of such Licensed Product in the Field to a Third Party by or on
behalf of a Party, its Affiliate or its Sublicensee in such country following
receipt of applicable Regulatory Approval of such Licensed Product in such
country.
1.50    “FTE Costs” means, for any Contract Quarter, the FTE Rate multiplied by
the number of hours of service spent in such Contract Quarter by employees of
Celgene or Acceleron, or their respective Affiliates, working directly on the
Development or Commercialization of a Licensed Product.
1.51    “FTE Rate” means $[* * *] for employees of each of Acceleron and its
Affiliates and Celgene and its Affiliates, which rate may be adjusted annually
by each Party based on changes in the Consumer Price Index (as quoted by the
U.S. Department of Labor, Bureau of Labor Statistics).
1.52    “GCP” means the international ethical and scientific quality standards
for designing, conducting, recording, and reporting trials that involve the
participation of human subjects. In the


10

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




United States, GCP shall be based on Good Clinical Practices established through
FDA guidances (including ICH E6).
1.53    “Generic Product” means a product on the market commercialized by a
Third Party (excluding Sublicensees) that (a) is approved, under any
then-existing laws and regulations in the applicable country pertaining to
approval of “generic” biologic products, as a “generic” version of a Licensed
Product labeled for substantially similar indications as such Licensed Product;
or (b) otherwise is recognized as a biosimilar or interchangeable biological
product to the Licensed Product by the applicable Regulatory Authority.
1.54    “GLP” means the current Good Laboratory Practice (or similar standards)
for the performance of laboratory activities for pharmaceutical products as are
required by applicable Regulatory Authorities. In the United States, Good
Laboratory Practices are established through FDA regulations (including 21
C.F.R. Part 58), FDA guidances, FDA current review and inspection standards and
current industry standards.
1.55    “GMP” means current Good Manufacturing Practices. In the United States,
GMP shall be as defined under the rules and regulations of the FDA, as the same
may be amended from time to time.
1.56    “Improvements” means (a) any and all ideas, information, Know-How, data
research results, writings, inventions, discoveries, modifications,
enhancements, derivatives, new uses, developments, techniques, materials,
compounds, products, designs, processes or other technology or intellectual
property, whether or not patentable or copyrightable, in each case, that is an
improvement to then-existing Acceleron Technology, Celgene Technology, or Joint
Technology and is developed by either Party, its Affiliates or Third Parties
acting on their behalf while performing activities under this Agreement, and (b)
all Patent Rights and other intellectual property rights in any of the
foregoing.
1.57    “IND” means an Investigational New Drug Application, as defined in the
Food Drug & Cosmetics Act, or similar application or submission that is required
to be filed with any Regulatory Authority before beginning clinical testing of a
Licensed Product in human subjects.
1.58    “Initial Development Diseases” means:
(a)    with respect to ACE-536, (i) a disease in the Field with a prevalence of
less than 200,000 affected individuals in the United States, which disease is
selected by the Joint Development Committee after review of all applicable
scientific data regarding ACE-536, and (ii) any myelodysplastic syndrome, and
(b)    with respect to any Option Compound that is deemed a Licensed Compound in
accordance with Article 7, the initial disease that is selected by the Parties
when Celgene exercises its Option with respect to such Option Compound.
1.59    “Invented” means the act of invention by inventors, as determined in
accordance with U.S. patent laws.
1.60    “Joint Collaboration IP” means any and all Collaboration IP created,
conceived or reduced to practice, and, in the case of patentable Collaboration
IP, Invented, jointly by


11

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Acceleron and Celgene, their respective Affiliates, agents or by Third Parties
acting on their behalf, while performing activities under this Agreement;
provided, however, that Joint Collaboration IP shall not include any
Collaboration IP that is Acceleron Collaboration IP or Celgene Collaboration IP.
1.61    “Joint Improvements” means (a) any and all Improvements to the Acceleron
Technology created, conceived or reduced to practice, and, in the case of
patentable Improvements, Invented, solely by Celgene, its Affiliates, agents or
by Third Parties acting on their behalf, while performing activities under this
Agreement; and (b) any and all Improvements to the Acceleron Technology or Joint
Technology created, conceived or reduced to practice, and, in the case of
patentable Improvements, Invented, jointly by Acceleron and Celgene, their
respective Affiliates, agents or Sublicensees or by Third Parties acting on
their behalf, while performing activities under this Agreement; provided,
however, that Joint Improvements shall not include any Improvement that is a
Celgene Improvement or Acceleron Improvement.
1.62    “Joint Patent Rights” means any Patent Rights resulting from any Joint
Improvements or Joint Collaboration IP.
1.63    “Joint Technology” means Joint Improvements, Joint Patent Rights, and
Joint Collaboration IP.
1.64    “Know-How” means any non-public, proprietary invention, discovery,
process, method, composition, formula, procedure, protocol, technique, result of
experimentation or testing, information, data, material, technology or other
know-how, whether or not patentable or copyrightable. Know-How shall not include
any Patent Rights with respect thereto.
1.65    “Licensed Compound” means (a) ACE-536, and (b) effective upon the dates
and pursuant to the terms set forth in Article 7, (i) any applicable Option
Compound, (ii) any dimers or multimers of (i), and (iii) any nucleic acid
encoding a protein of (i) or (ii).
1.66    “Licensed Product Patents” means any Acceleron Patent Rights that
contain claims solely directed to Licensed Compounds or Licensed Products or
methods of use or manufacture thereof.
1.67    “Licensed Product” means any preparation in final form that contains a
Licensed Compound.
1.68    “Major Market Countries” means the United States, the European Union,
and Japan.
1.69    “Manufacturing” means, as applicable, all activities associated with the
production, manufacture, processing, filling, finishing, packaging, labeling,
shipping, and storage of Licensed Compounds or Licensed Products, including
process and formulation development, process validation, stability testing,
manufacturing scale-up, pre-clinical, clinical and commercial manufacture and
analytical development, product characterization, quality assurance and quality
control, whether such activities are conducted by a Party, its Affiliates or a
Third Party contractor of such Party. When used as a verb, “Manufacture” means
to engage in Manufacturing.
1.70    “Material Adverse Impact” means an activity that materially adversely
impacts (a) development, manufacture or commercialization (including pricing)
of, with the exception of


12

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




ACE-536, ActRIIB Compounds in the European Union or (b) the global pricing,
regulatory, development, manufacture or commercialization strategies for, with
the exception of ACE-536, ActRIIB Compounds (including product positioning)
approved by the Joint Steering Committee under the Shire Agreement.
1.71    “Net Sales” means the aggregate gross invoice prices of all Licensed
Products sold by Celgene, and its Affiliates and Sublicensees, to Third Parties
anywhere within the Territory, including wholesale distributors, less deductions
from such amounts calculated in accordance with U.S. GAAP so as to arrive at
“net product sales” under U.S. GAAP, and further reduced by write-offs of
accounts receivables or increased for collection of accounts that were
previously written off.
The transfer of Licensed Products between or among Celgene, Acceleron and their
Affiliates and Sublicensees shall be excluded from the computation of Net Sales.
Notwithstanding the foregoing, in the event a Licensed Compound or Licensed
Product is sold as a Combination Product, Net Sales shall be calculated by
multiplying the Net Sales of the Combination Product by the fraction A/(A+B),
where A is the gross invoice price of the Licensed Compound or Licensed Product
if sold separately in a country and B is the gross invoice price of the other
product(s) included in the Combination Product if sold separately in such
country. In the event no such separate sales are made by Celgene, its Affiliates
or Sublicensees in a country, Net Sales of the Combination Product shall be
calculated in a manner to be negotiated and agreed upon by the Parties,
reasonably and in good faith, prior to any sale of such Combination Product,
which shall be based upon the respective cost of goods sold of the active
components of such Combination Product.
1.72    “New Drug Application” or “NDA” means a New Drug Application filed with
the FDA as described in 21 C.F.R. § 314, a Biological License Application (BLA)
pursuant to 21 C.F.R. § 601.2, or any equivalent or any corresponding
application for Regulatory Approval (not including pricing and reimbursement
approval) in any country or regulatory jurisdiction other than the United
States.
1.73    “Non-Developing Party” means, with respect to any Licensed Product or
Licensed Compound, the Party not conducting Development activities with respect
to such Licensed Compound or Licensed Product pursuant to Section 2.1.
1.74    “Non-Prosecuting Party” means, with respect to a particular Patent
Right, the Party which is not the Prosecuting Party.
1.75    “North America” means the United States, including its territories and
possessions, Canada and Mexico.
1.76    “Operating Costs” means, costs of goods sold, all Sales Force Costs, all
Third Party Intellectual Property Costs associated with the sale of Licensed
Product that are deemed Operating Costs pursuant to Section 5.6.3(d), and all
costs associated with the distribution, marketing and sale of Licensed Product
(including costs for preparing and reproducing detailing aids, promotional
materials, professional education, and product related public relations).
Notwithstanding anything in this definition to the contrary, only those
Operating Costs that are


13

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




contemplated by the Commercialization Plan/Budget shall be chargeable by either
Party as Operating Costs, with any cost overruns treated in the manner set forth
in Section 5.5.4.
1.77    “Option Compound Development Costs” means, with respect to an Option
Compound, the amount of Development Costs incurred by Acceleron in the
Development of such Option Compound. For the purposes of this Section 1.77, the
definition of each of “Development Costs” and “Development” shall be deemed to
apply to Option Compounds mutatis mutandis as it applies to Licensed Compounds
and Licensed Products (i.e., substituting “Option Compounds” for “Licensed
Compounds” or “Licensed Products”).
1.78    “Option Compounds” means any compound (a) that is not (i) a Licensed
Compound hereunder or (ii) a “Licensed Compound,” “Licensed Product,” or “Option
Compound” under the ACE-011 Agreement, (b) that is Controlled by Acceleron, and
(c) for which Acceleron has submitted an IND (which is accepted by the
applicable Regulatory Authority) for Use in Anemia; provided that,
notwithstanding anything to the contrary in this Agreement, Acceleron shall not
be deemed to Control any additional Option Compounds following a Change of
Control of Acceleron that were not Controlled by Acceleron prior to such Change
of Control.
1.79    “Option Patent Rights” means any Patent Rights Controlled by Acceleron
as of the Effective Date or during the Agreement Term, other than a Patent Right
that is otherwise already an Acceleron Patent Right (including those on Schedule
1.5 as of the Effective Date), solely to the extent that such Patent Rights (a)
claim the manufacture or use of in the Field, (b) claim a composition of matter
of or including, or (c) are necessary or useful to Develop, Manufacture or
Commercialize in the Field, in each case, (i) an Option Compound which is deemed
a Licensed Compound in accordance with Article 7 or (ii) a Licensed Product
containing such Licensed Compound described in clause (a)(i) of this Section
1.79. For the avoidance of doubt, any Patent Rights that claim the use of an
Option Compound which is deemed a Licensed Compound in combination with another
product (including the use of such Option Compound as part of a Combination
Product) shall be included within “Option Patent Rights” (if otherwise within
this definition); provided that such inclusion shall not cause “Option Patent
Rights” to include any other Patent Rights that claim such other product or the
use or manufacture of such other product (or the other active component of a
Combination Product) that is not an Option Compound which is deemed a Licensed
Compound.
1.80    “Option Product” means any preparation in final form that contains an
Option Compound.
1.81    “Option Term” means the period of time beginning on the Effective Date
and ending on the later of (a) the date on which no Development or
Commercialization activities for any Licensed Compound or Licensed Product are
ongoing and, according to the Joint Development Committee and Joint
Commercialization Committee, no additional Development or Commercialization
activities, respectively, are expected to commence under this Agreement during
the Agreement Term; (b) the date on which (i) no development or
commercialization activities for any “Licensed Compound” or “Licensed Product”
(each as defined in the ACE-011 Agreement) under the ACE-011 Agreement are
ongoing and, according to the applicable development and commercialization
committees thereunder, no additional development or commercialization
activities, respectively, are expected to commence under the ACE-011 Agreement
during its term and (ii) all option rights under the ACE-011 Agreement have been


14

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




forfeited with respect to each “Option Compound” with respect to which Celgene
has made an “Option Program Payment” to Acceleron (as each such term is defined
in the ACE-011 Agreement) as of the date of the events described in clause (i);
and (c) the date on which the Royalty Term for all Licensed Products under this
Agreement and the “Royalty Term” (as defined in the ACE-011 Agreement) for all
“Licensed Products” (as defined in the ACE-011 Agreement) has ended; provided
that, if, at the time that the Option Term would otherwise end, any Option is
then pending pursuant to Section 7.2 or 7.2.4, then the “Option Term” shall
continue until the termination of the Option pursuant to Section 7.2.3 or 7.2.4
without Celgene having exercised the Option. For the avoidance of doubt, (x) if
Celgene exercises such Option, then the conditions set forth in clause (a)(i)
shall no longer be deemed to have been met at such time; and (y) if Acceleron
has designated an Option Compound in accordance with Section 7.2.1 and Celgene
elects not to exercise its Option at such time, the Option shall not be deemed
to have terminated under Section 7.2.3 until completion of the first Clinical
Trial for such Option Compound pursuant to Section 7.2.2.
1.82    “Patent Procurement Costs” means the fees and expenses paid by the
Parties or their Affiliates to outside legal counsel and experts, and
Prosecuting expenses, incurred after the Effective Date, in connection with the
Prosecution of Acceleron Patent Rights, Joint Patent Rights and Celgene Patent
Rights, including the costs of patent interference, reexamination, reissue,
opposition and revocation proceedings.
1.83    “Patent Rights” means all patents (including all reissues, extensions,
substitutions, confirmations, re-registrations, re-examinations, invalidations,
supplementary protection certificates, and patents of addition) and patent
applications (including all provisional applications, continuations,
continuations-in-part, and divisions), in each case, anywhere in the world.
1.84    “Phase 1 Clinical Trial” means, as to a specific pharmaceutical product,
a Clinical Trial in humans of the safety of such product in healthy volunteers
or a limited patient population, or human clinical studies directed toward
understanding the mechanisms or metabolism of the product. A Phase 1 Clinical
Trial shall be deemed initiated upon the dosing of the first subject or patient.
1.85    “Phase 2 Clinical Trial” means, as to a specific pharmaceutical product,
a Clinical Trial in humans that is intended to study the safety, dosage and
initial efficacy in a limited patient population and is prospectively designed
to support the continued testing of the product in one or more further Phase 2
Clinical Trials or Phase 3 Clinical Trials, as further defined in 21 C.F.R.
312.21(b) or the corresponding regulation in jurisdictions other than the United
States. A Phase 2 Clinical Trial shall be deemed initiated upon the dosing of
the first patient.
1.86    “Phase 3 Clinical Trial” means, as to a specific pharmaceutical product,
a pivotal Clinical Trial in humans performed to gain evidence with statistical
significance of the efficacy of such product in a target population, and to
obtain expanded evidence of safety for such product that is needed to evaluate
the overall benefit-risk relationship of such product, to form the basis for
approval of an NDA by a Regulatory Authority and to provide an adequate basis
for physician labeling, as described in 21 C.F.R. 312.21(c), as amended from
time to time, or the corresponding regulation in jurisdictions other than the
United States. A Phase 3 Clinical Trial shall be deemed initiated upon the
dosing of the first patient.


15

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




1.87    “PHS Act” means the United States Public Health Service Act, as amended,
and the rules and regulations promulgated thereunder.
1.88    “Post-Approval Clinical Trial” means (a) any Clinical Trial conducted to
satisfy a requirement of a Regulatory Authority in order to maintain a
Regulatory Approval and (b) any Clinical Trial conducted after the first
Regulatory Approval in the same disease state for which the Licensed Compound or
Licensed Product received Regulatory Approval in the Territory.
1.89    “Product Trademarks” means the trademarks, service marks, accompanying
logos, trade dress and indicia of origin used in connection with the
distribution, marketing, Promotion and sale of each Licensed Product in the
Territory. For purposes of clarity, the term Product Trademarks shall not
include the corporate names and logos of either Party and shall include any
internet domain names incorporating such Product Trademarks.
1.90    “Promotion” means those activities (including detailing normally
undertaken by a Party’s sales force to implement marketing plans and strategies)
aimed at encouraging the appropriate use of a particular Licensed Product in a
specific indication. When used as a verb, “Promote” means to engage in
Promotion.
1.91    “Prosecuting Party” means, with respect to a particular Patent Right,
the Party having primary responsibility for and control over Prosecuting such
Patent Right, pursuant to Section 8.2 .1 (a)(i).
1.92    “Regulatory Approval” means the approval necessary for the commercial
manufacture, distribution, marketing, Promotion, offer for sale, use, import,
export, and sale of a Licensed Product in a regulatory jurisdiction, excluding,
where required, separate pricing and reimbursement approvals.
1.93    “Regulatory Authority” means any applicable supranational, national,
regional, state or local regulatory agency, department, bureau, commission,
counsel, or other government entity involved in granting of Regulatory Approval
for a Licensed Product in a regulatory jurisdiction within the Territory,
including the FDA and the EMA.
1.94    “Royalty Term” means (a) for all countries in the Territory outside
North America, the period of time beginning on the date of First Commercial Sale
in a particular country and ending, on a Licensed Product-by-Licensed Product
and country-by-country basis, on the later of (i) the date on which the offering
for sale, selling, making, having made, using or importing such Licensed Product
is no longer covered by a Valid Claim of an Acceleron Patent Right in such
country and (ii) the eleventh (11th) anniversary of the First Commercial Sale of
such Licensed Product in such country; and (b) for all countries in North
America, to reflect Acceleron’s contribution in connection with the Development
Costs and co-Promotion of the Licensed Product, the period of time beginning on
the date of First Commercial Sale in North America and ending, on a Licensed
Product-by-Licensed Product and country-by-country basis, on the date on which
the Commercialization of such Licensed Product in North America has ceased.
1.95    “Sales Force Costs” means all costs associated with sales
representatives and training of the sales representatives, sales meetings,
details, sales call reporting, work on managed care accounts, costs related to
customer service and other sales and customer service related expenses.


16

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




If either Party’s sales force sells products other than Licensed Products, only
that portion of sales force efforts that are related to the sale of Licensed
Products shall be included as Sales Force Costs hereunder.
1.96    “Shire” means Shire AG, or its successor or assign under the Shire
Agreement.
1.97    “Shire Agreement” means the License and Collaboration Agreement by and
between Acceleron Pharma, Inc. and Shire AG dated as of September 8, 2010, as
such agreement may be amended from time to time in accordance with Section
4.5.4.
1.98    “Sublicensee” means a sublicensee of all or part of the rights licensed
to a Party under this Agreement, in compliance with the terms of Section 4.3.
1.99    “Territory” means all the countries of the world.
1.100    “TGFB Compound” means any molecule or molecules, other than ActRIIB
Compounds, which work directly on: (a) a ligand; (b) a binding partner of a
ligand; and/or (c) a receptor, in each case, of the TGF Beta superfamily pathway
members. For the avoidance of doubt, “TGFB Compound” shall not include (i)
ACE-536 or (ii) a “Licensed Compound,” “Licensed Product,” or “Option Compound”
under the ACE-011 Agreement.
1.101    “Third Party” means any person or entity other than a Party or any of
its Affiliates.
1.102    “Third Party Intellectual Property” means Patent Rights, trademarks and
trademark applications and registrations, copyrights and trade secrets owned by
a Third Party that would be necessary or useful to Develop, Manufacture or
Commercialize a Licensed Compound or a Licensed Product in the Field, the rights
to which are obtained by a Party through a license or other means after the
Effective Date.
1.103    “Third Party Intellectual Property Costs” means direct costs associated
with the licensing or other acquisition of Third Party Intellectual Property,
including upfront payments, development milestone payments, sales milestone
payments, royalties, and intellectual property acquisition fees. For the
avoidance of doubt, “Third Party Intellectual Property Costs” shall not include
any payments owed by Acceleron to any third party licensor pursuant to an
agreement executed by Acceleron prior to the Effective Date (or, with respect to
any Option Compound, prior to the date that such Option Compound is deemed a
Licensed Compound in accordance with Article 7).
1.104    “Third Party Licenses” means the license agreements, entered into by
Acceleron prior to the Effective Date, including any amendments thereto as of
the Effective Date, pursuant to which Acceleron Controls Acceleron Technology,
as specified on Schedule 1.104.
1.105    “Third Party Licensor” means the Third Party licensor(s) of Third Party
Intellectual Property from whom Acceleron has licensed intellectual property
rights pursuant to a Third Party License.
1.106    “Triggering Event” means any of the following events: (a) the filing or
institution of a voluntary or involuntary bankruptcy, reorganization,
liquidation or receivership proceedings, or an assignment of a substantial
portion of the assets for the benefit of creditors by or against


17

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Acceleron; (b) Acceleron’s reasonable belief that any event detailed in Section
1.106(a) may occur within the next [* * *]; (c) there is an occurrence and
continuance (for a period in excess of any applicable cure period following
notice thereof) of a default by Acceleron with respect to any of its debt or
payment obligations in excess of $[* * *] or any agreement having a material
adverse effect on Acceleron’s business or Acceleron’s ability to perform under
this Agreement; (d) for [* * *], Acceleron fails to have sufficient available
cash to fund the next [* * *] of its budgeted operating expenses, based on the
budget approved by Acceleron pursuant to Section 2.3 of the Amended and Restated
Investor Rights Agreement among Acceleron and certain stockholders, dated as of
March 24, 2008 and as amended (“IRA”); (e) Acceleron plans to take any action
that would give Celgene a termination right under Section 10.2.1(b); or (f) one
or more creditors of Acceleron notify Acceleron in writing that such creditors
have organized for the purpose of commencing negotiations with regard to a
possible bankruptcy filing of Acceleron, or Acceleron has commenced negotiations
with one or more creditors with regard to a possible bankruptcy filing of
Acceleron. Celgene shall have the right to use the information contained within
the financial reports delivered in accordance with the IRA in determining
whether or not a Triggering Event has or has not occurred.
1.107    “U.S. GAAP” means generally accepted accounting principles in the
United States.
1.108    “Use in Anemia” means the treatment, prevention, modulation or
diagnosis of Anemia, including any companion diagnostic or biomarkers associated
with the treatment, prevention, modulation or diagnosis of Anemia. For example,
treatment includes increase of hematocrit, hemoglobin, or red blood cells.
1.109    “Valid Claim” means a claim or pending claim of a Patent Right, which
claim or pending claim has not been revoked or held unenforceable, unpatentable
or invalid by a decision of a court or other governmental agency of competent
jurisdiction, which is not appealable or has not been appealed within the time
allowed for appeal, and which has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or other final, irrevocable action; provided, however, that if the
holding of such court or agency is later reversed by a court or agency with
overriding authority, the claim shall be reinstated as a Valid Claim with
respect to Net Sales made after the date of such reversal; provided further, on
a country-by-country basis, a patent application pending for more than five (5)
years shall not be considered to have any Valid Claim for purposes of this
Agreement unless and until a patent with respect to such application issues with
such claim.
1.110    Additional Definitions. The following terms have the meanings set forth
in the corresponding Sections of this Agreement:


18

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Term
Section
“Acceleron Indemnitees”
11.7.1
“Acceleron NA Operating Costs”
5.5.3(b)
“Agreement”
Introduction
“Acquired Party Activity”
6.3
“Audited Party”
5.7.4(b)
“Auditing Party”
5.7.4(b)
“Breaching Party”
10.2.1(a)
“Celgene Indemnitees”
11.7.2
“Commercialization Plan/Budget”
2.5
“Defending Party”
8.4.3
“Extensions”
8.9
“Indemnitee”
11.7.3
“Infringement Claim”
8.4.1
“IP”
10.8
“JCC Chairperson”
3.2.3
“JDC Chairperson”
3.1.3
“Joint Development Committee”
3.1.1
“Joint Commercialization Committee”
3.2.1
“Losses”
11.7.1
“Option”
7.2.1
“Original Agreement”
Recitals
“Pre-IND Anemia Compounds”
7.2.4(a)(ii)
“Prosecuting” or “Prosecution”
8.2.1(a)(i)
“Publishing Party”
9.2
“Reconciliation Statement”
5.5.5
“Royalty Report”
5.6.4
“Third Party Intellectual Property Notice”
5.6.3(d)
“Third Party Patent Rights”
8.1.1





19

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






Article 2
COLLABORATION
2.1    Development.
2.1.1.     Acceleron Responsibilities. Subject to the oversight of the Joint
Development Committee and Section 2.1.3, Acceleron shall be solely responsible
for managing all Acceleron Development Activities relating to Licensed Compounds
or Licensed Products for the treatment of Initial Development Diseases and any
Additional Development Diseases approved by the Joint Development Committee
pursuant to Section 2.1.3, each in the Territory. Any Acceleron Phase 2 Clinical
Trial not initiated (i.e., dosing of first patient) by the third anniversary of
the Effective Date shall not be included within the definition of Acceleron
Phase 2 Clinical Trials. Acceleron shall use Commercially Reasonable Efforts to
carry out the Acceleron Development Activities as set forth in the applicable
Development Plan/Budget to Develop Licensed Compounds and Licensed Products for
the treatment of Initial Development Diseases and any Additional Development
Diseases approved by the Joint Development Committee for Development pursuant to
Section 2.1.3. Except to the extent Celgene has assumed Development
responsibilities pursuant to Section 2.1.2, Acceleron shall use Commercially
Reasonable Efforts to Develop and seek Regulatory Approval for Licensed Products
for the Initial Development Diseases and any Additional Development Diseases
approved by the Joint Development Committee for Development pursuant to Section
2.1.3 in the Major Market Countries.
2.1.2.    Celgene Responsibilities.
(a)    Election. Celgene may, by providing written notice to the Joint
Development Committee, elect to be solely responsible for conducting, subject to
Section 2.1.2(d), all Development activities of a Licensed Compound or related
Licensed Product in the Field upon the earliest to occur of the following:
(i)    [* * *];
(ii)    following the Joint Development Committee’s decision to go forward with
a Phase 3 Clinical Trial of such Licensed Compound or Licensed Product;
(iii)    within [* * *] of (x) a consummated Change of Control of Acceleron or
(y) the occurrence of any Triggering Event; provided that, if Acceleron fails to
provide Celgene with written notice of such Change of Control or Triggering
Event, such [* * *] period shall not commence until Acceleron provides such
notice; or
(iv)    with respect to any Option Compound deemed a Licensed Compound in
accordance with Article 7 (or any Licensed Product that


20

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




contains such Licensed Compound), at any time following Celgene’s exercise of
its Option;
provided that, except upon the occurrence of the event described in clause (iii)
above, notwithstanding Celgene’s election to assume responsibility in connection
with the occurrence of the event described in clause (i) or (ii) above,
Acceleron shall retain responsibility for conducting all Development activities
relating to the conduct of the Acceleron Phase 2 Clinical Trials through
Completion thereof. For the avoidance of doubt, (1) Acceleron shall conduct all
Development activities with respect to a Licensed Compound and related Licensed
Product, and shall be the Developing Party for such Licensed Compound, prior to
an election by Celgene pursuant to this Section 2.1.2(a) with respect to such
Licensed Compound; and (2) Celgene shall, subject to Section 2.4, conduct all
Development activities with respect to a Licensed Compound and related Licensed
Product (subject to the immediately prior sentence), and shall be a Developing
Party for such Licensed Compound, following an election by Celgene pursuant to
this Section 2.1.2(a) with respect to such Licensed Compound.
(b)    After Regulatory Approval. Celgene shall be solely responsible for
conducting all Development activities of a Licensed Product in the Field
following such Licensed Product’s receipt of Regulatory Approval in any country
in the Territory.
(c)    Obligations. Subject to the oversight of the Joint Development Committee,
Celgene shall be solely responsible for managing all Celgene Development
Activities relating to Licensed Compounds or Licensed Products. Celgene shall
use Commercially Reasonable Efforts to carry out the Celgene Development
Activities as set forth in the applicable Development Plan/Budget to Develop
Licensed Compounds and Licensed Products. With respect to those Licensed
Products for which Celgene has assumed Development pursuant to Section 2.1.2(a),
2.1.2(b) or 2.1.2(e), Celgene shall use Commercially Reasonable Efforts to
Develop and seek Regulatory Approval for such Licensed Products in the Major
Market Countries.
(d)    Scope of Development Activities Transferred. Notwithstanding anything to
the contrary in this Agreement, Celgene’s assumption of Development activities
pursuant to this Section 2.1.2 shall not include any transfer of Manufacturing
responsibilities, such transfer to be governed by Section 2.4.
(e)    Upon Acquisition of Acceleron by Certain Third Parties. Subsequent to an
acquisition of Acceleron by a designated Third Party set forth in Schedule 3.7,
Celgene shall be solely responsible for conducting all Development activities of
each Licensed Compound or related Licensed Product in the Field.
2.1.3.    Restrictions on Development; Additional Development Diseases. Either
Party may submit a request in writing to the Joint Development Committee that
the Developing Party conduct Development of a Licensed Compound or any Licensed
Product containing such Licensed Compound for Additional Development Disease.
Upon such request, the


21

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Joint Development Committee shall decide within sixty (60) days as to whether
the Developing Party shall conduct such Development, and, if such Development is
approved, the Joint Development Committee shall amend the Development
Plan/Budget as necessary to reflect such additional Development. Except as
approved by the Joint Development Committee or otherwise agreed to by the
Parties, Acceleron and its Affiliates shall not, directly or indirectly with a
Third Party, Develop any Licensed Compound or Licensed Product for Additional
Development Diseases during the Agreement Term.
2.1.4.    Development Plan/Budget.
(a)    Generally. Acceleron shall prepare the first draft of the initial
Development Plan/Budget and present it to Celgene at least 15 days prior to the
first meeting of the Joint Development Committee. With respect to the initial
Development Plan/Budget, the Joint Development Committee shall, within sixty
(60) days after the Effective Date, approve and submit to the Parties the
initial Development Plan/Budget. Thereafter, the Joint Development Committee
shall prepare a draft of the Development Plan/Budget at least one hundred twenty
(120) days prior to the commencement of any Contract Year. During the Agreement
Term, the Joint Development Committee shall, at least ninety (90) days prior to
the commencement of any Contract Year during the Agreement Term, approve and
submit to the Parties the Development Plan/Budget. Each Development Plan/Budget
shall contain the specific Development and Manufacturing objectives to be
achieved by Celgene during the Contract Year, the specific Development and
Manufacturing objectives to be achieved by Acceleron during the Contract Year,
and the timeline for performing such Development objectives.
(b)    Acceleron Phase 2 Clinical Trials. With respect to an Acceleron Phase 2
Clinical Trial, independent of the rest of the Development Plan/Budget,
Acceleron shall prepare a proposal for a budget to apply to each such Clinical
Trial and present it to the Joint Development Committee. For an Acceleron Phase
2 Clinical Trial, Acceleron will prepare a protocol for such Clinical Trial
which is consistent with industry standards for a similarly-situated product,
including with respect to scope, cost, duration of treatment and size of subject
population. The Joint Development Committee shall then review Acceleron’s
proposal and approve a reasonable budget for such Acceleron Phase 2 Clinical
Trial. If an Acceleron Phase 2 Clinical Trial is put on Clinical Hold, the Joint
Development Committee shall modify the budget to appropriately reflect the costs
associated with the wind-down of activities associated with the applicable
Acceleron Phase 2 Clinical Trial.
2.1.5.    Payment of Development Costs. The Parties shall share Development
Costs and other costs associated with Development in accordance with Section
5.5.
2.1.6.    Consultation. If and for so long as Celgene Development Activities are
ongoing under this Agreement, Celgene agrees to consult with Acceleron with
respect to the Development of Licensed Products and Licensed Compounds in
accordance with the provisions of Section 2.9.4.


22

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




2.2    Records.
2.2.1.    Generally. Each Party shall, and shall require the Third Parties
performing services for such Party (including Third Party contract research
organizations and service providers) to, maintain scientific records in
sufficient detail and in good scientific manner appropriate for patent and
regulatory purposes, which shall fully and properly reflect all work done and
results achieved in the performance of this Agreement by such Party. Each Party
shall have the right, during normal business hours and upon reasonable notice,
to inspect and copy (or request the other Party to copy) all records of the
other Party maintained in connection with the work done and results achieved in
the performance of this Agreement, but solely to the extent access to such
records is necessary for a Party to exercise its rights under this Agreement;
provided that Acceleron’s access to Celgene records shall be limited to records
of Celgene’s Development activities for the purpose of supporting Regulatory
Approval in North America and Europe. All such records and the information
disclosed therein shall be deemed Confidential Information pursuant to Article
9.
2.2.2.     Security. With regard to Confidential Information of the other Party,
each Party shall institute reasonable security precautions and shall use
reasonable efforts to (a) keep physical copies of such Confidential Information
in locked locations; (b) maintain electronic copies of such Confidential
Information in digitally secured locations with access permitted on a “need to
know” basis; and (c) ensure that local computers are password protected and
programmed to require password entry after reasonable periods of disuse.
2.2.3.    Electronic Records. Each Party will maintain records related to the
collaboration in electronic form. Notwithstanding the foregoing, Acceleron
laboratory notebooks are kept in paper form and shall be regularly converted to
electronic form.
2.3    Regulatory Matters.
2.3.1.    General. With respect to any Licensed Compound or Licensed Product,
the Developing Party shall develop a regulatory strategy and prepare all
submissions, documents or other correspondence to be submitted to the applicable
Regulatory Authorities for such Licensed Compound or Licensed Product in the
Territory; provided that such regulatory strategy shall be performed by the
Developing Party in consultation with the Joint Development Committee. The
Parties acknowledge that, if there is more than one Developing Party for the
same Licensed Compound or Licensed Product, each Developing Party’s rights and
responsibilities under this Section 2.3 shall apply to such Developing Party’s
Development activities.
2.3.2.    Responsibility. A Developing Party (with respect to the Clinical
Trials for which it is responsible hereunder) shall have primary responsibility
to oversee, monitor, coordinate, file, and hold in its name all INDs, all
communications with and submissions to Regulatory Authorities in the Territory
with respect to a Licensed Compound or Licensed Product and all Regulatory
Approvals of a Licensed Product and Licensed Compound in the Territory; provided
that, if Acceleron is the Developing Party, all such oversight, monitoring,
coordination, and filing shall be done with the review of Celgene


23

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




and giving good faith consideration to Celgene’s comments. All costs associated
with such activities will be shared by the Parties in accordance with Article 5,
including Section 5.5. To the extent Celgene initiates a Clinical Trial under an
IND held by Acceleron, Acceleron shall maintain its responsibilities set forth
in this Section 2.3.2 and continue to hold such IND, subject to Section 2.3.5.
2.3.3.    Regulatory Meetings and Correspondence. A Developing Party (with
respect to the Clinical Trials for which it is responsible hereunder) shall have
primary responsibility for interfacing, corresponding and meeting with the
applicable Regulatory Authorities with respect to a Licensed Compound or
Licensed Product in the Territory. The Non-Developing Party shall be entitled to
participate in all material or planned meetings and telephonic discussions
between representatives of the Developing Party and the applicable Regulatory
Authorities with respect to Licensed Compounds or Licensed Products in the
Territory and, to the extent practicable, all other such meetings and
discussions. For purposes of clarification, the Developing Party agrees to use
Commercially Reasonable Efforts to notify the Non-Developing Party of planned
meetings and telephonic discussions with such Regulatory Authorities and to use
Commercially Reasonable Efforts to accommodate the schedule of the
Non-Developing Party’s attendees at such meetings or discussions. The Developing
Party shall be entitled to limit, but not entirely exclude, the number of
representatives of the Non-Developing Party that attend meetings and telephonic
discussions with applicable Regulatory Authorities in the Territory.
2.3.4.    Review of Correspondence. To the extent practicable, the Developing
Party shall provide the Non-Developing Party with drafts of any documents or
other correspondence to be submitted to the applicable Regulatory Authorities
with respect to a Licensed Compound or Licensed Product or in connection with
any Development activity of the Non-Developing Party, sufficiently in advance of
submission for the Non-Developing Party to review any such submission, and the
Non-Developing Party may comment on such documents, in which case the Developing
Party shall consider in good faith all such comments. The Developing Party shall
provide to the Non-Developing Party as soon as reasonably practicable, copies of
any documents or other correspondence received from Regulatory Authorities with
respect to a Licensed Compound or Licensed Product or in connection with any
Development activity of the Non-Developing Party (including any meeting
minutes).
2.3.5.    Transfer. Upon Celgene’s designation as the Developing Party as to a
Licensed Compound or Licensed Product pursuant to Section 2.1, Acceleron shall
promptly take the actions reasonably necessary to transfer ownership and, as
applicable, physical possession of all material regulatory filings,
correspondence and related information (including any INDs, NDAs, and other
Regulatory Approvals) for such Licensed Compound or Licensed Product in the
Territory and shall notify the appropriate Regulatory Authorities of such
transfer of ownership. All costs associated with such actions of Acceleron will
be shared by the Parties in accordance with Article 5, including Section 5.5;
provided, however, if Celgene initiates a Clinical Trial under an IND held by
Acceleron which is in the same disease as the Initial Development Disease and
for which Acceleron has not completed such Clinical Trial, Acceleron shall
transfer such IND


24

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




promptly after the completion (i.e., the last patient has completed the last
dosing) of such Clinical Trial in accordance with this Section 2.3.5.
2.4    Manufacture and Supply.
2.4.1.    Phase 1 and 2 Clinical Supply. Subject to Section 2.4.2, Acceleron
shall Manufacture all Clinical Supplies for Phase 1 Clinical Trials and Phase 2
Clinical Trials. If Celgene is a Developing Party, the terms of supply of
Clinical Supplies to Celgene pursuant to this Section are set forth in Exhibit
A, or as otherwise may be agreed to by the Parties. Notwithstanding any other
provision of this Agreement, Celgene shall not be obligated to reimburse or
share with Acceleron any capital expenditures costs required for Acceleron to
Manufacture and supply such Clinical Supplies for Phase 1 Clinical Trials or
Phase 2 Clinical Trials. At any time upon Celgene’s request, Acceleron shall
assist Celgene in obtaining a second source for supply of Clinical Supplies,
which second source will be available to supply the Parties with Clinical
Supplies if Acceleron fails to so supply Celgene in accordance with the
provisions of Exhibit A or fails to so supply Acceleron itself, or as otherwise
agreed to by the Parties, with the costs of such second source shared in
accordance with Section 5.5.1. Notwithstanding the foregoing, subsequent to an
acquisition of Acceleron by a designated Third Party set forth in Schedule 3.7,
Celgene may, within [* * *], provide Acceleron with written notice, at Celgene’s
sole discretion, instructing Acceleron to cease all Manufacturing activities
hereunder.
2.4.2.    Phase 3 Clinical Supply. Celgene shall Manufacture and supply all
Clinical Supplies for Phase 3 Clinical Trials and Post-Approval Clinical Trials;
provided that
(a)    Celgene may request of Acceleron (or Acceleron may request of Celgene),
at least one (1) year prior to the anticipated initiation of the first Phase 3
Clinical Trial for a Licensed Compound or Licensed Product, that Acceleron
Manufacture and supply Clinical Supplies of such Licensed Compound or Licensed
Product on terms to be agreed, which may include provisions related to the use
of such material for launch and a portion of Commercial Supplies for a period
thereafter on financial terms to be mutually agreed upon by the Parties.
Acceleron shall not unreasonably refuse such request; provided that,
notwithstanding any other provision of this Agreement, Celgene shall fully
reimburse Acceleron for agreed upon capital expenditures reasonably required for
Acceleron to Manufacture and supply such Clinical Supplies for Phase 3 Clinical
Trials, and otherwise the Costs of Clinical Supplies shall be allocated in
accordance with Article 5, including Section 5.5.
(b)    Within [* * *] of (i) a consummated Change of Control of Acceleron or
(ii) the occurrence of any Triggering Event, Celgene, may, by written notice to
Acceleron, assume responsibility for Manufacture and supply of all Clinical
Supplies for all Clinical Trials (including all Phase 1 Clinical Trials and
Phase 2 Clinical Trials) and upon such request, Celgene shall be responsible for
the Manufacture and supply of such Clinical Supplies; provided that, if
Acceleron fails to provide Celgene with written notice of such Change of Control
or


25

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Triggering Event, such [* * *] period shall not commence until Acceleron
provides such notice.
Notwithstanding any other provision of this Agreement, Acceleron shall not be
obligated to reimburse or share with Celgene any capital expenditures costs
required for Celgene to Manufacture and supply Clinical Supplies for Phase 3
Clinical Trials or Post-Approval Clinical Trials. For purposes of clarification,
upon transition of Manufacturing and supply obligations to Celgene pursuant to
this Section 2.4.2 for a particular Licensed Compound or related Licensed
Product, if any Clinical Supplies are needed for additional Phase 1 Clinical
Trials or Phase 2 Clinical Trials for the same Licensed Compound or Licensed
Product, such Manufacturing and supply responsibilities will be undertaken by
Celgene in the same manner as set forth in this Section 2.4.2.
2.4.3.    Commercial Supply. Celgene shall Manufacture and supply all Commercial
Supplies.
2.4.4.    Manufacturing Generally. All Clinical Supplies and Commercial Supplies
will be Manufactured in accordance with GLP and GMP, as applicable, and
Applicable Law. In addition, the Manufacturing process used for Clinical
Supplies and Commercial Supplies shall be in accordance with the IND, NDA, or
other Regulatory Approval, as applicable, for the Licensed Product or Licensed
Compound.
2.4.5.    Process Development. The Development Plan/Budget for the first two (2)
Contract Years shall include activities to optimize the current Manufacturing
process and undertake analytical method development activities for ACE-536. Such
optimization shall include scaling up the titer (which currently is at [* * *])
to a target of [* * *]. At Acceleron’s election, Acceleron may utilize the
services of a Third Party, reasonably acceptable to Celgene, to conduct such
optimization and analytical method development activities, and the costs of such
Third Party, as approved as part of the Development Plan/Budget, shall be shared
in accordance with Section 5.5.1. During this process, Acceleron shall share
with Celgene information regarding the optimization and analytical methods
development and consult with Celgene in connection therewith.
2.4.6.    Information Sharing. From time to time as the Parties deem reasonable
to ensure timely and proper completion of Development activities, the CMC groups
of each Party may meet to share information and work collaboratively to develop
the Manufacturing process.
2.4.7.    Tech Transfer. Celgene may request, in the form of written notice to
Acceleron, a transfer of relevant Acceleron Technology (a) with respect to all
Clinical Supplies upon Celgene’s election pursuant to Section 2.4.2(b) to assume
Manufacturing responsibilities for all Clinical Supplies, (b) with respect to
Clinical Supplies of a Licensed Compound or Licensed Product prior to or
following the initiation of a Phase 2 Clinical Trial of such Licensed Compound
or Licensed Product, with the costs of such other transfer shared in accordance
with Section 5.5.1, (c) to the second source identified pursuant to Section
2.4.1, or (d) at such other time as is requested by Celgene, with the costs of
such other transfer shared in accordance with Section 5.5.1. Within thirty (30)
days of Celgene’s request, Acceleron shall commence the transfer to Celgene (or
a Third Party selected by


26

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Celgene to Manufacture), at no cost to Celgene (unless the transfer is to a
Third Party selected by Celgene), of relevant Acceleron Technology, including a
chemistry, manufacturing, and controls (CMC) package and relevant manufacturing
information, necessary for Celgene to Manufacture the applicable Clinical
Supplies and Commercial Supplies and will use Commercially Reasonable Efforts to
complete such transfer in a timely fashion. In addition, at no cost to Celgene,
Acceleron shall make its personnel reasonably available for meetings or
teleconferences to support and assist Celgene in the Manufacture of the Licensed
Product or Licensed Compound.
2.5    Commercialization Plan/Budget. The Joint Commercialization Committee, no
later than [* * *] months prior to the anticipated commercial launch of the
first Licensed Product and thereafter no later than [* * *] of each Contract
Year, shall approve a strategic commercialization plan for the Licensed Products
in the Field in North America (the “Commercialization Plan/Budget”) which sets
forth the matters agreed upon by the Joint Commercialization Committee. The
Joint Commercialization Committee shall prepare the initial Commercialization
Plan/Budget no later than [* * *] months prior to the anticipated commercial
launch of the first Licensed Product. Thereafter, the Joint Commercialization
Committee shall prepare a draft of the Commercialization Plan/Budget no later
than [* * *] of each Contract Year. The Joint Commercialization Committee will
consider including (but is not required to include) (a) a multi-year marketing
strategy that includes plans for market research, health economics, pricing and
reimbursement, medical affairs and value added initiatives, (b) a multi-year
communications strategy that includes plans for public relations, conferences
and exhibitions, and other external meetings, internal meetings and
communications, publications and symposia, internet activities, and core brand
package, (c) a multi-year strategy for Post-Approval Clinical Trials and
lifecycle management activities, (d) a high level operating plan for the
implementation of such strategies on an annual basis, including information
related to product positioning, core messages to be communicated, share of voice
requirements and pricing strategies, (e) a commercially reasonable level of
detailing activity, (f) a commercialization budget, and (g) all other activities
to be conducted in connection with the Commercialization of the Licensed
Products in the Field in North America. As between the Parties, Celgene will
book all sales of Licensed Products and will have the sole responsibility for
the sale, invoicing and distribution of the Licensed Products in the Territory.
2.6    Commercialization Outside North America. Celgene shall be solely
responsible for all Commercialization activities relating to Licensed Products
outside of North America. On a Licensed Product-by-Licensed Product basis,
Celgene shall use Commercially Reasonable Efforts to Commercialize all Licensed
Products in each country in the Territory outside North America in which
Regulatory Approval for such Licensed Product is obtained.
2.7    Co-Promotion of Licensed Product Within North America. Celgene and
Acceleron shall Commercialize the Licensed Products in North America in
accordance with the Commercialization Plan/Budget as follows:
2.7.1.    Commercialization Activities. Within North America, the Parties will
use Commercially Reasonable Efforts to Commercialize Licensed Products in the
Field. In addition, within North America and subject to Section 2.7.6, the
Parties will use Commercially Reasonable Efforts to conduct the
Commercialization activities assigned to them pursuant to the Commercialization
Plan/Budget, including the performance of


27

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




detailing in accordance therewith. In conducting the Commercialization
activities, the Parties will comply with all Applicable Laws, applicable
industry professional standards and compliance policies of Celgene which have
been previously furnished to Acceleron, as the same may be updated from time to
time and provided to Acceleron. Neither Party shall make any claims or
statements with respect to the Licensed Products that are not strictly
consistent with the product labeling and the sales and marketing materials
approved for use pursuant to the Commercialization Plan/Budget.
2.7.2.    Sales Representatives. The Commercialization Plan/Budget will set
forth the number of physicians to be called on, call frequency and other matters
necessary to determine the detailing effort to be utilized for Promotion in
North America pursuant to the Agreement. The Commercialization Plan/Budget will
allocate to each Party its portion of the total detailing effort for the
aggregate of all Licensed Products across all indications in North America;
provided that, unless otherwise agreed to by the Parties, (i) Acceleron will be
allocated at least [* * *] sales representatives in the United States for the
Promotion of Licensed Products directed to [* * *] (which sales representatives,
to the extent practicable, will be the sales representatives used by Acceleron
under the ACE-011 Agreement) and (ii) Acceleron will be allocated approximately
[* * *]% of the detailing effort in each country in North America directed to [*
* *] and any other prescribing physicians that are not [* * *] (which detailing
efforts, to the extent practicable, will be to the same prescribing physicians
as allocated to Acceleron under the ACE-011 Agreement). The Joint
Commercialization Committee will attempt to provide that each Party’s assigned
detailing efforts are distributed geographically within North America in a
manner reasonably consistent with the distribution of the U.S. population, the
Canadian population, and the Mexican population and that each Party’s detailing
effort will be directed to physicians of similar prescribing potential; provided
further that such detailing efforts, to the extent practicable, will be
distributed in the same manner as the ACE-011 Agreement. The Sales Force Costs
of Acceleron will be reimbursed pursuant to a rate set forth in the
Commercialization Plan/Budget.
2.7.3.    Sales Force. The Joint Commercialization Committee shall determine the
number of sales representatives needed to carry out the required detailing
effort. Each Party, in its sole discretion, shall create a field management
structure for its sales effort. Each sales representative shall have a sales
territory that allows such sales representative to perform a reasonable number
of details within a reasonable geographic area (i.e., without overly-burdensome
travel requirements). The effort of the Acceleron and Celgene sales forces in
Promoting Licensed Products will be organized under the supervision of the Joint
Commercialization Committee as to qualifications of sales representatives and
field-based sales managerial personnel and the timing of hiring in light of the
then-current Commercialization Plan/Budget; provided that the Commercialization
Plan/Budget shall identify the portion of the detailing effort to be undertaken
by Acceleron no later than [* * *] months before the planned date of the NDA
submission. At least [* * *] of Acceleron’s sales force planned to be available
upon launch of the Licensed Product shall be hired no later than [* * *] before
the PDUFA date, and Acceleron’s sales force shall be trained within [* * *] of
hiring.
2.7.4.    Training Materials and Sessions. The Joint Commercialization Committee
will develop Licensed Product-specific training materials and arrange for
provision of such


28

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




materials to each Party’s sales forces. The Joint Commercialization Committee
will develop a sales training program directed towards the Licensed Products.
Unless otherwise mutually agreed by the Parties, Celgene and Acceleron sales
representatives will participate jointly in a launch meeting for each Licensed
Product, which shall include training sessions of Licensed Product-specific
sales skills with respect to the approved indications for the Licensed Products.
Subsequent to launch, Celgene and Acceleron shall periodically hold meetings
with Acceleron and Celgene field management (down to and including district
managers or their equivalents who are directly supervising territory sales
representatives) to coordinate Promotion of the Licensed Products, which
meetings shall be held simultaneously with field management meetings under the
ACE-011 Agreement to the extent practicable. As requested by Acceleron, Celgene
shall make its management, marketing, training and other personnel reasonably
available to participate in Acceleron’s national and regional sales meetings and
Licensed Product-training events, which meetings and training events will be
held in conjunction with Acceleron’s similar meetings under the ACE-011
Agreement to the extent practicable.
2.7.5.    Promotional Materials. Celgene, at its sole cost and expense, shall
provide Acceleron with sales and promotional materials sufficient to permit
Acceleron to perform detailing calls in a manner consistent with the detailing
calls performed by the Celgene sales force. Acceleron’s sales representatives
will utilize only those sales and promotional materials provided to them by
Celgene and will not utilize any other materials relating to or referring to the
Licensed Product.
2.7.6.    Termination of Acceleron Sales Force Cost Reimbursement. On a Licensed
Product-by-Licensed Product and country-by-country basis in North America, on
the date on which in such country there is at least one Generic Product, then
Celgene shall no longer be responsible for Acceleron’s Sales Force Costs under
Section 5.5.1(b) (or Section 2.7.2) with respect to such Licensed Product in
such country in North America, and such Sales Force Costs will no longer be
deemed Operating Costs hereunder, and Acceleron shall have no further obligation
to Promote such Licensed Product or maintain a sales force for the purpose of
Promoting such Licensed Product.
2.8    Third Parties.
2.8.1.    Utilization of Third Parties. The Parties shall be entitled to utilize
the services of Third Parties, including Third Party contract research
organizations and service providers to perform their respective Development,
Manufacturing and Commercialization activities; provided that any such
utilization in North America of a Third Party shall be subject to the advance
notice and approval of the Joint Development Committee or Joint
Commercialization Committee; provided further that Acceleron shall not be
permitted to utilize Third Parties for Acceleron’s Commercialization activities;
provided further that each Party shall remain at all times fully liable for its
respective responsibilities under each Development Plan/Budget,
Commercialization Plan/Budget and this Agreement; provided further that any
Third Party that Manufactures on behalf of either Party must comply with GMP and
be approved or qualified by the applicable Regulatory Authority.


29

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




2.8.2.    Requirements of Third Parties. Any agreement with a Third Party to
perform a Party’s responsibilities under this Agreement shall include
confidentiality and non-use provisions which are no less stringent than those
set forth in Article 9 of this Agreement.
2.9    Information Sharing.
2.9.1.    Tech Transfer. In addition to the provisions of Section 2.4.7, within
30 days of Celgene’s request, Acceleron, at no cost to Celgene, shall commence
the transfer to Celgene of relevant Acceleron Technology necessary for Celgene
to perform its obligations or exercise its rights hereunder and will use
Commercially Reasonable Efforts to complete such transfer in a timely fashion.
In addition, at no cost to Celgene, Acceleron shall make its personnel
reasonably available for meetings or teleconferences to support and assist
Celgene in the Development, Manufacture, and Commercialization of the Licensed
Product or Licensed Compound.
2.9.2.    Reports By Both Parties. Each Party shall keep the Joint Development
Committee or the Joint Commercialization Committee fully informed about the
status of the activities performed pursuant to the Development Plan/Budget,
including providing the Joint Development Committee with copies of the final
form of all written reports that relate to such activities, or pursuant to the
Commercialization Plan/Budget, as applicable. Promptly following the Effective
Date, to the extent not previously provided, Acceleron shall provide to Celgene
a report describing in reasonable detail all data and information developed with
respect to each Licensed Compound and Licensed Product prior to the Effective
Date. From time to time during the Agreement Term, Acceleron shall provide
Celgene with access to any Acceleron Technology in order to permit Celgene to
perform its obligations or exercise its rights hereunder.
2.9.3.    Reports By Celgene. Celgene shall keep Acceleron reasonably informed
about the status of the activities performed with respect to Regulatory
Approvals of Licensed Products in the Territory, and the status of Celgene’s
Commercialization activities outside of North America.
2.9.4.    Meetings. [* * *], on dates and times mutually agreed by the Parties,
Acceleron may, at its option, send at least one Acceleron representative to meet
with the Celgene product team(s) responsible for the Development and regulatory
activities for each Licensed Product and to discuss the conduct and progress of,
and plans for, the Development and regulatory affairs with respect to such
Licensed Product.
2.9.5.    Cessation of Reporting. Subsequent to an acquisition of Acceleron by a
designated Third Party set forth in Schedule 3.7, Celgene’s obligation to
provide reports under Article 2 and Article 3 shall cease; provided, however,
that Celgene shall continue to provide reports under Section 2.9.3 and
semiannual reports regarding Development of Licensed Products.
2.10    ACE-011 Agreement. Following the Completion of the Acceleron Phase 2
Clinical Trials and subject to the next sentence, Celgene, in its sole
discretion, may decide (a) to develop and commercialize a “Licensed Compound” or
“Licensed Product” under the ACE-011 Agreement instead of Developing and
Commercializing a Licensed Compound or Licensed


30

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Product under this Agreement or (b) to Develop a Licensed Compound or Licensed
Product hereunder instead of a “Licensed Compound” or “Licensed Product” under
the ACE-011 Agreement, and, thereafter, if Celgene is undertaking “Development”
or “Commercialization” (each as defined in the ACE-011 Agreement) activities in
accordance with the ACE-011 Agreement with respect to a “Licensed Compound” or
“Licensed Product” thereunder, Celgene will be deemed to be in compliance with
any Development or Commercialization obligations under this Agreement. Celgene
acknowledges that a decision to pursue the scenario described in subsection (b)
will not be made based primarily on Celgene’s payment obligations to Acceleron
under this Agreement or the ACE-011 Agreement, but rather will take into
consideration such things as the resources as would normally be exerted or
employed by a similarly-situated biopharmacecutical company, product life, stage
of development, safety and efficacy, development costs, operating costs, the
anticipated prescription label, the nature of the product, the clinical setting
in which the product is expected to be used, competitiveness of the marketplace,
regulatory environment, the patent or other proprietary position of the product,
and other clinical, commercial, regulatory or manufacturing conditions then
prevailing.
Article 3
COLLABORATION MANAGEMENT
3.1    Joint Development Committee.
3.1.1.    Establishment. Within 45 days after the Effective Date, the Parties
shall establish, and have the first meeting of, a joint development committee to
facilitate Development of Licensed Compounds and Licensed Products during the
Agreement Term (the “Joint Development Committee”). In advance of the formation
of the Joint Development Committee, either Party may request that the Parties,
and the other Party agrees that they shall, meet (in person or by
teleconference) for the purposes of facilitating the performance by each Party
of its activities hereunder.
3.1.2    Membership. Unless otherwise agreed by the Parties, the Joint
Development Committee shall be comprised of three (3) representatives from each
Party with one (1) representative with relevant decision-making authority from
each Party such that the Joint Development Committee is able to effectuate all
of its decisions within the scope of its responsibilities as set forth in
Section 3.1.5 below. Either Party may replace or substitute its respective
representatives to the Joint Development Committee at any time with prior notice
to the other Party; provided that such replacement or substitute is of
comparable authority within that Party. Upon mutual agreement of the Parties,
additional representatives or consultants may be invited to attend a Joint
Development Committee meeting, subject to such representatives’ and consultants’
written agreement to comply with the requirements of Article 9. Each Party shall
bear its own expenses relating to attendance at such meetings by its
representatives.
3.1.3.    Chairperson. The Chairperson of the Joint Development Committee (the
“JDC Chairperson”) shall be Acceleron’s representative until Celgene is the
Developing Party of a Licensed Product pursuant to this Agreement, at which time
Celgene’s representative shall become the JDC Chairperson. The JDC Chairperson’s
responsibilities shall include (a) scheduling meetings; (b) setting agendas for
meetings with solicited input from the other


31

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Party’s representatives; (c) preparing and confirming minutes of the meetings,
which shall provide a description in reasonable detail of the discussions held
at the meeting and a list of any actions, decisions or determinations made by
the Joint Development Committee and delivering minutes to each Party’s senior
management for review and final approval; and (d) conducting meetings.
3.1.4.    Meetings. The Joint Development Committee shall meet in accordance
with a schedule established by mutual written agreement of the Parties, at least
once per [* * *] (and more frequently as the Joint Development Committee
determines is necessary to fulfill its responsibilities), with the location for
such meetings alternating between Acceleron’s facilities and Celgene’s
facilities (or such other locations as are determined by the Joint Development
Committee). Alternatively, if the Parties agree, the Joint Development Committee
may meet by means of teleconference, videoconference or other similar
communications equipment. In connection with any transition of responsibilities
from Acceleron to Celgene (including the transition of Manufacturing
responsibility), the Joint Development Committee shall meet and discuss how best
to transition such responsibilities to Celgene and, in connection with
Manufacturing responsibility, shall establish a supply transition plan with
respect to the applicable Licensed Product. Acceleron shall cooperate fully to
assist in transitioning to Celgene all applicable responsibilities.
3.1.5.    Responsibilities. The Joint Development Committee shall have the
following responsibilities:
(a)    reviewing and approving (i) the initial Development Plan/Budget and each
annual Development Plan/Budget and (ii) any proposed modifications to such
Development Plan/Budget, in each case in accordance with the time frames set
forth in Section 2.1.4;
(b)    developing a publication strategy for Development activities and results
arising out of this Agreement;
(c)    facilitating the transfer of Know-How and Confidential Information
between the Parties for purposes of conducting the Development Plan/Budget;
(d)    reviewing the progress of the Parties in their conduct of the Development
Plan/Budget against the timelines and budgets contained therein, reviewing
relevant data and considering issues of priority;
(e)    approving the licensing of Third Party technology, as described in
Section 5.6.3(d);
(f)    performing such other activities as are contemplated under this Agreement
and that the Parties mutually agree shall be the responsibility of the Joint
Development Committee; and
(g)    defining a target Licensed Product profile after consultation with the
Parties’ respective commercial managers.
3.2    Joint Commercialization Committee.


32

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




3.2.1.    Establishment. Promptly after the Effective Date, the Parties shall
establish a joint commercialization committee to facilitate Commercialization of
Licensed Compounds and Licensed Products in North America during the Agreement
Term (the “Joint Commercialization Committee”).
3.2.2.    Membership. Unless otherwise agreed by the Parties, the Joint
Commercialization Committee shall be comprised of three (3) representatives from
each Party with one (1) representative with relevant decision-making authority
from each Party such that the Joint Commercialization Committee is able to
effectuate all of its decisions within the scope of its responsibilities as set
forth in Section 3.2.5 below. Either Party may replace or substitute its
respective representatives to the Joint Commercialization Committee at any time
with prior notice to the other Party; provided that such replacement or
substitute is of comparable authority within that Party. Upon mutual agreement
of the Parties, additional representatives or consultants may be invited to
attend a Joint Commercialization Committee meeting, subject to such
representatives’ and consultants’ written agreement to comply with the
requirements of Article 9. Each Party shall bear its own expenses relating to
attendance at such meetings by its representatives. In the event that that
Acceleron ceases to continue to appoint members of the Joint Commercialization
Committee, Celgene shall deliver all notices of activities of the Joint
Commercialization Committee and materials relating to Commercialization of
Licensed Products to the Vice President of Sales & Marketing of Acceleron; and,
notwithstanding Acceleron’s lack of membership on the Joint Commercialization
Committee, Acceleron shall remain obligated to perform its obligations hereunder
with respect to the Commercialization of Licensed Products and comply with the
instructions of Celgene on behalf of the Joint Commercialization Committee, as
provided herein.
3.2.3.    Chairperson.     The Chairperson of the Joint Commercialization
Committee (the “JCC Chairperson”) shall be Celgene’s representative. The JCC
Chairperson’s responsibilities shall include (a) scheduling meetings; (b)
setting agendas for meetings with solicited input from Acceleron’s
representatives; (c) preparing and confirming minutes of the meetings, which
shall provide a description in reasonable detail of the discussions held at the
meeting and a list of any actions, decisions or determinations made by the Joint
Commercialization Committee and delivering minutes to each Party’s senior
management for review and final approval; and (d) conducting meetings.
3.2.4.    Meetings. The Joint Commercialization Committee shall meet in
accordance with a schedule established by mutual written agreement of the
Parties, at least once per [* * *] (and more frequently as the Joint
Commercialization Committee determines is necessary to fulfill its
responsibilities), with the location for such meetings alternating between
Acceleron’s facilities and Celgene’s facilities (or such other locations as are
determined by the Joint Commercialization Committee); provided that, unless
otherwise agreed to by the Parties, the Joint Commercialization Committee shall
not be required to meet earlier than the time necessary to complete the
activities contemplated by Section 2.5. Alternatively, if the Parties agree, the
Joint Commercialization Committee may meet by means of teleconference,
videoconference or other similar communications equipment.
3.2.5.    Responsibilities. The Joint Commercialization Committee shall have the
following responsibilities:


33

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




(a)    establishing the strategy for the Commercialization of Licensed Products
in the Field in North America;
(b)    developing and approving the Commercialization Plan/Budget in accordance
with Section 2.5, as well as updating the Commercialization Plan/Budget and
amending the Commercialization Plan/Budget from time to time as appropriate;
(c)    subject to the specific terms and conditions hereof, allocating
responsibilities under the Commercialization Plan/Budget to the Parties in
accordance with the Parties’ abilities to perform such activities in the most
efficient and cost effective manner;
(d)    overseeing the implementation of the strategy for Commercializing the
Licensed Products in the Field in North America (including strategies related to
regulatory approvals, reimbursement, advertising and promotion, brand integrity,
sales, and launch sequence as set forth in the Commercialization Plan/Budget);
(e)    providing input to the Joint Development Committee regarding the target
product profile for the Licensed Products and making recommendations regarding
changes to the same;
(f)    approving the licensing of Third Party technology, as described in
Section 5.6.3(d);
(g)    reviewing the Parties’ marketing and promotional activities in North
America to ensure that such activities are consistent with the Commercialization
Plan/Budget; and
(h)    performing such other activities as are contemplated under this Agreement
and that the Parties mutually agree shall be the responsibility of the Joint
Commercialization Committee.
3.3    Joint Responsibilities of the Joint Development Committee and Joint
Commercialization Committee. In addition to the independent Joint Development
Committee and Joint Commercialization Committee meetings, the Joint Development
Committee and the Joint Commercialization Committee shall coordinate to hold
joint meetings as appropriate to discuss issues which are relevant to both
Development and Commercialization, including in order to: (i) establish the
target product profile for the Licensed Products (including indications for
which the Licensed Products will be Developed and Commercialized, key labeling
claims required for commercial success of the Licensed Products given the
competitive environment, and any other key product features and benefits which
will be used to Develop or support a promotional message or reimbursement status
for the Licensed Products), (ii) discuss development of the Licensed Product for
additional indications and alternative delivery forms, (iii) discuss development
of improvements in formulation, presentation and other features of Licensed
Products considered desirable for life cycle management and maximizing sales of
the Licensed Products throughout North America, and (iv) set the end point
criteria to determine whether a Clinical Trial or other Development activity is
deemed successful. Such joint meetings may be held by videoconference,
teleconference or in person and any decisions required to be


34

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




taken shall be submitted to the Joint Development Committee or Joint
Commercialization Committee for resolution in accordance with the terms hereof.
3.4    Appointment of Subcommittees and Project Teams. The Joint Development
Committee and Joint Commercialization Committee may each create such
subcommittees or project teams as such committee deems necessary to carry out
its responsibilities. Each such subcommittee and project team shall report
recommendations and proposed actions to the Joint Development Committee or Joint
Commercialization Committee, as applicable, which shall approve or reject such
recommendations or actions proposed in accordance with the terms of this
Agreement.
3.5    Decision-Making. The Joint Development Committee and Joint
Commercialization Committee shall each act by unanimous agreement of its
members, with each Party having one vote. If the Joint Development Committee or
Joint Commercialization Committee, after [* * *] (or such other period as the
Parties may otherwise agree) of good faith efforts to reach a unanimous decision
on an issue, fails to reach such a unanimous decision, then either Party may
refer such issue to the Executive Officers. Such Executive Officers shall meet
promptly thereafter and shall negotiate in good faith to resolve the issues. If
Executive Officers cannot resolve such issue within [* * *] of referral of such
issue to the Executive Officers, the resolution of such issue shall be as
follows:
(a)    if such issue properly originated at the Joint Development Committee,
determined by the Developing Party of the relevant Licensed Compound or Licensed
Product at issue; provided that, notwithstanding the foregoing:
(i)    if Acceleron is the Developing Party and such issue relates to (x) the
approval of an Additional Development Disease, or (y) matters under Section
5.6.3(d), then such issue shall be determined by [* * *];
(ii)    regardless of which Party is the Developing Party, such issue shall be
determined by [* * *] following the earliest of: (x) [* * *], and (y) the Joint
Development Committee’s decision to go forward with a Phase 3 Clinical Trial of
the relevant Licensed Compound or Licensed Product; provided that [* * *] shall
continue to determine any issues that relate to the budget for and the conduct
of the [* * *]; and
(iii)    regardless of which Party is the Developing Party, such issue shall be
determined by [* * *] following the earliest of: (x) [* * *], and (y) the
occurrence of any [* * *]; and
(b)    if such issue properly originated at the Joint Commercialization
Committee, determined by Celgene.
Notwithstanding the foregoing, none of Acceleron, Celgene, the Joint Development
Committee or the Joint Commercialization Committee may make any decision
inconsistent with the express terms of this Agreement without the prior written
consent of each Party.
3.6    Dispute Resolution. With respect to any disputes between the Parties
concerning this Agreement that are not subject to the oversight of the Joint
Development Committee or the Joint


35

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Commercialization Committee, either Party may submit the dispute to senior
management of Celgene and Acceleron for review. If the dispute cannot be
resolved within [* * *] despite such escalation, then either Party may refer the
matter to the Executive Officers to be resolved by negotiation in good faith as
soon as is practicable but in no event later than [* * *] after referral. Such
resolution, if any, by the Executive Officers shall be final and binding on the
Parties. If the Executive Officers are unable to resolve such dispute within
such [* * *], then such matter shall be resolved in accordance with Section 12.1
hereof.
3.7    Dissolution. The Joint Development Committee and Joint Commercialization
Committee shall each be dissolved upon (a) expiration of the Agreement Term, (b)
or at any earlier time upon mutual written agreement of the Parties, or (c)
subsequent to an acquisition of Acceleron by a designated Third Party set forth
in Schedule 3.7. In the event of such dissolution in accordance with Section
3.7(b) or 3.7(c), Celgene, in its own sole discretion, shall make all decisions,
and take all actions, ascribed to the Joint Development Committee or Joint
Commercialization Committee pursuant to and subject to the remaining applicable
terms and conditions of this Agreement (and, in furtherance thereof, all
applicable references to Joint Development Committee or Joint Commercialization
Committee hereunder shall be deemed to be references to Celgene); and Celgene’s
obligations under Article 2 and Article 3 (i) to report or share with Acceleron
the Development Plan/Budget and Commercialization Plan/Budget, and (ii) to
consult with Acceleron or permit Acceleron to participate with respect to
Development, Commercialization, or regulatory matters shall cease; provided
that, to the extent that Acceleron elects or continues to co-promote any
Licensed Product pursuant to Section 2.7, Celgene shall continue to comply with
the obligations of such section with respect to such co-promotion.
3.8    Appointment of Joint Development Committee and Joint Commercialization
Committee Members. Notwithstanding the above, at all times after [* * *] from
the Effective Date, Acceleron’s membership and participation on the Joint
Development Committee, the Joint Commercialization Committee, and any related
subcommittees shall be at Acceleron’s sole option. If, after [* * *] from the
Effective Date, Acceleron does not appoint members of the Joint Development
Committee or the Joint Commercialization Committee, it shall not be a breach of
this Agreement, and, thereafter, Celgene shall, in its own sole discretion, make
all decisions for, and take all actions for, the Joint Development Committee or
Joint Commercialization Committee, as applicable, pursuant to the terms and
conditions of this Agreement, and Acceleron shall comply with all such decisions
of Celgene.


36

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Article 4
LICENSES AND INTELLECTUAL PROPERTY OWNERSHIP
4.1    License Grants to Celgene. Subject to the terms and conditions of this
Agreement, Acceleron hereby grants to Celgene and its Affiliates during the
Agreement Term an exclusive, royalty-bearing license (which shall, however, be
co-exclusive with Acceleron solely to permit Acceleron to perform the Acceleron
Development Activities, Manufacturing responsibilities, and co-Promotion
activities to the extent provided herein) under the Acceleron Technology and
Acceleron’s interest in the Joint Technology to offer for sale, sell, make, have
made, use and import Licensed Compounds and Licensed Products in the Field in
the Territory. For avoidance of doubt, such license includes the right to
Develop, Manufacture and Commercialize Licensed Compounds and Licensed Products
in the Field in the Territory.
4.2    License Grant to Acceleron. Subject to the terms and conditions of this
Agreement, Celgene hereby grants Acceleron during the Agreement Term a
non-exclusive royalty-free license under the Celgene Technology solely to
perform its Development and co-Promotion obligations pursuant to the Development
Plan/Budget and Commercialization Plan/Budget, as applicable, and to Manufacture
Licensed Compounds and Licensed Products in accordance with this Agreement.
4.3    Sublicenses.
4.3.1.    Celgene’s Right to Sublicense. Celgene may sublicense the rights
granted to it under Section 4.1, in whole or in part, through one or more tiers
to one or more of its Affiliates or Third Parties at any time. In the event that
Celgene enters into any sublicense (other than a sublicense to an Affiliate) in
whole or in part, then, such sublicense shall not modify Acceleron’s rights
under this Agreement with respect to participating in collaboration matters as
provided in Article 2 (Collaboration) and Article 3 (Collaboration Management)
or under the cost sharing provisions of Section 5.5. Celgene shall remain
responsible for the performance of its Sublicensees under this Agreement,
including for all payments due hereunder, whether or not such payments are made
by Celgene, its Affiliates or its Sublicensees. Celgene shall provide Acceleron
with notice and a copy of each sublicense, and any modification or termination
thereof, promptly (and in any event within [* * *] after such agreement has been
fully executed) after execution of such sublicense, modification or termination;
provided that any such copy may be redacted to remove any confidential,
proprietary or competitive information of Celgene or its Sublicensee, but such
copy shall not be redacted to the extent that it impairs Acceleron’s ability to
ensure compliance with this Agreement. All such notices and copies of
sublicenses provided by Celgene under this Section 4.3.1 shall be deemed to be
Confidential Information of Celgene subject to the provisions of Article 9
hereof whether or not so marked.
4.3.2.    Terms. Each sublicense granted by Celgene pursuant to Section 4.3.1
shall be subject and subordinate to the terms and conditions of this Agreement
and shall contain terms and conditions consistent with those in this Agreement.
Agreements with any Commercializing Sublicensee shall contain the following
provisions: (a) a requirement that such Sublicensee submit applicable sales or
other reports consistent with those required hereunder; (b) an audit requirement
similar to the requirement set forth in


37

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Section 5.7.4; and (c) a requirement that such Sublicensee comply with the
confidentiality and non-use provisions of Article 9 with respect to Acceleron’s
Confidential Information.
4.3.3.    Effect of Termination. Except as otherwise provided in the sublicense
agreement, if this Agreement terminates for any reason, any Celgene Sublicensee
shall, from the effective date of such termination, automatically become a
direct licensee of Acceleron with respect to the rights originally sublicensed
to the Sublicensee by Celgene; provided, however, that such Sublicensee is not
in breach of its sublicense agreement and continues to perform thereunder.
Notwithstanding the foregoing, Acceleron shall not be liable to such Sublicensee
with respect to any obligations of Celgene to the Sublicensee.
4.4    Ownership of and Rights to Intellectual Property.
4.4.1.    Ownership of Improvements/Collaboration IP. Each Party agrees promptly
to disclose to the other Party all Improvements and all Collaboration IP made by
or under authority of such Party under this Agreement. As between the Parties,
(a) title to all Celgene Improvements and Celgene Collaboration IP shall be
owned by Celgene, (b) title to all Acceleron Improvements and Acceleron
Collaboration IP shall be owned by Acceleron, and (c) title to all Joint
Improvements and Joint Collaboration IP shall be jointly owned by Celgene and
Acceleron. Acceleron hereby assigns, and Acceleron shall cause its employees,
consultants, and agents to assign, its right, title, and interest in and to all
Celgene Improvements to Celgene.
4.4.2.    Joint Improvements/Collaboration IP. Subject to the rights herein,
each Party shall have the right to practice and exploit Joint Improvements and
Joint Collaboration IP, without any obligation to account to the other for
profits, or to obtain any approval of the other Party to license, assign or
otherwise exploit Joint Improvements and Joint Collaboration IP, by reason of
joint ownership thereof, and each Party hereby waives any right it may have
under the laws of any jurisdiction to require any such approval or accounting;
and to the extent there are any Applicable Laws that prohibit such a waiver,
each Party will be deemed to so consent. Each Party agrees to be named as a
party, if necessary, to bring or maintain a lawsuit involving a Joint
Improvement or Joint Collaboration IP.
4.4.3.    Data. All data generated in the course of Clinical Trials hereunder
shall be owned by Celgene and deemed “Celgene Know-How”; provided that the
foregoing shall not apply to Clinical Trials conducted with respect to any
Option Compound prior to Celgene’s exercise of its Option to such Option
Compound. Acceleron hereby assigns, and Acceleron shall cause its employees,
consultants, and agents to assign, its right, title, and interest in and to such
data and information to Celgene.
4.4.4.    Celgene IP. Celgene is and shall remain the sole owner of the Celgene
Technology.
4.4.5.    Acceleron IP. Acceleron is and shall remain the sole owner of the
Acceleron Technology.


38

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




4.4.6.    Disputes as to Inventorship and Ownership of Improvements and
Collaboration IP. Should the Parties fail to agree regarding inventorship of any
invention made in the conduct of activities under this Agreement or the
ownership of Improvements and Collaboration IP arising out of this Agreement,
the Parties shall refer the matter to a mutually agreed-upon outside counsel for
resolution. All determinations of inventive contribution for inventions arising
hereunder shall be determined under United States patent law. The Parties agree
that each of the individuals listed on Schedule 4.4.6 are acceptable outside
counsel for such resolution, and neither Party will use such individuals (or the
law firms for whom such individuals work) for any legal services without the
prior written consent of the other Party. The costs of such outside counsel
shall be borne equally by the Parties.
4.5    Third Party License(s); Shire Agreement.
4.5.1.    Acknowledgement. Acceleron acknowledges that it is responsible for the
fulfillment of its obligations under the Third Party License(s) and agrees to
fulfill any provisions necessary to maintain in effect any rights sublicensed to
Celgene hereunder and the exclusive nature of such rights, subject to Celgene’s
compliance with its obligations hereunder. In the event of any conflict between
the terms of this Agreement and the Third Party License(s), the Parties will
discuss in good faith how to address the conflict; provided that, if the Parties
are unable to agree on how to address the conflict, the terms of this Agreement
shall govern. The Parties acknowledge that the Third Party License set forth on
Schedule 1.104 as of the Effective Date does not permit a sublicensee to grant
further sublicenses. Upon Celgene’s request, Acceleron will use reasonable
efforts to obtain the Third Party Licensor’s consent to any further sublicense
by Celgene; and, if Acceleron is not able to obtain such consent, Acceleron will
grant a direct sublicense to the Person designated by, and under the terms
specified by, Celgene, which shall not be inconsistent with the Third Party
License or this Agreement; provided that Acceleron shall not be subject to any
obligations to such Person (other than the grant of a license), and Celgene will
be responsible for any license fee owed to such Third Party Licensor pursuant to
Section 2 of such Third Party License as a result of such sublicense.
4.5.2.    Covenants Regarding Third Party License(s). Acceleron agrees that
during the Agreement Term:
(a)    Acceleron shall not modify or amend any of the Third Party License(s) in
any way that would adversely affect Celgene’s obligations, rights or economic
interest under this Agreement without Celgene’s prior written consent;
(b)    Acceleron shall not terminate any of the Third Party License(s) in whole
or in part, without Celgene’s prior written consent, if such termination would
adversely affect Celgene’s license granted hereunder;
(c)    As between Celgene and Acceleron, Acceleron shall be solely responsible
for, and shall make, all payments owed to the Third Party Licensor(s) pursuant
to the Third Party License(s);


39

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




(d)    Acceleron shall not, solely to the extent such action or failure to act
would adversely affect Celgene’s obligations, rights or economic interest under
this Agreement, exercise or fail to exercise or perform any of Acceleron’s
rights or obligations under any of the Third Party License(s) that relate to the
Licensed Compounds, Licensed Products, or Celgene’s rights or obligations
hereunder (including the right to negotiate with any Third Party Licensor with
respect to any inventions), in each case, without the prior written consent of
Celgene, not to be unreasonably withheld; and, at the reasonable request of
Celgene, Acceleron shall exercise such rights or perform such obligations and
make such requests as are permitted under each of the Third Party License(s);
(e)    Acceleron shall promptly furnish Celgene with copies of all reports and
other communications that Acceleron furnishes to the Third Party Licensors that
relate to the subject of this Agreement;
(f)    Acceleron shall promptly furnish Celgene with copies of all reports and
other communications that Acceleron receives from any Third Party Licensor that
relate to the subject of this Agreement;
(g)    Acceleron shall furnish Celgene with copies of all notices received by
Acceleron relating to any alleged breach or default by Acceleron under the Third
Party Licenses within [* * *] after Acceleron’s receipt thereof; in addition, if
Acceleron should at any time breach the Third Party Licenses or become unable to
timely perform its obligations thereunder, Acceleron shall immediately notify
Celgene; provided that, in either case, such notice shall only be required if
such breach, default, or inability to perform in any way could adversely affect
Celgene’s obligations, rights or economic interest under this Agreement;
(h)    If Acceleron cannot or chooses not to cure or otherwise resolve any
alleged breach or default under the Third Party Licenses and such breach or
default in any way could adversely affect Celgene’s obligations, rights or
economic interest under this Agreement, Acceleron shall so notify Celgene within
[* * *] of such decision, which shall not be less than [* * *] prior to the
expiration of the cure period under any such Third Party License; provided that
Acceleron shall use Commercially Reasonable Efforts to cure any such breach or
default; and
(i)    Celgene, in its sole discretion, shall be permitted to [* * *] under the
Third Party Licenses in accordance with the terms and conditions of the Third
Party Licenses, or otherwise resolve such breach directly with the Third Party
Licensor, if such breach or default in any way could adversely affect Celgene’s
obligations, rights or economic interest under this Agreement; and, if [* * *].
4.5.3.    Survival of Celgene’s Rights. As provided in the Third Party Licenses,
in the event of termination of any Third Party License, Celgene’s rights
hereunder will survive in accordance with the terms of such agreement. The
Parties agree that [termination of the Third Party License], without Celgene’s
prior written consent, shall be deemed a material breach of this Agreement by
Acceleron; provided that (a) if Celgene’s breach of this


40

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Agreement results in a breach of such Third Party License, Celgene agrees to use
Commercially Reasonable Efforts to assist Acceleron in curing such breach, and
(b) if Celgene’s breach of this Agreement results in a termination of such Third
Party License, such termination shall not be deemed a material breach by
Acceleron of this Agreement.
4.5.4.    Shire Agreement. Acceleron agrees that during the Agreement Term,
without Celgene’s prior written consent, Acceleron shall not modify or amend, or
fail to perform under, the Shire Agreement in any way that would adversely
affect Celgene’s obligations, rights or economic interest under this Agreement.
Acceleron shall keep Celgene reasonably informed of any notices or events under
the Shire Agreement that would adversely affect Celgene’s obligations, rights or
economic interest under this Agreement.
4.6    No Other Rights. Except as otherwise provided in this Agreement, neither
Party shall obtain any ownership interest or other right in any Know-How or
Patent Rights owned or Controlled by the other Party.
Article 5
FINANCIAL PROVISIONS
5.1    Upfront Payments. Within ten (10) days of the Effective Date, Celgene
shall pay Acceleron Twenty-Five Million U.S. Dollars ($25,000,000) as an
upfront, non-creditable, nonrefundable fee, relating to the license grants set
forth in Article 4.
5.2    ACE-536 Development Milestones. For any Licensed Compound or Licensed
Product containing ACE-536, Celgene shall pay to Acceleron the amounts set forth
below no later than [* * *] after the earliest date on which the corresponding
milestone event has first been achieved with respect to such a Licensed Compound
or Licensed Product containing ACE-536 described below:


Milestone Event
Payment
Dosing the first subject in the first multiple dose Clinical Trial
$7,500,000
Dosing the first patient in the first Phase 2 Clinical Trial
$10,000,000
Dosing the first patient in the first Phase 3 Clinical Trial
$15,000,000
Acceptance of the first NDA by the FDA or EMA for use of a Licensed Product
$25,000,000
[* * *]
$[* * *]
[* * *]
$[* * *]
[* * *]
$[* * *]



For clarity, the milestone payments set forth in this Section 5.2 shall be paid
only once regardless of how many Licensed Product containing ACE-536 achieve the
milestone or how many times that a Licensed Compound or Licensed Product
containing ACE-536 may achieve the milestone event, and regardless of whether
such a Licensed Compound or Licensed Product achieves the milestone event more
than once for the same or different indication. Furthermore, to


41

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




the extent a Licensed Compound or Licensed Product containing ACE-536 fails and
a replacement Licensed Compound or Licensed Product containing ACE-536 is
selected, any milestones previously paid for such failed Licensed Compound or
Licensed Product shall not be paid again with respect to such replacement
Licensed Compound or Licensed Product. To the extent that any prior milestone
has not been paid at the time of achievement of a subsequent milestone, then
upon the achievement of such subsequent milestone all preceding unpaid milestone
payments shall be made in addition to the payment corresponding to the milestone
that has been achieved; provided that the [* * *] shall not be deemed to trigger
any milestone payment for [* * *].
For purposes of determining the occurrence of milestones under this Section 5.2
and Section 5.3, [* * *] shall be deemed to have occurred [* * *] following [* *
*]; provided that, if such [* * *], such [* * *] shall not be deemed to have
occurred until such comments have been addressed to the satisfaction of [* * *].
5.3    Option Compound Development Milestones. For any Licensed Compound or
Licensed Product containing an Option Compound which is deemed a Licensed
Compound in accordance with Article 7 or a Licensed Product containing such
Licensed Compound, Celgene shall pay to Acceleron the amounts set forth below no
later than [* * *] after the earliest date on which the corresponding milestone
event has first been achieved with respect to any such Licensed Compound or
Licensed Product containing an Option Compound (for the avoidance of doubt, the
milestones set forth below shall be payable separately with respect to each
Option Compound (but not separately for an Option Compound and Licensed Product
that contains such Option Compound)):


Milestone Event
Payment for first
Option
Compound
licensed to
Celgene
Payment for
second Option
Compound
licensed to
Celgene
Payment for third
and succeeding
Option
Compounds
licensed to
Celgene
[* * *]
$[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
$[* * *]



For clarity, the milestone payments set forth in this Section 5.3 shall be paid
only once for each Licensed Compound or Licensed Product the underlying Licensed
Compound of which is the same Option Compound, regardless of how many Licensed
Compounds and Licensed Products with the same Option Compound may achieve the
milestone event and regardless of whether the same Licensed Compound or Licensed
Product achieves the milestone event more than once for the same or different
indication. By way of a nonlimiting example, if a Licensed


42

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Compound and a Licensed Product containing the same Option Compound achieve the
same milestone event, only one payment is due. Furthermore, to the extent a
Licensed Compound or Licensed Product fails or is discontinued and the Parties
agree upon a replacement Licensed Compound or Licensed Product containing the
same Option Compound or a back up thereof to be substituted for the original
Option Compound, any milestones previously paid for such failed Licensed
Compound or Licensed Product shall not be paid a second time with respect to
such replacement Licensed Compound or Licensed Product. To the extent that any
prior milestone has not been paid at the time of achievement of a subsequent
milestone by a Licensed Compound or Licensed Product, then upon the achievement
of such subsequent milestone by such Licensed Compound or Licensed Product all
preceding unpaid milestone payments for such Licensed Compound or Licensed
Product shall be made in addition to the payment corresponding to the milestone
that has been achieved; provided that [* * *] shall not be deemed to trigger any
milestone payment for [* * *].
For the avoidance of doubt, payments under this Section 5.3 for the achievement
of milestone events shall only be due for milestone events achieved following
the exercise by Celgene of the relevant Option for each Option Compound which is
deemed a Licensed Compound in accordance with Article 7 or a Licensed Product
containing such Licensed Compound. For the avoidance of doubt, the determination
of which is the first, second, third, and succeeding Option Compounds shall be
based on the date that each Option Compound is deemed a Licensed Compound in
accordance with Article 7.
5.4    Ex-North American Sales Milestones. Celgene shall also pay to Acceleron
the amounts set forth below no later than [* * *] after the earliest date on
which the corresponding milestone event has first been achieved with respect to
each Licensed Product:


Milestone Event
Payment
[* * *]
$[* * *]
[* * *]
$[* * *]



Once Celgene has made any particular milestone payment under this Section 5.4,
Celgene shall not be obligated to make any payment under this Section 5.4 with
respect to the reoccurrence of the same milestone for the same Licensed Product
(regardless of how many indications the Licensed Product may be approved for).
For making the determinations under this Section 5.4, Net Sales shall be derived
from audited financial statements of Celgene (or the applicable Affiliate or
Sublicensee); provided, however, that Celgene shall use U.S. GAAP to calculate
in good faith the Net Sales derived from any entities that are not audited or
have not completed their audit within [* * *] days after the end of the
preceding Contract Year. For clarity, two dosage forms of a product would
constitute the same Licensed Product; however, any derivatives and modifications
of a Licensed Product are considered distinct Licensed Products, other than
modifications that are limited to changes in the formulation of a Licensed
Product (which formulation modifications would constitute the same Licensed
Product).
5.5    Sharing Costs.


43

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




5.5.1.    Cost Sharing. The Parties shall be responsible for paying costs as set
forth in this Section.
(a)    Subject to Sections 5.5.1(b)(ii) through (iv), for all Development Costs
incurred prior to January 1, 2013, Acceleron shall be responsible for paying [*
* *] percent [* * *] and Celgene shall be responsible for paying [* * *] percent
[* * *] of such Development Costs.
(b)    Celgene shall be responsible for paying one hundred percent (100%) of (i)
all Development Costs incurred on or after January 1, 2013, (ii) all Development
Costs associated with obtaining a second source of supply of Clinical Supplies
pursuant to Section 2.4.1, (iii) [* * *] Development Costs associated with
completing a transfer of relevant Acceleron Technology pursuant to Section
2.4.7(b) or 2.4.7(d), (iv) all Development Costs associated with using a Third
Party to complete optimization and analytical method development pursuant to
Section 2.4.5 to the extent such Development Costs exceed $[* * *], and (v) [* *
*]; provided that the Parties acknowledge and agree that Acceleron will not be
incurring any such costs described in clause (v) (other than [* * *] or other [*
* *] that are specifically set forth in the [* * *].
(c)    Patent Procurement Costs shall be shared in accordance with the
provisions of Section 8.2.4.
(d)    Except for approved costs incurred by Acceleron pursuant to Section
2.4.2, purchases of capital equipment related to Manufacturing (e.g., the
purchase and qualification of a manufacturing facility or of additional
manufacturing lines) shall not be included in any cost to be shared under this
Agreement.
5.5.2.    Sharing Mechanics. The payment of costs pursuant to this Agreement
shall be subject to the following:
(a)    Notwithstanding anything in this Agreement to the contrary, no cost,
expense, amount or sum allocable or chargeable to the Parties’ activities under
this Agreement shall be allocated or charged more than once. Unless otherwise
specifically authorized by the Parties or this Agreement, all costs, expenses,
amounts or sums to be charged or allocated by one Party to the other Party under
this Agreement shall not be so chargeable or allocable unless they are directly
related to this Agreement and the activities to be performed under this
Agreement.
(b)    It is the intention of the Parties that the interpretation of the
definitions related to this Article 5 shall be in accordance with U.S. GAAP
consistently applied in accordance with the applicable Party’s then current
practices. A Party shall promptly make the appropriate adjustments to the
financial information it supplies under this Agreement to reflect changes to the
provisions, including reasonable detail underlying the adjustment, in reporting
results of operation.
(c)    Furthermore, for any costs or expenses in connection with the performance
of its activities hereunder, which are reimbursable by one Party or


44

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




subject to cost-sharing between the Parties, if such costs or expenses consist
of payments made by either Party to a Third Party, they shall be charged
hereunder at the respective Party’s actual out-of-pocket cost.
(d)    Notwithstanding anything in this Agreement to the contrary, each Party
shall be solely responsible for all travel costs for such Party’s and its
Affiliates’ and agents’ employees incurred in connection with the performance of
such Party’s obligations hereunder, and no travel-related expenses incurred by
either Party in connection with Development activities hereunder shall be
included in Development Costs or Operating Costs.
5.5.3.    Cost Reporting.
(a)    Development Costs. No later than [* * *] Business Days after the end of
each Contract Quarter, each Party shall report to the other Party an estimate of
its Development Costs (including any Third Party Intellectual Property Costs
that are deemed Development Costs) and Patent Procurement Costs (for which
reimbursement is required pursuant to Section 8.2.4). Furthermore, as soon as
practicable after the end of each Contract Quarter, but in any event no later
than [* * *] days after the end of each Contract Quarter, each Party shall
report to the other Party actual Development Costs and Patent Procurement Costs
(for which reimbursement is required pursuant to Section 8.2.4). Notwithstanding
the foregoing, Celgene shall have no obligation to report to Acceleron Celgene’s
estimated or actual Development Costs incurred on or after January 1, 2013,
though Celgene will continue to report any Patent Procurement Costs as described
in this Section 5.5.3(a).
(b)    Results of Operations in North America. No later than [* * *] Business
Days after the end of each Contract Quarter, each Party shall report to the
other Party an estimate of such Party’s results of operations in North America,
as applicable, related to the following: (i) aggregate gross invoice prices of
all units of Licensed Product sold; (ii) sales returns and allowances; (iii) Net
Sales; (iv) number of units sold; and (v) in the case of Acceleron, all Sales
Force Costs of Acceleron and any other Operating Costs of Acceleron in North
America that have been approved under the Commercialization Plan/Budget
(collectively, the “Acceleron NA Operating Costs”). Furthermore, as soon as
practicable after the end of each Contract Quarter, but in any event no later
than [* * *] days after the end of each Contract Quarter, each Party shall
report to the other Party actual results of operations in North America, as
described in the prior sentence.
5.5.4.    Expense Limitations.
(a)    Expenses charged by either Party as Development Costs for any Contract
Year shall not exceed [* * *] percent [* * *] of the amount included for the
total expenditure in the then-current Development Plan/Budget.


45

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




(b)    The Acceleron NA Operating Costs for any Contract Year shall not exceed
[* * *] percent [* * *] of the amount included for the total expenditure in the
then-current Commercialization Plan/Budget.
(c)    If the actual Development Costs enumerated in the Development Plan/Budget
or if the Acceleron NA Operating Costs enumerated in the Commercialization
Plan/Budget are expected to vary by more than [* * *] percent [* * *] from the
amounts budgeted for expenditure during the Contract Year, the Party responsible
for the forecasted variance shall promptly revise the Development Plan/Budget or
Commercialization Plan/Budget, as applicable, and submit it in writing, with an
explanation of the variance and the reasons therefor, to the other Party. If the
Joint Development Committee or Joint Commercialization Committee, as applicable,
agrees in writing that the revised budget is acceptable then such revised budget
shall be incorporated into the respective Development Plan/Budget or
Commercialization Plan/Budget for the remainder of the Contract Year.
(d)    Notwithstanding the foregoing, this Section 5.5.4 shall not apply to
Development Costs incurred by Celgene on or after January 1, 2013.
5.5.5.    Reconciliation Statements. In addition to providing its report of
Development Costs and Acceleron NA Operating Costs, as specified in Section
5.5.3, within [* * *] days following the end of a Contract Quarter, each Party
will provide a summary report of Development Costs for the Contract Quarter, and
Celgene shall prepare, in consultation with Acceleron, a statement (the
“Reconciliation Statement”); provided that Celgene shall have no obligation to
report to Acceleron Celgene’s Development Costs incurred after January 1, 2013.
Each Reconciliation Statement shall show Celgene’s calculations of costs to be
shared by both Parties pursuant to this Section 5.5 and the cash settlement
required. Payments required pursuant to Reconciliation Statements shall be made
by Acceleron or Celgene in the manner set forth in Section 5.7.5.
5.6    Royalties.
5.6.1.    Royalty Percentages. Subject to this Section 5.6, for sales of
Licensed Products in the Territory, Celgene shall retain all amounts received
for such sales; provided that Celgene shall pay to Acceleron the following
royalty payments on a Licensed Product-by-Licensed Product basis during the
applicable Royalty Term:
(a)    [* * *] percent [* * *] of annual Net Sales in each region of the
Territory during a Contract Year for that portion of the annual Net Sales in
such region that is less than or equal to [* * *];
(b)    [* * *] percent [* * *] of annual Net Sales in each region of the
Territory during a Contract Year for that portion of the annual Net Sales in
such region that is greater than [* * *] and less than or equal to [* * *]; and


46

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




(c)    [* * *] percent [* * *] of annual Net Sales in each region of the
Territory during a Contract Year for that portion of the annual Net Sales in
such region that is greater than [* * *];
provided further that the applicable thresholds above will be determined on a
region-byregion basis with each of the following areas of the Territory treated
as one region: (i) North America and (ii) the rest of the Territory.
5.6.2.    Cumulative Royalties. The obligation to pay royalties under this
Agreement shall be imposed only once with respect to a single unit of a Licensed
Product regardless of how many Valid Claims included within Acceleron Patent
Rights would, but for this Agreement, be infringed by the Manufacture or
Commercialization of such Licensed Product.
5.6.3.    Adjustment in Royalty Rates.
(a)    Buy-Down. Immediately upon payment by Celgene of the “Buy-Down Payment”
(as defined in the ACE-011 Agreement) pursuant to the ACE-011 Agreement, the
royalty payments to be paid by Celgene to Acceleron under Section 5.6.1 shall be
replaced with the following royalty payments:
(i)    [* * *] of annual Net Sales in each region of the Territory during a
Contract Year for that portion of the annual Net Sales in such region that is
less than or equal to [* * *];
(ii)    [* * *] of annual Net Sales in each region of the Territory during a
Contract Year for that portion of the annual Net Sales in such region that is
greater than [* * *] and less than or equal to [* * *]; and
(iii)    [* * *] of annual Net Sales in each region of the Territory during a
Contract Year for that portion of the annual Net Sales in such region that is
greater than [* * *];
provided that the applicable thresholds above will be determined on a
region-by-region basis with each of the following areas of the Territory treated
as one region: (x) North America and (y) the rest of the Territory. Any adjusted
royalty payment made under this Section 5.6.3(a) shall be subject to reduction
pursuant to Section 5.6.3(b) through Section 5.6.3(d).]
(b)    Know-How Only or Generic Competition. On a country-by-country and
Licensed Product-by-Licensed Product basis, upon the earlier to occur of (i) the
date on which the offering for sale, selling, making, having made, using or
importing of a Licensed Product is not covered by a Valid Claim of an Acceleron
Patent Right in such country (but such Manufacture, use or sale of a Licensed
Product continues to be covered by Acceleron Know-How) or (ii) the date on which
in such country there are one or more Generic Products, then the royalty
percentage applicable to Net Sales of such Licensed Product under Section 5.6.1
(or, as applicable, Section 5.6.3(a)) for such Licensed Product in such country


47

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




shall be reduced by [* * *] percent [* * *] for the remainder of the Royalty
Term. For the avoidance of doubt, the Parties acknowledge and agree that Celgene
shall have no obligation hereunder to pay royalties on Net Sales if (x) the
offering for sale, selling, making, having made, using or importing of a
Licensed Product is not covered by a Valid Claim of an Acceleron Patent Right in
such country and (y) such Manufacture, use or sale of a Licensed Product is not
covered by Acceleron Know-How.
(c)    Celgene Third Party Licenses. In the event that one or more licenses to
Third Party Intellectual Property are required by Celgene to offer for sale,
sell, make, have made, use or import Licensed Compounds or Licensed Products in
the Field in the Territory without infringing the Third Party Intellectual
Property (including claims of a pending patent application that are reasonably
expected to issue), then Celgene may offset [* * *] percent [* * *] of the
amount of commercially reasonable royalties or other payments payable by Celgene
to such Third Party (or paid or reimbursed by Celgene pursuant to Section
5.6.3(d)) with respect to a particular Licensed Product against amounts Celgene
is obligated to pay Acceleron under Section 5.4 or Section 5.6.1 (or, as
applicable, Section 5.6.3(a)) for such Licensed Product; provided that in no
such event shall any such offset reduce by more than [* * *] percent [* * *] the
payments otherwise due to Acceleron in particular Contract Years; provided
further that on a Licensed Product-by-Licensed Product basis, any Third Party
royalty payments that are not credited against royalties or sales milestones
paid to Acceleron in the Contract Year in which they were accrued shall be
carried forward and credited against royalties or sales milestones payable to
Acceleron in the subsequent Contract Year(s) hereunder until such royalty
credits are completely expended. The calculation of the royalty reduction under
this Section 5.6.3(c) shall be conducted on a country-by-country and Licensed
Product-by-Licensed Product basis. Celgene shall provide Acceleron with notice
and a copy of each such license, and any modification or termination thereof,
promptly (and in any event within [* * *] days after such agreement has been
fully executed) after execution of such license, modification or termination;
provided that any such copy may be redacted to remove any confidential,
proprietary or competitive information of Celgene or its Sublicensee, but such
copy shall not be redacted to the extent that it impairs Acceleron’s ability to
ensure compliance with this Agreement. With respect to any license entered into
by Celgene to Third Party Intellectual Property, Celgene shall use Commercially
Reasonable Efforts to ensure that such Third Party Intellectual Property is
sublicensable to Acceleron to the extent required under this Agreement.
(d)    Third Party Intellectual Property. Acceleron shall not enter into an
agreement with a Third Party to obtain a license under Third Party Intellectual
Property that solely covers the offering for sale, selling, making, having made,
using or importing Licensed Compounds or Licensed Products in the Field in the
Territory (including rights of a pending patent application that are reasonably
expected to issue) without first offering Celgene the opportunity to contact
such Third Party regarding entering into such agreement directly. With respect
to Third Party Intellectual Property that covers the offering for sale, selling,
making,


48

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




having made, using or importing Licensed Compounds or Licensed Products in the
Field in the Territory but also covers Acceleron’s other products or compounds,
Acceleron shall notify the Joint Development Committee or Joint
Commercialization Committee, as applicable, of the Third Party Intellectual
Property (a “Third Party Intellectual Property Notice”). With respect to such a
license for such Third Party Intellectual Property that covers the offering for
sale, selling, making, having made, using or importing Licensed Compounds or
Licensed Products in the Field in the Territory, Acceleron may enter into the
license for such Third Party Intellectual Property; provided that, if the Joint
Development Committee or Joint Commercialization Committee, as applicable,
determines that such Third Party Intellectual Property should be part of the
collaboration, then the following shall apply: (i) Acceleron shall keep Celgene
fully informed of the status of the negotiations with the Third Party and
provide Celgene with copies of all draft agreements; (ii) Celgene may provide
comments and suggestions with respect to the negotiation of the agreement with
the Third Party, and Acceleron shall reasonably consider all comments and
suggestions reasonably recommended by Celgene; (iii) Acceleron shall use
Commercially Reasonable Efforts to ensure that such Third Party Intellectual
Property is sublicensable to Celgene in accordance with the terms of this
Agreement, treating (unless otherwise agreed by the Parties) the Third Party
Intellectual Property as Acceleron Know-How or Acceleron Patent Rights hereunder
and treating the agreement licensing such Third Party Intellectual Property in
the same way as the Third Party Licenses (including as provided in Section 4.5),
except for payment obligations; provided that, if Acceleron is not able to
obtain a license from such Third Party that is sublicensable in accordance with
this clause (iii), then Acceleron shall promptly so notify Celgene and shall
exclude from any such license that Acceleron obtains the offering for sale,
selling, making, having made, using or importing Licensed Compounds or Licensed
Products in the Field in the Territory; and (iv) the Parties shall allocate the
Third Party Intellectual Property Costs, unless otherwise agreed, as follows:
(x) the Parties shall determine in good faith an allocation of upfront payments
and intellectual property acquisition fees paid to any such Third Party with
respect to Licensed Compounds or Licensed Products to be treated as either
Development Costs or Operating Costs, (y) development milestone payments owed to
such Third Party that are required to be paid as a result of the Development of
Licensed Compounds or Licensed Products shall be treated as Development Costs,
and (z) sales milestone payments and royalties owed to such Third Party that are
required to be paid as a result of sales of Licensed Products shall be treated
as royalties paid to Third Parties pursuant to Section 5.6.3(c). In the event
that Acceleron delivers to Celgene a Third Party Intellectual Property Notice
and pursues a license to the applicable Third Party Intellectual Property from
such Third Party, Celgene will not directly or indirectly (other than through
Acceleron pursuant to this Agreement) pursue a license to such Third Party
Intellectual Property unless (1) Acceleron decides to not pursue a license to
such Third Party Intellectual Property that covers a Licensed Compound or
Licensed Product (in which event, Acceleron will promptly notify Celgene of such
decision), (2) Acceleron notifies Celgene that Acceleron is not able to obtain a
sublicensable license in accordance with clause (iii) of the third


49

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




sentence of this Section, or (3) Celgene was already in discussions with such
Third Party prior to Celgene’s receipt of the Third Party Intellectual Property
Notice regarding licensing such Third Party Intellectual Property.
5.6.4.    Reports and Royalty Payments. Within [* * *] days after the beginning
of each Contract Quarter during the Royalty Term, Celgene shall deliver to
Acceleron a report setting forth for the previous Contract Quarter the following
information on a Licensed Product-by-Licensed Product and country-by-country
basis in the Territory: (a) the gross sales and Net Sales of Licensed Product,
(b) the number of units sold by Celgene, its Affiliates or Sublicensees, (c) the
basis for any adjustments to the royalty payable for the sale of each Licensed
Product, and (d) the royalty due hereunder for the sales of each Licensed
Product (the “Royalty Report”). The total royalty due for the sale of Licensed
Products during such Contract Quarter shall be remitted at the time such report
is made. No such reports or royalty shall be due for any Licensed Product before
the First Commercial Sale of such Licensed Product.
5.7    Payment Provisions Generally.
5.7.1.    Taxes and Withholding. If laws, rules or regulations require
withholding of income taxes or other taxes imposed upon payments set forth in
Section 5.6, Celgene shall make such withholding payments as required and
subtract such withholding payments from the payments set forth in Section 5.6.
Celgene shall submit appropriate proof of payment of the withholding taxes to
Acceleron within a reasonable period of time. At the request of Acceleron,
Celgene shall give Acceleron such reasonable assistance, which shall include the
provision of appropriate certificates of such deductions made together with
other supporting documentation as may be required by the relevant tax authority,
to enable Acceleron to claim exemption from such withholding or other tax
imposed or obtain a repayment thereof or reduction thereof and shall upon
request provide such additional documentation from time to time as is reasonably
required to confirm the payment of tax.
5.7.2.    Payment and Currency Exchange.
(a)    All amounts (including all costs sharing) payable and calculations
hereunder shall be in United States dollars and shall be paid by bank wire
transfer in immediately available funds to such bank account as may be
designated in writing by Acceleron or Celgene, as applicable, from time to time.
Whenever for the purposes of calculating the royalties payable under Section 5.6
or the costs payable under Section 5.5 conversion from any foreign currency
shall be required, all amounts shall first be calculated in the currency of sale
or currency of incurrence and then converted into United States dollars by
applying the average monthly rate of exchange listed in the New York edition of
The Wall Street Journal for the final month of the applicable Contract Quarter.
(b)    Where royalty amounts are due for Net Sales in a country where, for
reasons of currency, tax or other regulations, transfer of foreign currency out
of such country is prohibited, Celgene has the right to place Acceleron’s
royalties in a bank account in such country in the name of and under the sole
control of Acceleron; provided, however, that the bank selected be reasonably
acceptable to


50

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Acceleron and that Celgene inform Acceleron of the location, account number,
amount and currency of money deposited therein. After Acceleron has been so
notified, those monies shall be considered as royalties duly paid to Acceleron
and will be completely controlled by Acceleron.
(c)    When in any country in the Territory the law or regulations prohibit both
the transmittal and the deposit of royalties on sales in such country, royalty
payments due on Net Sales shall be suspended for as long as such prohibition is
in effect and as soon as such prohibition ceases to be in effect, all royalties
that Celgene would have been under an obligation to transmit or deposit but for
the prohibition shall forthwith be deposited or transmitted, to the extent
allowable.
5.7.3.    Records. Each Party shall keep and maintain accurate and complete
records which are relevant to costs, expenses, sales and payments throughout the
Territory used to determine payments to be made under this Agreement, and such
records shall be maintained for a period of three (3) years from creation of
individual records for examination at the other Party’s expense by an
independent certified public accountant selected by the other Party as described
in Section 5.7.4. A Party’s right to complete a final audit upon termination or
expiration of this Agreement shall expire one year after such termination or
expiration. Any records or accounting information received from the other Party
shall be Confidential Information of the disclosing Party for purposes of
Article 9 of this Agreement. Results of any such audit shall be provided to both
Parties, subject to Article 9 of this Agreement.
5.7.4.    Audits and Interim Reviews.
(a)    Subject to the provisions of Section 5.7.3, either Party may request that
a nationally recognized, independent accounting firm to be mutually agreed upon
by the Parties, which is not either Party’s independent accounting firm, perform
an audit or interim review of the other Party’s books as they relate to this
Agreement in order to express an opinion regarding such Party’s accounting for
revenues, costs and expenses, as applicable, under this Agreement. Such audits
or review shall be conducted at the expense of the requesting Party.
(b)    Upon [* * *] Business Days’ prior written notice from a Party (the
“Auditing Party”), the other Party (the “Audited Party”) shall permit such
accounting firm to examine the relevant books and records of the Audited Party,
including any Affiliates, as may be reasonably necessary to verify the reports
and information submitted by the Audited Party and the accuracy of any Royalty
Report or Reconciliation Statement. An examination by a Party under this Section
5.7.4 (whether of the Audited Party or its Affiliates) shall occur not more than
[* * *] and shall be limited to the pertinent books and records for any Contract
Year ending not more than [* * *] months before the date of the request. The
accounting firm shall be provided access to such books and records at the
Audited Party’s facility(ies) where such books and records are normally kept and
such examination shall be conducted during the Audited Party’s normal business
hours. The Audited Party may require the accounting firm to sign a standard
non-disclosure agreement with terms that are not inconsistent with the terms of
this


51

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Agreement before providing the accounting firm access to the Audited Party’s
facilities or records. Upon completion of the audit, the accounting firm shall
provide both Celgene and Acceleron a written report disclosing whether the
reports submitted by the Audited Party are correct or incorrect and the specific
details concerning any discrepancies. No other information shall be provided to
the Auditing Party. If the accountant determines that, based on errors in the
reports so submitted, any report prepared in accordance with this Agreement is
incorrect, the Parties shall promptly revise the report and the associated
Royalty Report or Reconciliation Statement and any additional amount owed by one
Party to the other shall be paid within [* * *] days after receipt of the
accountant’s report, along with interest as provided in Section 5.7.5; provided,
however, that no such interest shall be payable if the errors leading to the
Royalty Report or Reconciliation Statement being incorrect were in the reports
provided by the Party to receive such additional amount. Additionally, if the
accountant determines that the reports submitted by the Audited Party misstate
the Audited Party’s share of costs by more than [* * *] percent [* * *] to the
Auditing Party’s detriment, the Audited Party shall reimburse the Auditing Party
for the expenses incurred by the Auditing Party in conducting the audit. In the
event of any sublicense or transfer of rights with respect to Licensed Compounds
or Licensed Products by a Party under this Agreement, the sublicensor or
transferor shall provide for audit rights by the other Party to this Agreement
in accordance with this Section 5.7.4.
5.7.5.    Payments Between the Parties. There shall be a cash settlement between
the Parties no later than [* * *] days after the end of each Contract Quarter.
In the event that (a) any payment hereunder (including any royalty payment due
by Celgene to Acceleron under this Agreement) is made after the date specified
in the preceding sentence (other than the extent that a payment that is the
subject of a good faith dispute between the Parties that has been outstanding
for no more than [* * *] Business Days), and (b) such payment is overdue by more
than [* * *] Business Days, the paying Party shall pay interest to the other
Party at the lesser of (i) the annualized interest rate at the three (3) month
LIBOR plus one percent (1%) or (ii) the highest rate permitted by applicable law
from the date that such additional amount should have first been paid.
Article 6
EXCLUSIVITY
6.1    Prohibitions.
6.1.1.    During the Agreement Term, neither Acceleron nor any of its
Affiliates, directly or indirectly with a Third Party, shall, with any product:
(a) conduct any clinical study whose primary endpoint is [* * *] unless such
clinical study is required by any Regulatory Authority, in which event, the
provisions of clauses (b) and (c) of this Section shall apply notwithstanding
the conduct of such clinical trials; (b) seek or obtain Regulatory Approval for
such product indicated for Use in Anemia; or (c) market or promote such product
for [* * *].
6.1.2.    In any Third Party license, development, research, collaboration,
commercialization or similar agreement with respect to any product, Acceleron
and its Affiliates shall include restrictions on such Third Party’s use of the
Party’s or its Affiliates


52

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




intellectual property that are the same as those on Acceleron and its Affiliates
set forth in this Section 6.1. For clarity, the prohibition on conducting
activities directly or indirectly with a Third Party includes a prohibition on
providing any support for an external or academic investigator or site for
conducting a clinical study.
6.1.3.    Notwithstanding the foregoing, the provisions of Section 6.1.1 and
6.1.2 shall not apply to Acceleron or its Affiliates to the extent of (a)
conducting the activities required to fulfill Acceleron’s obligations hereunder
or under the ACE-011 Agreement or (b) developing Option Compounds pursuant to
Section 7.2.1 or 7.2.2.
6.1.4.    Notwithstanding the foregoing, the provisions of Section 6.1.1 or
6.1.2 shall not apply to the activities of [* * *], its sublicensees (of the
rights granted by Acceleron under the [* * *] Agreement), Affiliates, successors
and/or assigns, or to Acceleron and its Affiliates fulfilling their respective
obligations to [* * *], its sublicensees (of the rights granted by Acceleron
under the [* * *] Agreement), Affiliates, successors and/or assigns, with
respect to any and all compounds covered by the rights granted by Acceleron
prior to the Effective Date to [* * *] pursuant to the [* * *] by and between
Acceleron and [* * *], Inc., as amended from time to time in accordance with its
terms (the “[* * *] Agreement”), so long as the [* * *] Agreement continues to
remain in effect; provided that (a) any future rights granted to [* * *]
(including by any amendment or modification of the [* * *] Agreement) shall be
subject to the provisions of Sections 6.1.1 and 6.1.2; (b) if Acceleron agrees
to collaborate with [* * *] on the identification, research and development of
any product or compound (other than the [* * *] (as each term is defined in the
[* * *] Agreement as of the date hereof)) shall be subject to the provisions of
Section 6.1.1 and 6.1.2. Acceleron represents and warrants to Celgene that
neither the [* * *] nor [* * *] is a [* * *] (as defined in the Alkermes
Agreement as of the date hereof).
6.2    Third Party Acquisitions. The provisions of this Article 6 do not apply
to any activity otherwise prohibited by this Article 6 if Acceleron’s
involvement or the involvement of any of its Affiliates in such prohibited
activity results from or occurs subsequently to the acquisition of Acceleron by
a Third Party (either directly or through any Affiliate, whether by merger,
purchase of assets or equity, or otherwise), but only if:
6.2.1.    no Celgene Technology, Acceleron Technology or Joint Technology is
used in connection with such Third Party activities;
6.2.2.    no Patent Rights Controlled by Acceleron or its Affiliates immediately
prior to the acquisition or Patent Rights developed based on the Know-How
described in Section 6.2.3 is used in connection with such Third Party
activities;
6.2.3.    no Know-How relating to any TGF Beta superfamily compounds (including
a ligand, binding partner of a ligand, or a receptor of any such compounds)
Controlled by Acceleron or their Affiliates prior to the acquisition or further
Know-How relating to such TGF Beta superfamily compound developed based on such
existing Know-How is used in connection with such Third Party activities for the
longer of seven (7) years from the Effective Date or five (5) years from the
date of the acquisition of Acceleron by a Third Party; and


53

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




6.2.4.    no Know-How Controlled by Celgene or its Affiliates that is provided,
prior to the acquisition, to Acceleron pursuant to this Agreement or developed
based on such existing Know-How is used in connection with such Third Party
activities.
6.3    Acquisitions of Third Parties. The provisions of this Article 6 do not
apply to any activity otherwise prohibited by this Article 6 if Acceleron’s
involvement or the involvement of any of its Affiliates in such prohibited
activity results from Acceleron’s acquisition (either directly or through any
Affiliate, whether by merger, purchase of assets or equity, or otherwise) of all
or substantially all of the business or assets of a Third Party, but only if (i)
such Third Party, prior to such acquisition or merger, was already engaged in
such prohibited activity (the “Acquired Party Activity”), and (ii) Acceleron
shall, within thirty (30) days after the date of Acceleron’s consummation of
such acquisition, notify Celgene of such acquisition and comply with the other
provisions of this Section 6.3. Following consummation of such an acquisition,
Acceleron shall, at its option, either (i) use good faith efforts to identify a
Third Party purchaser to whom Acceleron will divest its interest in the Acquired
Party Activity and to enter into a definitive agreement with such Third Party
for such divestiture as soon as reasonably practicable under the circumstances,
but such divestiture must be completed no later than twelve (12) months after
the closing of Acceleron’s acquisition of the Acquired Party Activity, or (ii)
promptly discontinue such Acquired Party Activity; provided that,
notwithstanding which option is chosen, such divesture or discontinuation must
be accomplished no later than twelve (12) months after the closing of
Acceleron’s acquisition of the Acquired Party Activity. During the time period
following the consummation of an acquisition covered by this Section 6.3 through
the divestiture or discontinuation of the Acquired Party Activity, Acceleron
shall not use any Celgene Technology, Acceleron Technology, or Joint Technology
in connection with such Acquired Party Activities. So long as Acceleron divests
of, or discontinues, the Acquired Party Activity in accordance with this Section
6.3, such acquisition shall not be deemed a violation of this Article 6.
Notwithstanding anything to the contrary in this Article 6, this Section 6.3
shall not apply to any activity of Acceleron, its Affiliates or a Third Party
acquirer of Acceleron subsequent to the acquisition of Acceleron by a Third
Party (either directly or through any Affiliate, whether by merger, purchase of
assets or equity, or otherwise); provided that the provisions of Section 6.2
shall continue to apply to Acceleron, its Affiliates, a Third Party acquirer of
Acceleron and any Third Party acquired by Acceleron (either directly or through
any Affiliate, whether by merger, purchase of assets or equity, or otherwise).
6.4    Termination of ACE-011 Agreement. In the event of termination of the
ACE-011 Agreement by Acceleron for cause under Section 11.2.1 of the ACE-011
Agreement, Acceleron’s use of any “Licensed Compounds” or “Licensed Products”
under the ACE-011 Agreement shall no longer be subject to the provisions of
Section 6.1.1 or 6.1.2. For the avoidance of doubt, termination of the ACE-011
Agreement under Section 11.3 or Section 11.4 of the ACE-011 Agreement or
expiration of the ACE-011 Agreement shall not affect any rights or obligations
of the Parties under this Agreement, and Acceleron’s use of any “Licensed
Compounds” or “Licensed Products” under the ACE-011 Agreement shall continue to
be subject to the provisions of Section 6.1.1 or 6.1.2.
Article 7
OPTION PROGRAM


54

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




7.1    Conduct of Option Compound Programs. Subject to the terms of this
Agreement, Acceleron shall be solely responsible for, and shall pay all costs
associated with, managing all Development and Manufacturing activities for each
Option Compound.
7.2    Exercise of Option by Celgene.
7.2.1.    Upon Designation as Option Compound. During the Option Term, but
subject to Section 7.3, Acceleron may develop, through the filing of an IND,
compounds that are to become Option Compounds; provided that Acceleron shall
provide Celgene prompt written notice of any compound becoming an Option
Compound by virtue of Acceleron filing an IND (which is accepted by the
applicable Regulatory Authority) for such compound for Use in Anemia. Within [*
* *] following receipt of such notice, Celgene may provide written notice to
Acceleron stating its desire to exercise its option for such Option Compound to
be a Licensed Compound hereunder (each such option, an “Option”). Effective as
of the date of Acceleron’s receipt of such notice from Celgene with respect to
an Option Compound, Celgene’s Option with respect to such Option Compound shall
be exercised and the definition of “Licensed Compound” hereunder shall
automatically be deemed to include such Option Compound. The notice provided
by Acceleron to Celgene that a compound has become an Option Compound shall
include (a) a package of all relevant data with respect to such Option Compound,
including relevant chemistry, biology, in vitro and in vivo pharmacology, drug
metabolism and pharmacokinetics (DMPK) and pilot toxicology; (b) an initial
Development Plan/Budget, including a proposed Initial Development Disease; (c) a
summary of all Acceleron Technology that covers the applicable Option Compound
tested; and (d) such other available information that is reasonably necessary or
useful for Celgene to determine whether to exercise its Option. Furthermore,
Acceleron will promptly provide Celgene with such additional information and
access to records with respect to the applicable Option Compound in Acceleron’s
possession or available to Acceleron from a Third Party, as Celgene may
reasonably request; provided that such request for additional information shall
not extend the [* * *] period for Celgene to exercise its Option unless
Acceleron fails to provide the requested information in a timely fashion. Upon
Celgene’s exercise of an Option, the initial Development Plan/Budget proposed by
Acceleron (including the proposed Initial Development Diseases), with such
changes as are determined by Celgene, in its sole discretion, shall be deemed
part of the Development Plan/Budget and deemed approved by the Joint Development
Committee.
7.2.2.    Following Completion of First Clinical Trial.
(a)    If Celgene fails to exercise its Option with respect to an Option
Compound pursuant to Section 7.2.1, then during the Option Term, but subject to
Section 7.3, Acceleron may further develop such Option Compound through
completion of the first Phase 1 Clinical Trial for such Option Compound;
provided that Acceleron shall provide Celgene prompt written notice of the final
results of such first Clinical Trial for such Option Compound or Option Product.
Acceleron’s notice shall include the following: (i) the amount of the Option
Compound Development Costs incurred by Acceleron up until such date; (ii) an
initial Development Plan/Budget, including a proposed Initial Development
Disease; and (iii) all relevant data from the Clinical Trial, including all
summary data tables, statistical


55

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




analyses, and statistical reports related to the endpoints derived from such
Clinical Trial, the underlying information used to create such summaries, case
report forms (as available), and all other preclinical data generated; (iv)
manufacturing data (including CMC); (v) any related correspondence (excluding
non-substantive correspondence) or information received from or sent to any
Regulatory Authority; (vi) a report of analysis of the top line data from a
locked data base using validated programs for all of the primary and secondary
endpoints (and exploratory, if applicable) for the compound tested in such
Clinical Trial, as specified in applicable protocol and statistical analysis
plan; (vii) a summary of all Acceleron Technology that covers the Option
Compound tested in such Clinical Trial; and (viii) such other available
information that is reasonably necessary or useful for Celgene to determine
whether to exercise its Option. Furthermore, Acceleron will promptly provide
Celgene with such additional information and access to records with respect to
the applicable Option Compound in Acceleron’s possession or available to
Acceleron from a Third Party, as Celgene may reasonably request; provided that
such request for additional information shall not extend the [* * *] period for
Celgene to exercise its Option pursuant to Section 7.2.2(b) unless Acceleron
fails to provide the requested information in a timely fashion.
(b)    Within [* * *] following receipt of Acceleron’s notice pursuant to
Section 7.2.2(a), Celgene may provide written notice to Acceleron stating its
desire to exercise its Option for such Option Compound. In addition, at any time
until the expiration of such [* * *] period, regardless of whether Acceleron has
provided the notice pursuant to Section 7.2.2(a), Celgene may provide written
notice to Acceleron stating its desire to exercise its Option with respect to
any compound that has become an Option Compound pursuant to Section 7.2.1;
provided that such right shall only apply with respect to Option Compounds that
Acceleron has not already (x) granted any Third Party any rights or (y) filed an
IND (which is accepted by the applicable Regulatory Authority) in a field
outside of Use in Anemia, in each case, as permitted by Section 7.2.3.
(c)    If Celgene elects to exercise its Option under this Section 7.2.2 with
respect to an Option Compound, it shall pay Acceleron [* * *] of the Option
Compound Development Costs incurred by Acceleron with respect to such Option
Compound through the date of Acceleron’s receipt of Celgene’s written notice of
its election to exercise of such Option, which payment Celgene shall make within
[* * *] days of providing Acceleron such written notice. Effective as of the
date of Acceleron’s receipt of such payment from Celgene with respect to an
Option Compound, Celgene’s Option with respect to such Option Compound shall be
exercised and the definition of “Licensed Compound” hereunder shall
automatically be deemed to include such Option Compound. Upon Celgene’s exercise
of an Option, the initial Development Plan/Budget proposed by Acceleron
(including the proposed Initial Development Diseases), with such changes as are
determined by Celgene, in its sole discretion, shall be deemed part of the
Development Plan/Budget and deemed approved by the Joint Development Committee.


56

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




7.2.3.    Termination of Option. In the event Celgene does not exercise its
Option in accordance with Section 7.2.1 or 7.2.2 with respect to an Option
Compound, then, subject to Section 7.2.4, Celgene shall have no further rights
to such Option Compound, and Acceleron shall be subject to the restrictions of
Article 6 with respect to such Option Compound but Acceleron shall otherwise
have the right to further exploit (including licensing to Third Parties subject
to Section 7.3) such Option Compound other than for Use in Anemia.
7.2.4.    Option Term Extension.
(a)    If a Change of Control of Acceleron occurs, then at that time Celgene
shall have an Option on the following:
(i)    any Option Compounds not selected by Celgene pursuant to Section 7.2.1 or
7.2.2, but only if Acceleron has not already (x) granted any Third Party any
rights to such compound or (y) filed an IND (which is accepted by the applicable
Regulatory Authority) on such compound in a field outside of Use in Anemia, in
each case, as permitted by Section 7.2.3, and
(ii)    any pre-IND compounds under development by Acceleron for which Acceleron
intends to file an IND for Use in Anemia with respect to which pre-IND compounds
Acceleron has completed toxicology studies and Acceleron has not granted any
Third Party any rights (“Pre-IND Anemia Compounds”).
(b)    At such time as Celgene’s option under this Section 7.2.4 would apply,
Acceleron shall deliver to Celgene written notice setting forth (i) a list of
all Option Compounds described in Section 7.2.4(a)(i) and (ii) a list of all
Pre-IND Anemia Compounds, together with relevant available data with respect to
such Option Compounds and Pre-IND Anemia Compounds (which shall include the
information described in Section 7.2.1 or 7.2.2 to the extent available). Within
[* * *] days following receipt of such notice, Celgene may provide written
notice to Acceleron stating its desire to exercise its option for any such
Option Compound or any such Pre-IND Anemia Compound to be a Licensed Compound
hereunder. Effective as of the date of Acceleron’s receipt of such notice from
Celgene with respect to any such Option Compound or any such Pre-IND Anemia
Compound, Celgene’s Option with respect to such compound shall be exercised and
the definition of “Licensed Compound” hereunder shall automatically be deemed to
include such compound. Furthermore, Acceleron will promptly provide Celgene with
such additional information and access to records with respect to the applicable
Option Compound or Pre-IND Anemia Compound in Acceleron’s possession or
available to Acceleron from a Third Party, as Celgene may reasonably request;
provided that such request for additional information shall not extend the [* *
*] period for Celgene to exercise its Option unless Acceleron fails to provide
the requested information in a timely fashion. Upon Celgene’s exercise of an
Option, the initial Development Plan/Budget proposed by Acceleron, if any
(including the proposed Initial Development Diseases), with such changes as are


57

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




determined by Celgene, in its sole discretion, shall be deemed part of the
Development Plan/Budget and deemed approved by the Joint Development Committee;
provided that Acceleron shall not be required as part of its notice under this
Section 7.2.4 to propose a Development Plan/Budget, in which event Celgene shall
prepare a draft, which shall be deemed approved by the Joint Development
Committee.
7.3    Licensing Restrictions; Option Compounds and Products. During the Option
Term and subject to this Article 7, (a) neither Acceleron nor any of its
Affiliates shall grant any rights to an Option Compound or Option Product in the
Territory to a Third Party prior to the termination of the Option for such
Option Compound or Option Product in accordance with Section 7.2.3; and (b)
following the termination of the Option for an Option Compound or Option
Product, neither Acceleron nor any of its Affiliates shall grant any rights to
an Option Compound or Option Product in the Territory to a Third Party except
subject to the prohibitions set forth in Article 6.
7.4    Updates; Reports. For so long as Celgene’s option under this Article 7
remains in place, Acceleron shall provide Celgene with regular updates no less
than once a [* * *] on the results of all Option Compound development programs,
including written notice within [* * *] days of the dosing of the first patient
in the first Clinical Trial of an Option Compound or Option Product. Such
updates shall be conducted by telephone or video-conference, and prior to each
such update, Acceleron shall provide Celgene with a written summary of the
activities conducted under the Option Compound program for the preceding [* * *]
and supporting data related thereto. Celgene shall have the right to reasonably
request and to receive in a timely manner clarifications and answers to
questions with respect to such reports.
Article 8
INTELLECTUAL PROPERTY PROTECTION AND RELATED MATTERS
8.1    Third Party Patent Rights.
8.1.1.    Celgene acknowledges that the Acceleron Patent Rights listed on
Schedule 8.1.1, which Schedule 8.1.1 (the “Third Party Patent Rights”) have been
licensed by Acceleron from the Third Party Licensors pursuant to the Third Party
Licenses. Acceleron, with Celgene’s consent, may amend Schedule 8.1.1 from time
to time update the Third Party Patent Rights under the Third Party Licenses.
8.1.2.    Acceleron agrees to provide to Celgene all information and copies of
documents received from the Third Party Licensors or their respective patent
counsel relating to the Third Party Patent Rights.
8.1.3.    In the event that Acceleron is permitted to proceed with Prosecution,
provide comments or suggestions to patent documents, or initiate legal
proceedings with respect to the Third Party Patent Rights, then such Third Party
Patent Rights shall be treated in the same manner as other Acceleron Patent
Rights under this Article 8, and Acceleron shall exercise all such rights with
respect to the Third Party Patent Rights pursuant to the instructions of
Celgene, if Celgene is given the first right to act under this Article 8.
8.2    Prosecution of Patent Rights.


58

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




8.2.1.    Other Acceleron Patent Rights and Joint Patent Rights. The following
terms shall apply to all Acceleron Patent Rights owned by Acceleron and all
Joint Patent Rights.
(a)    Primary Responsibility.
(i)    Acceleron, through counsel of its choosing, shall have primary
responsibility for and control over obtaining, filing, prosecuting (including
any interferences, reissue proceedings, re-examinations, oppositions, and
revocations), and maintaining (collectively, “Prosecuting” or, when used as a
noun, “Prosecution”) throughout the Territory the Acceleron Patent Rights and
the Licensed Product Patents (and, for clarity, will be the “Prosecuting Party”
with respect to the Acceleron Patent Rights and the Licensed Product Patents),
and Celgene shall cooperate with Acceleron in regard thereto. Celgene, through
counsel of its choosing, shall have primary responsibility for and control over
Prosecuting throughout the Territory the Joint Patent Rights (and, for clarity,
will be the “Prosecuting Party” with respect to the Joint Patent Rights), and
Acceleron shall cooperate with Celgene in regard thereto. If the Prosecuting
Party elects to abandon (except in the course of Prosecution to pursue such
subject matter or claim in a continuing application) any subject matter or claim
that (x) relates to any of the rights licensed to the Non-Prosecuting Party
hereunder or (y) is filed or requested to be filed by a Prosecuting Party at the
request of the Non-Prosecuting pursuant to Section 8.2.1(a)(ii), the Prosecuting
Party shall so notify the Non-Prosecuting Party promptly (but no less than 30
days prior to any deadlines for Prosecution) in writing of its intention in good
time to enable the Non-Prosecuting Party to meet any deadlines by which an
action must be taken to preserve any such rights in such subject matter or
claim, and the Non-Prosecuting Party shall be entitled to acquire control of
Prosecuting such subject matter or claim and be deemed the Prosecuting Party
with respect thereto.
(ii)    Notwithstanding the foregoing in Section 8.2.1(a)(i), the Prosecuting
Party’s choice of outside patent counsel shall be reasonably acceptable to the
Non-Prosecuting Party, and the Prosecuting Party shall keep the Non-Prosecuting
Party fully informed of Prosecution and provide the Non-Prosecuting Party with
copies of material correspondence (including applications, office actions,
responses, etc.) relating to Prosecution of any Patent Rights being Prosecuted
by such Prosecuting Party. The Non-Prosecuting Party may provide comments and
suggestions with respect to any material actions to be taken by the Prosecuting
Party, and the Prosecuting Party shall reasonably consider all comments and
suggestions and shall take all Prosecution actions reasonably recommended by the
Non-Prosecuting Party. The Prosecuting Party shall consult with the
Non-Prosecuting Party before taking any action that would have a material
adverse impact on the scope of claims within the Acceleron Patent Rights or
Joint Patent Rights, as applicable. The Prosecuting Party shall use Commercially
Reasonable Efforts to Prosecute


59

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




additional claims substantially similar to those suggested by the
Non-Prosecuting Party, if any, in such jurisdictions of the Territory requested
by the Non-Prosecuting Party.
(iii)    In order to facilitate the Non-Prosecuting Party’s right to comment,
the Prosecuting Party shall provide copies of all such official correspondence
and any proposed responses by the Prosecuting Party at least [* * *] days prior
to any filing or response deadlines, or within [* * *] Business Days of the
Prosecuting Party’s receipt of any official correspondence if such
correspondence only allows for thirty (30) days or less to respond, and the
Non-Prosecuting Party shall provide any comments promptly and in sufficient time
to allow the Prosecuting Party to meet applicable filing requirements. In no
event shall the Prosecuting Party be required to delay any submission, filing or
response past any deadline that is not extendable. The Prosecuting Party agrees
to use Commercially Reasonable Efforts to avoid extension fees, unless agreed to
in advance by the Parties, and to take such action as deemed reasonably
necessary to preserve pendency of the Patent Rights being Prosecuted by such
Prosecuting Party, including the filing of any new or continuing patent
application or payment of any fee necessary to preserve pendency of a pending
application.
(iv)    Acceleron covenants and agrees that it shall not, after the Effective
Date, grant any Third Party any right to control the Prosecution of the
Acceleron Patent Rights or to approve or consult with respect to any Patent
Rights licensed to Celgene hereunder, in any case, that is more favorable to the
rights granted to Celgene hereunder or otherwise conflicts with Celgene’s rights
hereunder.
(b)    Common Interest. All information exchanged between the Parties or between
the Parties’ outside patent counsel regarding Prosecution of the Acceleron
Patent Rights or Joint Patent Rights shall be deemed Confidential Information.
In addition, the Parties acknowledge and agree that, with regard to such
Prosecution of the Acceleron Patent Rights or Joint Patent Rights, the interests
of the Parties as licensor and licensee are to obtain the strongest patent
protection possible, and, as such, are aligned and are legal in nature. The
Parties agree and acknowledge that they have not waived, and nothing in this
Agreement constitutes a waiver of, any legal privilege concerning the Acceleron
Patent Rights or Joint Patent Rights, including privilege under the common
interest doctrine and similar or related doctrines.
(c)    Election Not to Continue Prosecution; Abandonment. If a Prosecuting Party
elects (i) not to Prosecute patent applications for the Acceleron Patent Rights
or Joint Patent Rights under its Prosecution control in any country, (ii) not to
continue the Prosecution of any Acceleron Patent Right or Joint Patent Right
under its Prosecution control in a particular country in the Territory, (iii)
not to Prosecute patent applications for the Acceleron Patent Rights or Joint
Patent


60

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Rights under its Prosecution control in a particular country following a written
request from the Non-Prosecuting Party to Prosecute in such country, or (iv) not
to Prosecute patent applications for the Acceleron Patent Rights or Joint Patent
Rights under its Prosecution control reasonably sufficient to protect the
Licensed Compounds and Licensed Product following a written notice from the
Non-Prosecuting Party setting forth the Non-Prosecuting Party’s good faith
analysis of the insufficiency of the Prosecuting Party’s patent applications,
then the Prosecuting Party shall so notify the Non-Prosecuting Party promptly
(but no less than 30 days prior to the date that a response is due) in writing
of its intention in good time to enable the Non-Prosecuting Party to meet any
deadlines by which an action must be taken to establish or preserve any such
rights in such patent in such country, and the Prosecuting Party shall permit
the Non-Prosecuting Party, should the Non-Prosecuting Party choose to do so, to
Prosecute or otherwise pursue such Acceleron Patent Rights or Joint Patent
Rights in such country in the Non-Prosecuting Party’s own name, and the
Prosecuting Party shall cooperate with the Non-Prosecuting Party in regard
thereto.
(d)    Licensed Product Patent. If any Acceleron Patent Right (other than a
Licensed Product Patents) has any claim, or the specification of such Patent
Right supports a claim(s), directed only to Licensed Compounds or Licensed
Products, then, upon Celgene’s request, the Parties will co-operate to file
divisional or continuation applications, as applicable, to separate such claims
from the rest of the Acceleron Patent Right or add claims supported by such
specifications and separate such added claims, and such divisional or
continuation shall thereafter be deemed a “Licensed Product Patent.”
(e)    Shire Agreement. The Parties acknowledge and agree that (i) pursuant to
the Shire Agreement, Shire has been granted certain rights to Prosecute Patent
Rights that may be Acceleron Patent Rights hereunder if Acceleron elects not to
Prosecute such Patent Rights, and Celgene’s right to Prosecute such Patent
Rights hereunder are subject to Shire’s prior rights; and (ii) to the extent
that Shire is Prosecuting such Patent Rights, Acceleron shall keep Celgene
informed in accordance with this Section 8.2.1 and shall use commercially
reasonable efforts to cause Shire to take the actions specified by this Section
8.2.1, if applicable to such Patent Right, in a manner consistent with the Shire
Agreement; provided that Acceleron will not be in breach of its obligations
under this Section 8.2.1 if, after using such commercially reasonable efforts,
it is unable to comply with such obligations because of actions taken or not
taken by Shire.
(f)    Additional Claims. For purposes of Prosecution of the Acceleron Patent
Rights and Licensed Product Patents, the Prosecuting Party shall use reasonable
efforts to seek to obtain claims directed to (i) [* * *] and (ii) [* * *]. If
Shire is responsible for Prosecuting Acceleron Patent Rights that would be
subject to this Section 8.2.1(f), Acceleron shall use Commercially Reasonable
Efforts to cause Shire to seek such claims.


61

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




8.2.2.    Celgene Patent Rights. Celgene, through counsel of its choosing, shall
have the sole responsibility for and control over Prosecuting throughout the
Territory the Celgene Patent Rights, but shall have no obligation to Prosecute
such Patent Rights.
8.2.3.    Cooperation. Each Party hereby agrees: (a) to make its employees,
agents and consultants reasonably available to the other Party (or to the other
Party’s authorized attorneys, agents or representatives), to the extent
reasonably necessary to enable such Party to undertake patent Prosecution as
contemplated by this Agreement; (b) to cooperate, if necessary and appropriate,
with the other Party in gaining patent term extensions wherever applicable to
Patent Rights that are subject to this Agreement; and (c) to endeavor in good
faith to coordinate its efforts with the other Party to minimize or avoid
interference with the Prosecution of the other Party’s patent applications that
are subject to this Agreement.
8.2.4.    Patent Procurement Costs.
(a)    All Patent Procurement Costs related to Prosecuting Patent Rights
hereunder in Designated Countries shall be shared by the Parties as follows: (a)
Patent Procurement Costs relating to the Prosecution of Celgene Patent Rights in
Designated Countries or any other countries in the Territory shall be paid for
by Celgene, (b) Patent Procurement Costs relating to the Prosecution of Joint
Patent Rights in Designated Countries shall be borne equally by the Parties, and
(c) Patent Procurement Costs relating to the Prosecution of Acceleron Patent
Rights in Designated Countries shall be borne [* * *] percent [* * *] by
Acceleron and [* * *] percent [* * *] by Celgene.
(b)    In the event that Celgene requests that an Acceleron Patent Right or a
Joint Patent Right be Prosecuted in any country other than the Designated
Countries, then any Patent Procurement Costs relating to such Prosecution of
such Acceleron Patent Right or Joint Patent Right, as applicable, in such
country shall be deemed a Development Cost. In the event that Acceleron requests
that a Joint Patent Right be Prosecuted in any country other than the Designated
Countries, then any Patent Procurement Costs relating to such Prosecution of
such Joint Patent Right in such country shall be borne [* * *] percent [* * *]
by Acceleron and [* * *] percent [* * *] by Celgene.
(c)    Notwithstanding anything else in this Section 8.2.4, any Patent
Procurement Costs owed by Acceleron to any third party licensor pursuant to an
agreement executed by Acceleron prior to the Effective Date (or, with respect to
any Option Compound, prior to the date that such Option Compound is deemed a
Licensed Compound in accordance with Article 7) shall be borne solely by
Acceleron.
8.3    Enforcement of Patent Rights.
8.3.1.    Notification. Each Party shall promptly report in writing to the other
Party during the Agreement Term any (a) known or suspected infringement of any
Acceleron Patent Rights, Joint Patent Rights or Celgene Patent Rights claiming
or relating to Licensed


62

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Compounds or Licensed Products, by a Third Party or (b) unauthorized use or
misappropriation of any Confidential Information, including Acceleron
Technology, Joint Technology and Celgene Technology claiming or relating to
Licensed Compounds or Licensed Products, by a Third Party of which it becomes
aware and shall provide the other Party with all available evidence supporting
such infringement, or unauthorized use or misappropriation.
8.3.2.    Rights to Enforce.
(a)    Acceleron Technology. The following terms shall apply to all Acceleron
Patent Rights (including Acceleron Patent Rights resulting from Acceleron
Collaboration IP), Acceleron Improvements and Acceleron Know-How owned by
Acceleron and, with respect to other Acceleron Technology (excluding Acceleron
Collaboration IP) to the extent permitted by applicable third party licenses. In
respect of Licensed Compounds and Licensed Products in the Territory, Acceleron
shall have the first right, but not the obligation, to take any reasonable
measures it deems appropriate to stop infringing activities in the Field in the
Territory with respect to (including initiating or prosecuting an infringement
or other appropriate suit or action against any Third Party who at any time has
infringed, or is suspected of infringing, or defending any declaratory judgment
action with respect to) any Acceleron Patent Rights claiming or relating to
Licensed Compounds or Licensed Products (including Acceleron Patent Rights
resulting from Acceleron Collaboration IP) or of using without proper
authorization any Acceleron Know-How and Acceleron Improvements. In the event
that Acceleron elects not to take action pursuant to this Section 8.3.2(a),
Acceleron shall so notify Celgene promptly in writing of its intention in good
time to enable Celgene to meet any deadlines by which an action must be taken to
establish or preserve any enforcement rights, and Celgene shall have the right
(to the extent Acceleron has the ability to grant Celgene such right with
respect to the applicable Third Party Patent Rights), but not the obligation, to
take any such reasonable measures to stop such infringing activities by such
alleged infringer.
(b)    Acceleron Collaboration IP; Joint Technology. The following terms shall
apply to all Joint Technology and all Acceleron Collaboration IP (excluding
Acceleron Patent Rights resulting from Acceleron Collaboration IP). In respect
of Licensed Compounds and Licensed Products in the Territory, Celgene shall have
the first right, but not the obligation, to take any reasonable measures it
deems appropriate to stop infringing activities in the Field in the Territory
with respect to (including initiating or prosecuting an infringement or other
appropriate suit or action against any Third Party who at any time has
infringed, or is suspected of infringing, or defending any declaratory judgment
action with respect to) any Joint Patent Rights claiming or relating to Licensed
Compounds or Licensed Products or of using without proper authorization any
Joint Improvements, Joint Collaboration IP or Acceleron Collaboration IP
(excluding Acceleron Patent Rights resulting from Acceleron Collaboration IP).
In the event that Celgene elects not to take action pursuant to this Section
8.3.2(b), Celgene shall so notify


63

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Acceleron promptly in writing of its intention in good time to enable Acceleron
to meet any deadlines by which an action must be taken to establish or preserve
any enforcement rights, and Acceleron shall have the right, but not the
obligation, to take any such reasonable measures to stop such infringing
activities by such alleged infringer. In any enforcement action involving Joint
Technology, the Parties agree to be joined as parties to such enforcement action
if necessary to enable the enforcement action.
(c)    Celgene Technology. The following terms shall apply to all Celgene Patent
Rights, Celgene Improvements, Celgene Collaboration IP and Celgene Know How
owned by Celgene and, with respect to other Celgene Technology, to the extent
permitted by the applicable licenses. Celgene shall have the sole right, but not
the obligation, to take any reasonable measures it deems appropriate to stop
infringing activities in the Field in the Territory, including initiating or
prosecuting an infringement or other appropriate suit or action against any
Third Party who at any time has infringed, or is suspected of infringing, or
defending any declaratory judgment action with respect to, any Celgene Patent
Rights claiming or relating to Licensed Compounds or Licensed Products or of
using without proper authorization any Celgene Know-How, Celgene Improvements or
Celgene Collaboration IP.
(d)    Shire Agreement. The Parties acknowledge and agree that (i) pursuant to
the Shire Agreement, Shire has been granted the right to take measures it deems
appropriate to stop infringing activities in respect to Patent Rights and
Know-How (which may be Acceleron Technology hereunder) in respect to “Licensed
Compounds” and “Licensed Product” in the “Field” (each as defined in the Shire
Agreement) in all countries of the world other than those of North America if
Acceleron elects not to take any action, and Celgene’s right to enforce such
Patent Rights and Know-How are subject to Shire’s prior rights; and (ii) to the
extent that Shire is enforcing such Patent Rights or Know-How, Acceleron shall
keep Celgene informed in accordance with this Section 8.3 and shall use
commercially reasonable efforts to cause Shire to take the actions specified by
this Section 8.3, if applicable to such Patent Right or Know-How, in a manner
consistent with the Shire Agreement; provided that Acceleron will not be in
breach of its obligations under this Section 8.3 if, after using such
commercially reasonable efforts, it is unable to comply with such obligations
because of actions taken or not taken by Shire.
8.3.3.    Procedures; Expenses and Recoveries. The Party having the right to
initiate any infringement suit under Section 8.3.2(a) or 8.3.2(b) above shall
have the sole and exclusive right to select counsel for any such suit (which
counsel shall be reasonably acceptable to the other Party) and shall pay all
expenses of the suit, including attorneys’ fees and court costs and
reimbursement of the other Party’s reasonable out-of-pocket expense in rendering
assistance requested by the initiating Party. If required under Applicable Law
in order for the initiating Party to initiate or maintain such suit, or if
either Party is unable to initiate or prosecute such suit solely in its own name
or it is


64

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




otherwise advisable to obtain an effective legal remedy, in each case, the other
Party shall join as a party to the suit and shall execute and cause its
Affiliates to execute all documents necessary for the initiating Party to
initiate litigation to prosecute and maintain such action. The initiating Party
will keep the other Party reasonably informed of the status of the infringement
suit. At the initiating Party’s request, the other Party shall provide
reasonable assistance to the initiating Party in connection with an infringement
suit at no charge to the initiating Party except for reimbursement by the
initiating Party of reasonable out-of-pocket expenses incurred in rendering such
assistance. The non-initiating Party may participate and be represented in any
such suit by its own counsel at its own expense. If the Parties obtain from a
Third Party, in connection with such suit under Section 8.3.2(a) or 8.3.2(b),
any damages, license fees, royalties or other compensation (including any amount
received in settlement of such litigation), such amounts shall be allocated as
follows:
(a)    to reimburse each Party for all expenses of the suit, including
attorneys’ fees and disbursements, court costs and other litigation expenses;
and
(b)    any remaining amount shall [* * *].
8.4    Claimed Infringement of Third Party Rights.
8.4.1.    Notice. In the event that a Third Party at any time provides written
notice of a claim to, or brings an action, suit or proceeding against, any
Party, or any of their respective Affiliates or Sublicensees, claiming
infringement of such Third Party’s Patent Rights or unauthorized use or
misappropriation of its Know-How based upon an assertion or claim arising out of
the Development, Manufacture or Commercialization of a Licensed Compound or
Licensed Product in the Territory (“Infringement Claim”), such Party shall
promptly notify the other Party of the Infringement Claim or the commencement of
such action, suit or proceeding, enclosing a copy of the Infringement Claim and
all papers served. Each Party agrees to make available to the other Party its
advice and counsel regarding the technical merits of any such claim at no cost
to the other Party and to offer reasonable assistance to the other Party at no
cost to the other Party.
8.4.2.    Right to Defend. Celgene shall have the right, but not the obligation,
to defend any Infringement Claim brought against Celgene or its Affiliates or
Sublicensees arising out of the Development, Manufacture or Commercialization of
a Licensed Compound or Licensed Product in the Territory. With respect to any
such Infringement Claim brought against Acceleron or its Affiliates, Acceleron
shall notify Celgene, and the Parties, in good faith, shall determine who should
defend such suit. All litigation costs and expenses incurred by the Defending
Party (as defined below) in connection with such Infringement Claim, and all
damages, payments and other amounts awarded against, or payable by, either Party
under any settlement with such Third Party shall be borne by the Defending
Party.
8.4.3.    Procedure. The Party having the obligation or first right to defend an
Infringement Claim shall be referred to as the “Defending Party.” The Defending
Party shall have the sole and exclusive right to select counsel for any
Infringement Claim; provided that such counsel shall be reasonably acceptable to
the other Party. The


65

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Defending Party shall keep the other Party fully informed of any such claims,
shall consult with the other Party with respect to the strategy and conduct of
any defense of such claims, and shall provide the other Party with copies of all
documents filed in, and all written communications relating to, any suit brought
in connection with such claims, which copies of documents filed or
communications sent by the Defending Party will be provided in advance of filing
or sending. The other Party may provide comments and suggestions with respect to
any material actions to be taken by the Defending Party, and the Defending Party
shall reasonably consider all comments and suggestions and shall take all
prosecution actions reasonably recommended by the other Party. The other Party
may also participate and be represented in any such claim or related suit, at
its own expense. The other Party shall have the sole and exclusive right to
control the defense of an Infringement Claim in the event the Defending Party
fails to exercise its right to assume such defense within thirty (30) days
following written notice from the other Party of such Infringement Claim. No
Party shall settle any claims or suits involving rights of another Party (or
rights of such Party to the extent they are licensed to such other Party)
without obtaining the prior written consent of such other Party, which consent
shall not be unreasonably withheld.
8.4.4. Limitations. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 11.7, THE
FOREGOING STATES THE ENTIRE RESPONSIBILITY OF ACCELERON AND CELGENE, AND THE
SOLE AND EXCLUSIVE REMEDY OF ACCELERON OR CELGENE, AS THE CASE MAY BE, IN THE
CASE OF ANY CLAIMED INFRINGEMENT OF ANY THIRD PARTY PATENT RIGHTS OR
UNAUTHORIZED USE OR MISAPPROPRIATION OF ANY THIRD PARTY’S KNOW-HOW.
8.5    Other Infringement Resolutions. In the event of a dispute or potential
dispute that has not ripened into a demand, claim or suit of the types described
in Sections 8.3 and 8.4 of this Agreement (e.g., actions seeking declaratory
judgments and revocation proceedings), the same principles governing control of
the resolution of the dispute, consent to settlements of the dispute, and
implementation of the settlement of the dispute shall apply.
8.6    Product Trademarks & Product Designation. Celgene shall select and own
the Product Trademarks for each Licensed Product and shall be solely responsible
for filing and maintaining the Product Trademarks in the Territory. Celgene
shall assume full responsibility, at its sole cost and expense, for any
infringement of a Product Trademark for a Licensed Product by a Third Party (and
shall retain in full any recoveries for such infringement) and shall defend and
indemnify Acceleron for and against any claims of infringement of the rights of
a Third Party by Acceleron’s use of a Product Trademark in connection with a
Licensed Product in accordance with the terms of this Agreement. In addition,
Celgene shall have the right to select the product designation or generic name
for the Licensed Compounds and Licensed Product, including changing the
designation of the fusion protein ACE-536.
8.7    Marking. Each Party agrees to mark, and to require any Affiliate or
Sublicensee, to mark any Licensed Product (or their containers or labels) made,
sold, or otherwise distributed by it or them with any notice of patent rights
necessary or desirable under Applicable Law to enable the Acceleron Patent
Rights to be enforced to their full extent in any country where Licensed
Products are made, used, sold, or offered for sale. In all countries within
North America, to the


66

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




extent legally permissible, both Parties’ names and logos will appear with equal
prominence on Licensed Product labels and promotional materials. In any such
country within North America where this is not legally permitted, the Parties
agree to work together in good faith to identify a mechanism to allow the
association of both Parties’ names with the Product.
8.8    Patent Information.
8.8.1.    Cooperation. Upon Celgene’s request any time after completion of the
first Phase 2 Clinical Trial for any Licensed Product, Acceleron shall, at
Celgene’s expense, use reasonable efforts to assist and cooperate with Celgene
in establishing a strategy for responding to requests for information from
Regulatory Authorities and Third Party requestors and preparing submissions
responsive to any Biosimilar Notices received by Celgene; provided that Celgene
shall make the final decisions with respect to such strategy and any such
responses.
8.8.2.    Biosimilar Notices. Celgene shall comply with the applicable
provisions of 42 U.S.C. § 262(1) (or any amendment or successor statute
thereto), any similar statutory or regulatory requirement enacted in the future
regarding biologic products in the United States, or any similar statutory or
regulatory requirement in any non-U.S. country or other regulatory jurisdiction,
in each case, with respect to any Biosimilar Notice received by Celgene from any
Third Party regarding any Licensed Product that is being Commercialized in the
applicable jurisdiction, and the exchange of information between any Third Party
and Celgene pursuant to such requirements; provided that, [* * *]; provided
further that [* * *]. Celgene shall give written notice to Acceleron of receipt
of a Biosimilar Notice received by Celgene with respect to a Licensed Product,
and Celgene shall consult with Acceleron with respect to the selection of the
Patent Rights to be submitted pursuant to 42 U.S.C. § 262(1) (or any similar law
in any country of the Territory outside the United States); provided that [* *
*]. Acceleron agrees to be bound by the confidentiality provisions of 42 U.S.C.
§ 262(1)(1)(B)(iii). In order to establish standing in connection with any
action brought by Celgene under this Section 8.8.2, Acceleron, upon Celgene’s
request, shall reasonably cooperate with Celgene in any such action at Celgene’s
expense, including timely commencing or joining in any action brought by Celgene
under this Section 8.8.2 solely to the extent Acceleron Patent Rights are
involved in any such action. Notwithstanding anything to the contrary in this
Section 8.8, (a) if Acceleron Patent Rights or Joint Patent Rights are involved
in any action brought by Celgene under this Section 8.8.2, [* * *], and (b) [* *
*].
8.9    Patent Term Extensions. The Parties shall use reasonable efforts to
obtain all available supplementary protection certificates, patent term
restorations, and other extensions (collectively, “Extensions”) of the Acceleron
Patent Rights and Joint Patent Rights (including those available under the
Hatch-Waxman Act). Each Party shall execute such authorizations and other
documents and take such other actions as may be reasonably requested by the
other Party to obtain such Extensions. The Parties shall cooperate with each
other in gaining Extensions wherever applicable to Acceleron Patent Rights or
Joint Patent Rights. The holder of the


67

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




applicable NDA may determine what Extensions of any such Patent Rights shall be
made; provided that, if in any country such holder has an option to extend the
patent term for only one of several patents, the first Party shall consult with
the other Party before making the election. If more than one patent is eligible
for such an Extension, the Parties shall select in good faith a strategy that
shall maximize patent protection and commercial value for each Licensed Product.
All filings for such Extensions, as determined by the holder of the applicable
NDA, shall be made by the Party to whom responsibility for Prosecution of the
Acceleron Patent Rights or Joint Patent Rights are assigned, and the owner of
record of the applicable Patent Right shall assist with such filings; provided
that, in the event that the Party to whom such responsibility is assigned elects
not to file for an Extension, such Party shall (a) inform the other Party of its
intention not to file, (b) grant the other Party the right to file for such
Extension in the Patent Rights’ owner’s name, and (c) provide all necessary
assistance in connection therewith. The Parties acknowledge and agree that (i)
pursuant to the Shire Agreement, Shire and Acceleron will consult in selecting
Patent Rights to extend the patent term with respect to “Licensed Products”
under the Shire Agreement, and Shire shall make the decision in all countries of
the world other than those of North America with respect to such “Licensed
Products” under the Shire Agreement, and the filings for Extensions with respect
thereto will be made by the party who is responsible for Prosecuting Patent
Rights under the Shire Agreement, and, as such, Celgene’s rights under this
Section 8.9 are subject to Shire’s prior rights; and (ii) Acceleron shall keep
Celgene informed of all elections with respect to Extensions made pursuant to
the Shire Agreement that affect Acceleron Patent Rights, and, to the extent that
Shire is making any such elections, Acceleron shall use commercially reasonable
efforts to cause Shire to take the actions specified by this Section 8.9 in a
manner consistent with the Shire Agreement; provided that Acceleron will not be
in breach of its obligations under this Section 8.9 if, after using such
commercially reasonable efforts, it is unable to comply with such obligations
because of actions taken or not taken by Shire.
Article 9
CONFIDENTIALITY
9.1    Confidential Information.
9.1.1.    Confidentiality. All Confidential Information disclosed by a Party to
the other Party during the Agreement Term shall be used by the receiving Party
solely in connection with the activities contemplated by this Agreement, shall
be maintained in confidence by the receiving Party and shall not otherwise be
disclosed by the receiving Party to any other person, firm, or agency,
governmental or private (other than a Party’s Affiliates), without the prior
written consent of the disclosing Party. Acceleron and Celgene each agrees that
it shall provide Confidential Information received from the other Party only to
its employees, consultants and advisors, and to the employees, consultants and
advisors of such Party’s Affiliates or Sublicensees, and Third Parties acting on
behalf of such Party, who have a need to know and have an obligation to treat
such information and materials as confidential, which obligations are no less
stringent than those contained in this Article 9. Each Party shall be
responsible for a breach of this


68

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Article 9 by its Affiliates, Sublicensee, Third Parties acting on behalf of such
Party, and their respective employees, consultants and advisors. All obligations
of confidentiality imposed under this Article 9 shall expire [* * *] following
termination or expiration of this Agreement.
9.1.2.    Authorized Disclosure. Notwithstanding the provisions of Sections
9.1.1, 9.2, or 9.3, each Party may disclose Confidential Information belonging
to the other Party to the extent such disclosure is reasonably necessary to:
(a)    comply with Applicable Laws (including the rules and regulations of the
Securities and Exchange Commission or any national securities exchange) and with
judicial process;
(b)    Prosecute Patent Rights as contemplated by this Agreement;
(c)    defend or prosecute litigation in accordance with Article 8; provided
that the receiving Party provides prior written notice of such disclosure to the
disclosing Party and takes reasonable and lawful actions to avoid or minimize
the degree of such disclosure;
(d)    make filings and submissions to, or correspond or communicate with, any
Regulatory Authority or clinical registry, including for purposes of obtaining
authorizations to conduct Clinical Trials of, and to Commercialize, Licensed
Products pursuant to this Agreement; and
(e)    exercise its rights hereunder (including, with respect to Celgene,
disclosures to potential Sublicensees); provided such disclosure is covered by
terms of confidentiality similar to those set forth herein.
In the event a Party shall deem it reasonably necessary to disclose Confidential
Information belonging to the other Party pursuant to this Section 9.1.2, such
Party shall (i) to the extent possible give reasonable advance notice of such
disclosure to the other Party sufficiently prior to making such disclosure so as
to allow the other Party adequate time to take whatever action it may deem
appropriate to protect the confidentiality of the information, (ii) provide
reasonable assistance to the other Party with respect thereto, and (iii) take
reasonable measures to ensure confidential treatment of such information.
9.1.3.    Acceleron’s Use of Confidential Information. Celgene acknowledges the
fact that as a private company, Acceleron shall, from time to time, engage in
fundraising activities with private investors. Acceleron may disclose this
Agreement, including its terms and subject matter, under terms of
confidentiality no less strict than those contained in this Agreement, to such
investors or potential investors (including potential acquirers) in or potential
licensees of Acceleron conducting due diligence in each instance. Acceleron
shall provide Celgene with a list of all such persons executing such
confidentiality agreements and shall be responsible for a breach of this Article
9 by such persons.
9.1.4.    ACE-011 Agreement. The Parties acknowledge and agree that Confidential
Information disclosed pursuant to this Agreement may have application to the
Parties’ rights and obligations under the ACE-011 Agreement and vice versa.
Therefore, the


69

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Parties agree that information can be deemed Confidential Information under this
Agreement and “Confidential Information” under the ACE-011 Agreement and that
such information will be subject to the confidentiality and non-use obligations
of both agreements.
9.1.5.    Joint Technology. The Parties agree that, in order to effectuate the
provisions of Section 4.4.2, subject to any exclusive licenses granted
hereunder, (a) the non-use provisions of this Article 9 shall not apply to each
Party’s use of Joint Technology, and (b) each Party may disclose the Joint
Technology to Third Parties who are under terms of confidentiality no less
strict than those contained in this Agreement.
9.2    Publication Review. Notwithstanding anything to the contrary in this
Agreement, except as required by Applicable Law, from and after the Effective
Date, the Developing Party shall have the sole right to publish or present the
results of any work relating to the Development of Licensed Products or Licensed
Compounds in the Field for which such Developing Party is responsible under this
Agreement (the Party entitled to publish pursuant to this Section being
hereafter referred to as the “Publishing Party”). The Publishing Party shall
publish or present such results (i) in a manner consistent with the publication
strategy developed by either the Joint Development Committee or the Joint
Commercialization Committee and (ii) after providing the other Party with the
right to review such publications or presentations to ensure the other Party’s
Confidential Information is not included without the other Party’s consent and
to ensure intellectual property protection. In that respect, the Publishing
Party shall provide to the other Party for review any (a) abstracts, posters and
slide presentations prior to any scientific meetings, and such other Party shall
have at least [* * *] to provide feedback to such other Party, and (b) primary
and final manuscripts and review articles prior to journal submission, and such
other Party shall have at least [* * *] to provide feedback. The Party that is
not the Publishing Party (i) may require that its Confidential Information that
may be disclosed in any such proposed publication or presentation be deleted
prior to such publication or presentation; (ii) may require that the Publishing
Party delay publication for a sufficiently long period not to exceed [* * *] in
order to permit the timely preparation and filing of a patent application; and
(iii) may request changes the non-Publishing Party reasonably believes are
necessary to preserve any Patent Rights or Know-How belonging (whether through
ownership or license, including under this Agreement) in whole or in part to the
non-publishing Party or are necessary to avoid negatively impacting the
Development or Commercialization of a Licensed Compound or Licensed Product,
which changes, in either case, the Publishing Party will consider in good faith.
Notwithstanding anything to the contrary in this Agreement, for the purpose of
publication in accordance with this Section 9.2, Know-How shall not include data
generated in the course of Clinical Trials conducted by the Publishing Party (as
Developing Party) hereunder.
9.3    Public Announcements and Use of Names. No disclosure of the existence of,
or the terms of, this Agreement may be made by either Party, and no Party shall
use the name, trademark, trade name or logo of the other Party or its employees
in any publicity, news release or disclosure relating to this Agreement or its
subject matter, in each case, without the prior


70

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




written permission of the other Party, except as may be required by law or
expressly permitted by the terms hereof, including Section 9.1.2. A press
release announcing this Agreement is attached to this Agreement as Schedule 9.3,
which may be released by either Party on the date agreed to by the Parties.
Except for issuing such press release and subsequent announcements of the
information contained in such press release, neither Party shall originate any
publicity, news release or public announcements, written or oral, whether to the
public or press, stockholders or otherwise, relating to the execution of this
Agreement, the subject matter of this Agreement or any activities contemplated
hereby, any of the terms of this Agreement, or any amendment hereto without the
prior written consent of the other Party, except as may be required by law or
expressly permitted by the terms hereof, including Section 9.1.2.
Notwithstanding the foregoing, Celgene, in its sole discretion, may determine
the timing and content of any press release with respect to activities conducted
hereunder beginning with the Phase 3 Clinical Trials with respect to each
Licensed Compound or Licensed Product and all activities thereafter; provided
that Celgene may not use Acceleron’s name in any such press release without the
prior written consent of Acceleron, except for the limited purpose of
identifying Acceleron as the licensor of the Acceleron Technology and the party
conducting the Phase 1 Clinical Trials and Phase 2 Clinical Trials or for
purpose of republishing materials that have previously been published in
accordance with this Section 9.3; provided further that Acceleron, to the extent
required by applicable securities laws, may issue any press release with respect
to activities conducted hereunder beginning with the Phase 3 Clinical Trials
with respect to each Licensed Compound or Licensed Product so long as Acceleron
provides Celgene with prior written notice, allows Celgene a reasonable
opportunity to comment on the content of such disclosure, and consults with
Celgene with respect to such comments. Notwithstanding the foregoing, once a
public announcement is approved in accordance with this Section 9.3, a Party may
reuse and subsequently disclose the information in such public announcement and
may continue to disclose the contents of such public announcement without
resubmitting such materials for further approval; provided that such Party does
not materially change content and/or the manner in which the name, trademark,
trade name or logo of the other Party is used.
Article 10
TERM AND TERMINATION
10.1    Term.     The term of this Agreement shall commence on the Effective
Date and expire, unless this Agreement is terminated earlier in accordance with
this Article 10, on a country-bycountry basis, upon the occurrence of both of
the following: (a) the expiration of the Royalty Term with respect to all
Licensed Products in such country in the Territory, and (b) the end of the
Option Term. For the avoidance of doubt, Section 10.1(a) shall be deemed to have
occurred on the date on which no Development or Commercialization activities for
any Licensed Compound or Licensed Product are ongoing and, according to the
Joint Development Committee and Joint Commercialization Committee, no additional
Development or Commercialization activities, respectively, are expected to
commence. Upon the occurrence of the events described in clause (a) above, all
licenses granted by Acceleron under this Agreement for such Licensed Product or
Licensed Compound in such country shall become fully paid-up, perpetual,
nonexclusive, sublicensable, irrevocable, royalty-free licenses.


71

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




10.2    Termination for Cause.
10.2.1.    Cause for Termination. This Agreement may be terminated at any time
during the Agreement Term:
(a)    upon written notice by either Party if the other Party (the “Breaching
Party”) is in breach of its material obligations hereunder and has not cured
such breach within [* * *] (or [* * *] for breaches of payment obligations)
after notice requesting cure of the breach; provided that, notwithstanding the
foregoing, in the event of a breach of a material obligation that is capable of
being cured, but is not reasonably capable of being cured within the [* * *]
cure period, if the Breaching Party (i) proposes within such [* * *] period a
written plan to cure such breach within a defined time frame, and (ii) makes
good faith efforts to cure such default and to implement such written cure plan,
then the non-breaching Party may not terminate this Agreement for so long as the
Breaching Party is diligently pursuing such cure in accordance with such plan;
or
(b)    by either Party upon the filing or institution of bankruptcy,
reorganization, liquidation or receivership proceedings, or upon an assignment
of a substantial portion of the assets for the benefit of creditors by the other
Party; provided, however, that, in the event of any involuntary bankruptcy or
receivership proceeding, such right to terminate shall only become effective if
the Party consents to the involuntary bankruptcy or receivership or such
proceeding is not dismissed within [* * *] after the filing thereof.
10.2.2. Effect of Termination for Cause.
(a)    Termination by Acceleron. Without limiting any other legal or equitable
remedies that Acceleron may have, if Acceleron terminates this Agreement in
accordance with Section 10.2.1, then, except for the licenses granted in Section
10.5, all licenses granted under this Agreement shall terminate.
(b)    Termination by Celgene. Without limiting any other legal or equitable
remedies that Celgene may have, if Celgene terminates this Agreement in
accordance with Section 10.2.1, then the license granted to Acceleron pursuant
to Section 4.2 shall terminate, the licenses granted to Celgene under Section
4.1 shall continue in perpetuity and (i) all future royalties payable by Celgene
under this Agreement shall be reduced by [* * *] percent [* * *]; (ii) Celgene
shall have no obligation to pay any milestones arising under this Agreement
after the date of such termination; (iii) Acceleron’s obligations under Section
2.1.3 (Additional Development Diseases) and Article 6 (Exclusivity) shall
survive such termination for as long as Celgene is paying or has an obligation
to pay royalties (including a future obligation to pay royalties with respect to
a Licensed Product being Developed hereunder that has not yet been
Commercialized) pursuant hereto; and (iv) Acceleron shall continue to be solely
responsible for all royalty, milestone, and other payments owed to any third
party licensor pursuant to an agreement executed by Acceleron prior to the
Effective Date (or, with respect to any Option Compound, prior to the date that
such Option Compound is deemed a Licensed


72

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Compound in accordance with Article 7); provided that, if Acceleron is the
Breaching Party and Celgene terminates this Agreement in accordance with Section
10.2.1(a) for a breach by Acceleron of its material obligations under Article 6
(Exclusivity) or if Acceleron breaches such Article 6 (Exclusivity) following
termination during the period such obligations survive as provided in this
Section 10.2.2(b), then Celgene shall have no further obligation to pay any
royalties hereunder based on Net Sales arising after the date of such
termination, but Celgene shall be responsible for paying any royalties due to
other Third Parties pursuant to Section 5.6.3(d) with respect to activities of
Celgene in exercising such licenses.
10.3    Termination for Convenience. At any time after Completion of the
Acceleron Phase 2 Clinical Trials, Celgene may terminate this Agreement, on a
country-by-country or Licensed Product-by-Licensed Product basis or in its
entirety, for any reason, upon [* * *] advance written notice to Acceleron;
provided that, if (a) an Acceleron Phase 2 Clinical Trial is put on Clinical
Hold, (b) Acceleron has not initiated any Acceleron Phase 2 Clinical Trial
(i.e., dosing of first patient) by no later than the third anniversary of the
Effective Date, or (c) Acceleron has not Completed the Acceleron Phase 2
Clinical Trials by no later than the seventh anniversary of the Effective Date,
then Celgene may terminate this Agreement even if the Acceleron Phase 2 Clinical
Trials have not been Completed.
10.4    Termination for Failure to Meet End Points. If a Licensed Compound or
Licensed Product fails to meet the end point criteria set by the Joint
Development Committee pursuant to Section 3.3 for a particular Clinical Trial or
Development activity, Celgene may terminate this Agreement, on a Licensed
Product-by-Licensed Product basis or in its entirety, upon [* * *] advance
written notice to Acceleron.
10.5    Other Effects of Termination. In the event that Acceleron terminates
this Agreement for cause under Section 10.2.1 or Celgene terminates this
Agreement for convenience under Section 10.3 or for failure to meet end points
under Section 10.4:
10.5.1.    License and Assignment. All licenses granted to Celgene under this
Agreement with respect to the applicable country or Licensed Product shall
terminate. Celgene (a) hereby grants (effective only upon any such termination
of this Agreement) to Acceleron a worldwide, non-exclusive, non-transferable
license, with the right to sublicense (under the same terms that Celgene may
sublicense its rights pursuant to Section 4.3), under the Celgene Technology to
offer for sale, sell, make, have made, use and import Licensed Compounds (and
Option Compounds to the extent that they have become Licensed Compounds at the
time of termination pursuant to Article 7) and Licensed Products in the Field in
the Territory, which license shall be (i) royalty-free in the event that Celgene
terminates this Agreement for convenience under Section 10.3 or for failure to
meet clinical endpoints under Section 10.4, and (ii) royalty-bearing in the
event that Acceleron terminates this Agreement for any other cause under Section
10.2.1, with the royalties to be paid by Acceleron to Celgene equal to [* * *]
percent [* * *] of the royalties payable by Celgene to Acceleron under this
Agreement; (b) shall assign or sublicense to Acceleron, to the extent possible
and as requested by Acceleron, Celgene’s rights and obligations under any Third
Party licenses entered into pursuant to Sections 5.6.3(c) or 5.6.3(d), (c) shall
assign to Acceleron all of its rights, title and interest in Product


73

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Trademarks, and (d) shall transfer to Acceleron ownership of any NDAs or
Regulatory Approvals then in Celgene’s name related to Licensed Compounds or
Licensed Products and notify the appropriate Regulatory Authorities and take any
other action reasonably necessary to effect such transfer of ownership. If
ownership of an NDA or Regulatory Approval cannot be transferred to Acceleron in
any country, Celgene hereby grants (effective only upon any such termination of
this Agreement) to Acceleron a permanent, exclusive (even as to Celgene) and
irrevocable right of access and reference to such NDAs and Regulatory Approvals
for Licensed Compounds and Licensed Products in such country in the Field. The
royalties to be paid by Acceleron to Celgene shall be paid under the terms
specified in Sections 5.6 and 5.7, in each case substituting “Acceleron” for
“Celgene” and vice versa with respect to all obligations and definitions, and
otherwise mutatis mutandis.
10.5.2.    Transfer of Materials. In the event Acceleron exercises its rights
pursuant to Section 10.5.1, Celgene shall negotiate in good faith with Acceleron
regarding Celgene transferring to Acceleron, at Acceleron’s cost, materials
developed under this Agreement in the course of Developing and Commercializing
Licensed Compounds or Licensed Products that are directly related to Licensed
Compounds or Licensed Products to the extent provided in and in accordance with
such agreement.
10.5.3.    Confidential Information. Notwithstanding Section 9.1.1, which
provides that obligations of confidentiality shall expire [* * *] years
following termination or expiration of this Agreement, for so long as the
Celgene Know-How, Celgene Improvements or Celgene Collaboration IP to be
licensed to Acceleron pursuant to Section 10.5.1 remain Confidential
Information, Acceleron’s obligations of confidentiality pursuant to Article 9
shall survive and continue in full force and effect.
10.5.4.    Continuity of Supply. Except in the event of a termination of this
Agreement pursuant to Section 10.4, in the event that Celgene has begun
Manufacture of Clinical Supplies or Commercial Supplies pursuant to Section 2.4,
then at Acceleron’s request, Celgene shall continue to Manufacture and supply
Acceleron with such Clinical Supplies or such Commercial Supplies, as
applicable, at [* * *], for an additional [* * *] after termination for Clinical
Supplies and for an additional [* * *] after termination for Commercial
Supplies; provided, however, that Celgene shall not be obligated to Manufacture
or supply such Clinical Supplies or Commercial Supplies in excess of the greater
of (i) the anticipated amounts of such supply as set forth in the applicable
Development Plan/Budget or Commercialization Plan/Budget for such [* * *] period
or (ii) the amount of such Clinical Supplies or Commercial Supplies Manufactured
by Celgene in the [* * *] prior to termination. In the event that the Clinical
Supplies or Commercial Supplies are being Manufactured by a Third Party under
contract, to the extent permitted by the terms of such contract, Celgene shall
assign such contracts to Acceleron. For all future Third Party Manufacturing
contracts related to the Licensed Compounds or Licensed Products, Celgene shall
use Commercially Reasonable Efforts to ensure that such contracts are assignable
to Acceleron in the event of termination of this Agreement as provided in
Section 10.5.1.


74

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




10.6    Sell-Down. If Celgene, its Affiliates or Sublicensees at termination of
this Agreement possess Licensed Product, have started the Manufacture thereof or
have accepted orders therefor, Celgene, its Affiliates or Sublicensees shall
have the right, for up to [* * *] following the date of termination, to sell
their inventories thereof, complete the Manufacture thereof and Commercialize
such fully-Manufactured Licensed Product, in order to fulfill such accepted
orders or distribute such fully-Manufactured Licensed Product, subject to the
obligation of Celgene to pay Acceleron the royalty payments as provided in
Article 5 of this Agreement.
10.7    Transfer of Records. Upon expiration of this Agreement or in the event
that Celgene terminates this Agreement for cause under Section 10.2.1, Acceleron
will continue to maintain all records described in Section 2.2 or transfer them
to Celgene, as requested by Celgene.
10.8    Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by Acceleron or Celgene, including Article 4, are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code or analogous provisions of Applicable Law outside the United States,
licenses of right to “intellectual property” as defined under Section 101 of the
U.S. Bankruptcy Code or analogous provisions of Applicable Law outside the
United States (hereinafter “IP”). The Parties agree that Celgene or Acceleron,
as applicable, as licensee of such rights under this Agreement, shall retain and
may fully exercise all of its rights and elections under the U.S. Bankruptcy
Code or any other provisions of Applicable Law outside the United States that
provide similar protection for IP. Upon the bankruptcy of Acceleron or Celgene,
the non-bankrupt Party shall further be entitled to a complete duplicate of (or
complete access to, as appropriate) any such IP, and such IP, if not already in
such Party’s possession, shall be promptly delivered to such Party.
10.9    Effect of Expiration or Termination; Survival. Expiration or termination
of this Agreement shall not relieve the Parties of any obligation accruing prior
to such expiration or termination. The provisions of Article 6 (to the extent
provided in Section 10.2.2(b)), Article 9, Article 10, Article 11, Article 12
and Sections 4.3.3, 4.4, 4.5.3, 8.4.4, 11.5, 11.6, 11.7, as well as Sections
2.2, 2.3.5, 2.4.7, 2.9.1, 8.1, 8.2, 8.3, and 8.6 (but, with respect to such
sections of Article 2 and Article 8, only to the extent that Celgene’s exclusive
license survives pursuant to Section 10.2.2(b)) shall survive any expiration or
termination of this Agreement. Except as set forth in this Article 10, upon
termination or expiration of this Agreement all other rights and obligations
cease. Any expiration or early termination of this Agreement shall be without
prejudice to the rights of either Party against the other accrued or accruing
under this Agreement before termination.
Article 11
REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
11.1    Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that as of the Effective Date of this Agreement:
11.1.1.    It is duly organized and validly existing under the laws of its
jurisdiction of incorporation or formation and has full corporate or other power
and authority to enter into this Agreement and to carry out the provisions
hereof. Further, except for any Regulatory Approvals, pricing or reimbursement
approvals, manufacturing approvals or similar approvals necessary for the
Development, Manufacture or Commercialization of


75

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




the Licensed Compounds and Licensed Products, and all necessary consents,
approvals and authorizations of all government authorities required to be
obtained by such Party as of the Effective Date in connection with the
execution, delivery and performance of this Agreement have been obtained by the
Effective Date.
11.1.2.    It is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate action.
11.1.3.    This Agreement is legally binding upon it and enforceable in
accordance with its terms. The execution, delivery and performance of this
Agreement by it does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party and by which it may be
bound.
11.2    Acceleron Representations and Warranties. Acceleron represents and
warrants to Celgene that as of the Effective Date of this Agreement:
11.2.1.    Acceleron Controls the Acceleron Patent Rights existing as of the
Effective Date and is entitled to grant the licenses specified herein. The
Acceleron Patent Rights existing as of the Effective Date are set forth on
Schedule 1.5 and constitute all of the Patent Rights Controlled by Acceleron as
of the Effective Date that relate to or are necessary or useful to Develop,
Manufacture or Commercialize a Licensed Compound or a Licensed Product in the
Field. Acceleron has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in the Acceleron Technology in a manner
that conflicts with any rights granted to Celgene hereunder. During the
Agreement Term, Acceleron shall not encumber the rights granted to Celgene
hereunder with respect to the Acceleron Technology in any manner that would
adversely affect Celgene’s exercise of its rights hereunder.
11.2.2.    No Patent Rights or other intellectual property rights licensed to
Acceleron under either (a) that certain Exclusive License Agreement dated August
10, 2010 between Acceleron and the Salk Institute for Biological Studies or (b)
that certain Exclusive License Agreement dated August 11, 2010 between Acceleron
and the Salk Institute for Biological Studies relate to or are necessary or
useful to Develop, Manufacture or Commercialize a Licensed Compound or a
Licensed Product in the Field. Celgene shall not have any obligations under
(including any financial obligations), or be subject to any restrictions set
forth in, either such agreement with Salk Institute for Biological Studies.
11.2.3.    To the best knowledge of Acceleron and its Affiliates, there is no
actual or threatened infringement of the Acceleron Patent Rights in the Field by
any Third Party or any other infringement or threatened infringement that would
adversely affect Celgene’s rights under this Agreement.
11.2.4.    There are no claims, judgments or settlements against or owed by
Acceleron or its Affiliates or pending or, to the best knowledge of Acceleron
and its Affiliates, threatened claims or litigation relating to the Acceleron
Technology that would impact activities under this Agreement.


76

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




11.2.5.    The Third Party Licenses, as provided to Celgene, are each in full
force and effect and none has been modified or amended.
11.2.6.    Neither Acceleron nor, to the best knowledge of Acceleron, any Third
Party Licensor is in default with respect to a material obligation under, and
neither such party has claimed or has grounds upon which to claim that the other
party is in default with respect to a material obligation under, any Third Party
License.
11.2.7.    There are no Third Party Patent Rights. There are no Patent Rights or
Know-How Controlled by Acceleron through a license from a Third Party that are
necessary or useful to Develop, Manufacture or Commercialize a Licensed Compound
or a Licensed Product in the Field, including no Patent Rights or Know-How
licensed to Acceleron pursuant to the agreements set forth on Schedule
11.2.13(a) that are necessary or useful to Develop, Manufacture or Commercialize
a Licensed Compound or a Licensed Product in the Field.
11.2.8.    Acceleron has not waived or allowed to lapse any of its rights under
any Third Party License with respect to Licensed Compounds or Licensed Products,
and no such rights have lapsed or otherwise expired or been terminated.
11.2.9.    Neither Acceleron nor any of its respective employees or, to the best
knowledge of Acceleron or its Affiliates, its agents, in their capacity as such,
have been disqualified or debarred by the FDA, pursuant to 21 U.S.C. §§ 335(a)
or (b), or been charged with or convicted under United States law for conduct
relating to the development or approval, or otherwise relating to the regulation
of any Licensed Product under the Generic Drug Enforcement Act of 1992, or any
other relevant law, rule, or regulation or been disbarred, disqualified, or
convicted under or for any equivalent or similar applicable foreign law, rule,
or regulation.
11.2.10.    The Acceleron Patent Rights have been filed and diligently
prosecuted in accordance with all Applicable Laws in the Territory and have been
maintained, with all applicable fees with respect thereto having been paid.
11.2.11.    To the best knowledge of Acceleron or its Affiliates, each of the
issued Acceleron Patent Rights is valid and enforceable.
11.2.12.    For purposes of exercising its rights or performing its obligations
hereunder in Developing, Manufacturing and Commercializing Licensed Compounds or
Licensed Product in the Field, Celgene does not need access or a license to, to
the best knowledge of Acceleron or its Affiliates, any and all Know-How, Patent
Rights, or other intellectual property rights that are licensed to Acceleron or
its Affiliates or that they otherwise have access to but are not Controlled by
Acceleron or its Affiliates pursuant hereto.
11.2.13.    Acceleron has not previously (a) except as set forth in Schedule
11.2.13(a), engaged any Third Party in connection with performance of any of its
obligations hereunder or entered into any license with any Third Party, in
either case, with respect to ACE-536 or (b), entered into an agreement with a
Third Party to obtain a license under Third Party Intellectual Property that
covers the offering for sale, selling,


77

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




making, having made, using or importing ACE-536 in the Field in the Territory
(including rights of a pending patent application that are reasonably expected
to issue).
11.2.14.    Acceleron has not granted any Third Party any right to control the
Prosecution of the Acceleron Patent Rights or to approve or consult with respect
to any Patent Rights licensed to Celgene hereunder, other than to Shire pursuant
to the Shire Agreement.
11.2.15.    Acceleron has provided to Celgene a redacted version of the Shire
Agreement. The terms and conditions of the Shire Agreement do not conflict with
the rights granted to Celgene by Acceleron hereunder. None of the Acceleron
Technology licensed to Celgene from Acceleron hereunder is sublicensed from
Shire pursuant to the Shire Agreement, and, to the best knowledge of Acceleron,
no Patent Rights or Know-How of Shire is necessary to Develop, Manufacture or
Commercialize a Licensed Compound or a Licensed Product in the Field. None of
the redacted terms and provisions of the Shire Agreement materially affect or
materially impact the rights or obligations of Celgene under this Agreement or
the ACE-011 Agreement or Acceleron’s ability to perform under this Agreement or
the ACE-011 Agreement. None of Acceleron’s obligations hereunder or the rights
granted to Celgene hereunder shall violate any obligations of Acceleron or
rights of Shire under the Shire Agreement.
11.2.16.    The sequence of the protein known by Acceleron as ACE-536 shown in
Schedule 1.9 is complete and accurately reflects the corresponding protein
product. Such sequence is identical to the sequence for ACE-536 submitted by
Acceleron to the FDA for purposes of obtaining Regulatory Approval of the
corresponding ACE-536 protein product and identical to the sequence of the
“Excluded Compound” as defined in the Shire Agreement.
11.3    Option Compound Representations and Warranties. Immediately prior to an
Option Compound becoming a “Licensed Compound” pursuant to Article 7, Acceleron
shall represent and warrant to Celgene the matters set forth in Section 11.2
with respect to such Option Compound and related Option Patent Rights or shall
notify Celgene of which representations and warranties, if any, are untrue. In
addition, to the extent that any Option Patent Rights include Third Party Patent
Rights, Acceleron shall represent and warrant to Celgene, as of the date an
Option Compound becomes a Licensed Compound, the following or shall notify
Celgene of which representations and warranties, if any, are untrue:
11.3.1.    to the best knowledge of Acceleron, the Third Party Patent Rights
were not and are not subject to any restrictions or limitations except as set
forth in the Third Party Licenses, true and correct copies of which have been
provided to Celgene; and
11.3.2.    To the best knowledge of Acceleron or its Affiliates, the Third Party
Patent Rights have been filed and diligently prosecuted in accordance with all
Applicable Laws in the Territory and have been maintained, with all applicable
fees with respect thereto having been paid.
11.4    Celgene Covenants, Representations and Warranties.


78

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




11.4.1.    Covenants. In addition to the covenants made by Celgene to Acceleron
elsewhere in this Agreement, Celgene hereby covenants to Acceleron that, during
the Agreement Term:
(a)    (i)    If Acceleron believes that any of Celgene or its Affiliates or
Sublicensees is engaging or intends to engage in an activity to develop,
manufacture or commercialize ACE-536 in a manner that causes or will cause a
Material Adverse Impact, then Acceleron shall provide Celgene with written
notice. Celgene agrees to negotiate in good faith with Acceleron with respect to
modifying the applicable activity to cease causing a Material Adverse Impact;
provided that, if the Parties are unable to agree on how to modify the activity
or whether the activity causes or will cause a Material Adverse Impact, then,
except as provided in clause (ii) below, Celgene, its Affiliates or Sublicensees
shall not be prohibited from continuing the activity.
(ii)    If (A) (1) pursuant to the dispute resolution provisions in the Shire
Agreement, it is determined that a Material Adverse Impact exists (other than a
resolution of a dispute that results merely from an agreement between Acceleron
and Shire) or (2) a final arbitration award has specified or a court has entered
an order or judgment confirming that a Material Adverse Impact exists, in either
case, which Material Adverse Impact affects Shire (not just Acceleron) and in
which dispute resolution procedure or arbitration procedure, as applicable,
Acceleron has advocated Celgene’s position that there is no Material Adverse
Impact, and (B) such Material Adverse Impact is due to Celgene’s, its
Affiliates’ or its Sublicensees’ activities Developing, Manufacturing or
Commercializing ACE-536, Celgene shall cease the applicable activity causing the
Material Adverse Impact immediately upon receipt of written notice from
Acceleron. Celgene shall not be responsible for any damages resulting from the
Material Adverse Impact, whether to Acceleron, Shire, or otherwise, except to
the extent such damages result from the failure by Celgene to cease the
applicable activity after Celgene’s receipt of notice pursuant to this Section
11.4.1(a)(ii).
(b)    Celgene shall not, prior to [* * *], (a) with respect to any Option
Compound that is a [* * *], (i) conduct any Clinical Trial whose primary
endpoint is the [* * *]; (ii) seek or obtain Regulatory Approval for such Option
Compound for the [* * *]; (iii) conduct any Clinical Trial for the [* * *]; or
(iv) market or promote such Option Compound for the [* * *]; or (b) license to
any Third Party any Acceleron Patent Rights in any such Option Compound that is
a [* * *] unless such license agreement requires the licensee to comply with
this Section 11.4.1(b) until [* * *].
(c)    If Acceleron breaches the representation and warranty in Section 11.2.16,
without limiting any other remedy Celgene may have, (i) Acceleron will use
reasonable efforts to amend the Shire Agreement to provide that the “Excluded
Compound” as defined in the Shire Agreement has a sequence identical to the
sequence for the corresponding protein product used by Acceleron in connection


79

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




with its Clinical Trials under this Agreement for obtaining Regulatory Approval;
and (ii) upon such amendment, Acceleron agrees that it will execute an amendment
to this Agreement to cause the definition of “ACE-536” hereunder to be identical
to such sequence.
11.4.2.    Representation and Warranty. Celgene represents and warrants to
Acceleron that as of the Effective Date of this Agreement, and to the best
knowledge of Celgene or its Affiliates, there are no claims, judgments or
settlements against or owed by Celgene or its Affiliates or pending or
threatened claims or litigation relating to the Celgene Technology that would
impact activities under this Agreement.
11.5    Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH RESPECT TO ANY
TECHNOLOGY OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS ALL
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING. EACH PARTY HEREBY
DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF ANY LICENSED COMPOUND, OPTION COMPOUND OR LICENSED PRODUCT
UNDER THIS AGREEMENT SHALL BE SUCCESSFUL.
11.6    No Consequential Damages. NEITHER PARTY HERETO SHALL BE LIABLE FOR
SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING LOST PROFITS
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 11.6 IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY OR TO LIMIT A
PARTY’S LIABILITY FOR BREACHES OF ITS OBLIGATION REGARDING [* * *].
11.7    Indemnification and Insurance.
11.7.1. Indemnification by Celgene. Celgene shall indemnify, hold harmless, and
defend Acceleron, its Affiliates, and their respective directors, officers,
employees and agents and their respective successors, heirs and assigns
(“Acceleron Indemnitees”) from and against any and all Third Party claims,
suits, losses, liabilities, damages, costs, fees and expenses (including
reasonable attorneys’ fees and expenses of litigation) (collectively, “Losses”)
to the extent arising out of or resulting from (a) any breach of, or inaccuracy
in, any representation or warranty made by Celgene in this Agreement, or any
breach or violation of any covenant or agreement of Celgene in or pursuant to
this Agreement; (b) the negligence or willful misconduct by or of Celgene, its
Affiliates or Sublicensees, and their respective directors, officers, employees
and agents; and (c) any product liability claims (under any theory, including
actions in the form of tort, warranty or strict liability) relating to Celgene’s
Development, Manufacturing, and Commercialization activities under this
Agreement. Celgene shall have no obligation to indemnify the Acceleron
Indemnitees to the extent that the Losses arise out of or result from, directly
or indirectly, any breach of, or inaccuracy in, any representation or warranty
made by Acceleron in this


80

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Agreement, or any breach or violation of any covenant or agreement of Acceleron
in or pursuant to this Agreement, or the negligence or willful misconduct by or
of any of the Acceleron Indemnitees.
11.7.2.    Indemnification by Acceleron. Acceleron shall indemnify, hold
harmless, and defend Celgene, its Affiliates, and their respective directors,
officers, employees and agents and their respective successors, heirs and
assigns (“Celgene Indemnitees”) from and against any and all Losses to the
extent arising out of or resulting from (a) any breach of, or inaccuracy in, any
representation or warranty made by Acceleron in this Agreement, or any breach or
violation of any covenant or agreement of Acceleron in or pursuant to this
Agreement; (b) the negligence or willful misconduct by or of Acceleron, its
Affiliates and their respective Sublicensees, and their respective directors,
officers, employees and agents; or (c) any product liability claims (under any
theory, including actions in the form of tort, warranty or strict liability)
relating to Acceleron’s Development, Manufacturing, and Commercialization
activities under this Agreement. Acceleron shall have no obligation to indemnify
the Celgene Indemnitees to the extent that the Losses arise out of or result
from, directly or indirectly, any breach of, or inaccuracy in, any
representation or warranty made by Celgene in this Agreement, or any breach or
violation of any covenant or agreement of Celgene in or pursuant to this
Agreement, or the negligence or willful misconduct by or of any of the Celgene
Indemnitees.
11.7.3. Indemnification Procedure. In the event of any such claim against any
Celgene Indemnitee or Acceleron Indemnitee (individually, an “Indemnitee”), the
indemnified Party shall promptly notify the other Party in writing of the claim
and the indemnifying Party shall manage and control, at its sole expense, the
defense of the claim and its settlement. The Indemnitee shall cooperate with the
indemnifying Party and may, at its option and expense, be represented in any
such action or proceeding. The indemnifying Party shall not be liable for any
settlements, litigation costs or expenses incurred by any Indemnitee without the
indemnifying Party’s prior written authorization. Notwithstanding the foregoing,
if the indemnifying Party believes that any of the exceptions to its obligation
of indemnification of the Indemnitees set forth in Section 11.7.1 or 11.7.2 may
apply, the indemnifying Party shall promptly notify the Indemnitees, which may
be represented in any such action or proceeding by separate counsel at their
expense; provided that the indemnifying Party shall be responsible for payment
of such expenses if the Indemnitees are ultimately determined to be entitled to
indemnification from the indemnifying Party. Any other provision of this Article
11 to the contrary, no Indemnitee under this Agreement shall be required to
waive a conflict of interest under any applicable rules of professional ethics
or responsibility if such waiver would be required for a single law firm to
defend both the indemnifying Party and one or more Indemnitees. In such case,
the indemnifying Party shall provide a defense of the affected Indemnitees
through a separate law firm reasonably acceptable to the affected Indemnitees at
the indemnifying Party’s expense.
11.7.4.    Joint Defendants. If a product liability suit is brought against
either Party relating in any way to a Licensed Product or Licensed Compound, and
it is not clear from the allegations in the complaint or the known facts
surrounding the allegations in the


81

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




complaint as to whether a claim exists for which there is a right of
indemnification pursuant to Section 11.7.1 or 11.7.2 above, then Celgene shall
be responsible for controlling the defense of such suit in the first instance.
During such period that Celgene is controlling such defense, with regard to the
costs of such defense, including attorneys’ fees, Celgene and Acceleron each
shall be responsible for [* * *] of all such costs. No settlement, consent
judgment or other voluntary final disposition of any such suit may be entered
into without the prior written consent of Acceleron, which consent shall not be
unreasonably withheld or delayed. If, at any time in the course of such suit, it
becomes apparent from discovery or otherwise that a claim exists for which
indemnification may be obtained in accordance with Section 11.7.1 or 11.7.2
above, then the indemnification provisions of either Section 11.7.1 or 11.7.2
above, whichever is applicable, and the indemnification procedures of Section
11.7.3 shall become applicable and govern further proceedings in the suit, and
the Party responsible for such claim shall reimburse the other Party for all
costs that would have been the indemnifying Party’s responsibility if it had
been apparent from the beginning that the indemnification provisions applied.
11.7.5.    Insurance. As of the Effective Date and throughout the term of this
Agreement, each Party shall procure and maintain, at its sole cost and expense,
commercial general liability insurance and products liability coverage (each
including broad form contractual liability coverage for such Party’s
indemnification obligation under Section 11.7.1 or 11.7.2 above, as applicable)
in amounts not less than [* * *] per incident and [* * *] annual aggregate;
provided that after approval of the first NDA by a Regulatory Authority for use
of a Licensed Product, such products liability coverage shall be increased to
not less than [* * *] per incident and [* * *] annual aggregate. Each Party
shall name the other Party as additional insureds on each such insurance policy
relating to this Agreement. Celgene may elect to self-insure all or parts of the
limits described above. The minimum amounts of insurance coverage required under
this Section 11.7.5 shall not be construed to create a limit of either Party’s
liability with respect to its indemnification obligation under Section 11.7.1 or
11.7.2 above, as applicable.
Article 12
MISCELLANEOUS PROVISIONS
12.1    Dispute Resolution; Governing Law.
12.1.1.    Disputes. Unless otherwise set forth in this Agreement, in the event
of any dispute arising under this Agreement between the Parties, the Parties may
refer such dispute to the respective Executive Officers, and such Executive
Officers shall attempt in good faith to resolve such dispute. If the Parties are
unable resolve a given dispute pursuant to this Section 12.1.1 within [* * *]
days of referring such dispute to the Executive Officers, either Party shall be
free to pursue any remedy that may be available to it at law or in equity.
12.1.2.    Jurisdiction. Each Party hereby (a) irrevocably submits to the
exclusive jurisdiction of the United States District Court located in the State
of New York and (b) agrees not to assert as a defense or otherwise that its
property is exempt or immune from attachment or execution, that any such action
brought in the above-named court should be dismissed on grounds of forum non
conveniens, should be transferred or removed to any


82

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




court other than the above-named court, or should be stayed by reason of the
pendency of some other proceeding in any other court other than the above-named
court, or that this Agreement or the subject matter hereof may not be enforced
in or by such court.
12.1.3.    Governing Law. This Agreement shall be construed and the respective
rights of the Parties determined according to the substantive laws of the State
of New York notwithstanding the provisions governing conflict of laws under such
New York law to the contrary.
12.2    Assignment. Except as provided in this Section 12.2, this Agreement may
not be assigned or otherwise transferred, nor may any right or obligation
hereunder be assigned or transferred, by either Party without the consent of the
other Party. Either Party may, however, without the other Party’s consent,
assign this Agreement and its rights and obligations hereunder in whole or in
part to an Affiliate or pursuant to a Change of Control. To the extent that the
assigning Party survives as a legal entity, the assigning Party shall remain
responsible for the performance by its assignee of this Agreement or any
obligations hereunder so assigned to such assignee.
12.3    Amendments. This Agreement and the Schedules referred to in this
Agreement, together with the ACE-011 Agreement, constitute the entire agreement
between the Parties with respect to the subject matter hereof and supersede all
previous arrangements with respect to the subject matter hereof, whether written
or oral. Any amendment or modification to this Agreement shall be made in
writing signed by both Parties.
12.4    Notices. Any consent, notice or report required or permitted to be given
or made under this Agreement by one of the Parties hereto to the other shall be
in writing and (a) delivered by hand, (b) sent by nationally recognized
overnight delivery service, (c) sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) sent by facsimile transmission
confirmed by prepaid, registered or certified mail letter, and shall be deemed
to have been properly served to the addressee upon receipt of such written
communication, in any event to the following addresses:
If to Acceleron:        Acceleron Pharma, Inc.
128 Sidney Street
Cambridge, MA 02139
Attn: President
Telephone: (617) 649-9200
Fax: (617) 576-2224


with a copy to:            Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199
Attn: Marc A. Rubenstein
Telephone: (617) 951-7000
Fax: (617) 235-0706
If to Celgene:            [* * *


83

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






with a copy to:            
]
Fax: (908) 673-2771
Either Party may change its address to which notices shall be sent by giving
notice to the other Party in the manner herein provided.
12.5    Force Majeure. No failure or omission by either Party in the performance
of any obligation of this Agreement shall be deemed a breach of this Agreement
or create any liability if the same shall arise from any cause or causes beyond
the reasonable control of such Party, including the following: acts of god; acts
or omissions of any government; any rules, regulations or orders issued by any
governmental authority or by any officer, department, agency or instrumentality
thereof; fire; storm; flood; earthquake; accident; war; terrorist act;
rebellion; insurrection; riot; and invasion; provided that such Party provides
notice to the other Party of such an event, and the non-performing Party uses
Commercially Reasonable Efforts to cure such failure or omission resulting from
one of the above causes as soon as is practicable; provided further that, in the
event the suspension of performance continues for [* * *] days, and such failure
to perform would constitute a material breach of this Agreement in the absence
of such force majeure event, the Parties will discuss how to proceed under this
Agreement, which may include termination of this Agreement by the non-affected
Party.
12.6    Compliance with Applicable Laws. Neither Party shall export any
technology licensed to it by the other Party under this Agreement except in
compliance with United States export laws and regulations. The Parties shall at
all times comply with all material laws and regulations applicable to its
activities under this Agreement.
12.7    Independent Contractors. It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be construed as authorization for either
Acceleron or Celgene to act as agent for the other. Nothing herein contained
shall be deemed to create an employment, agency, joint venture or partnership
relationship between the Parties or any of their agents or employees for any
purpose, including tax purposes, or to create any other legal arrangement that
would impose liability upon one Party for the act or failure to act of the other
Party. Neither Party shall have any express or implied power to enter into any
contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.
12.8    Further Assurances. Each Party hereto agrees to execute, acknowledge and
deliver such further instruments, and to do all other acts, as may be necessary
or appropriate in order to carry out the purposes and intent of this Agreement.
12.9    No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.
12.10    Headings. The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.
12.11    No Implied Waivers; Rights Cumulative. No failure on the part of
Acceleron or Celgene to exercise, and no delay in exercising, any right, power,
remedy or privilege under this


84

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Agreement, or provided by statute or at law or in equity or otherwise, shall
impair, prejudice or constitute a waiver of any such right, power, remedy or
privilege or be construed as a waiver of any breach of this Agreement or as an
acquiescence therein, nor shall any single or partial exercise of any such
right, power, remedy or privilege preclude any other or further exercise thereof
or the exercise of any other right, power, remedy or privilege.
12.12    Severability. If any provision hereof should be held invalid, illegal
or unenforceable in any respect in any jurisdiction, the Parties hereto shall
substitute, by mutual consent, valid provisions for such invalid, illegal or
unenforceable provisions, which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal or unenforceable provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalid, illegal or unenforceable of one or several provisions
of this Agreement shall not affect the validity of this Agreement as a whole,
unless the invalid, illegal or unenforceable provisions are of such essential
importance to this Agreement that it is to be reasonably assumed that the
Parties would not have entered into this Agreement without the invalid, illegal
or unenforceable provisions.
12.13    No Third Party Beneficiaries. No person or entity other than Celgene,
Acceleron and their respective Affiliates and permitted assignees hereunder
shall be deemed an intended beneficiary hereunder or have any right to enforce
any obligation of this Agreement.
12.14    Execution in Counterparts. This Agreement may be executed in two or
more counterparts, each of which counterparts, when so executed and delivered,
shall be deemed to be an original, and all of which counterparts, taken
together, shall constitute one and the same instrument. Facsimile or PDF
execution and delivery of this Agreement by any Party shall constitute a legal,
valid and binding execution and delivery of this Agreement by such Party.
[Signature page follows]


85

--------------------------------------------------------------------------------




THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






IN WITNESS WHEREOF, the Parties have executed this Collaboration, License and
Option Agreement as of the date first set forth above.


ACCELERON PHARMA, INC.
By: /s/ John Knopf    
Name: John Knopf    
Title: Chief Executive Officer    
CELGENE CORPORATION
By: /s/ Robert J. Hugin    
Name: Robert J. Hugin    
Title: Chairman and Chief Executive Officer    









--------------------------------------------------------------------------------


Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


EXHIBIT A
TERMS OF CLINICAL SUPPLY
Firm Orders:
[* * *]
Quantities of Clinical Supplies:
[* * *]
Delivery of Clinical Supplies:
[* * *]
Adjustments:
[* * *]








--------------------------------------------------------------------------------


Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


SCHEDULE 1.5
ACCELERON PATENT RIGHTS
Table 1: Patents and Applications Owned by Acceleron Pharma, Inc.


Attorney Docket
Number
Application Number
Patent/Publ.
Number
Status
Title
Filing Date
Issue/Publ.
Date
 
 
 
 
 
 
 
[●]
[●]
[●]
[●]
[●]
[●]
[●]

            









--------------------------------------------------------------------------------




THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE 1.9
ACE-536
[* * *]





--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






SCHEDULE 1.104
THIRD PARTY LICENSES


[* * *]





--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






SCHEDULE 3.7
DESIGNATED THIRD PARTY ACQUIRORS
[* * *]





--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






SCHEDULE 4.4.6
OUTSIDE COUNSEL FOR INVENTORSHIP/PATENT DISPUTES
[* * *]





--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






SCHEDULE 8.1.1
THIRD PARTY PATENT RIGHTS
None.





--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






SCHEDULE 9.3
PRESS RELEASE
Acceleron Pharma Announces Global Collaboration with
Celgene Corporation on ACE-536 Program
Expands Upon Existing Sotatercept (ACE-011) Partnership by Entering a New
Agreement to
Form Broad Anemia Collaboration
SUMMIT, NJ and CAMBRIDGE, Mass. C August 3, 2011 C Acceleron Pharma, Inc., a
biopharmaceutical company developing protein therapeutics for cancer and orphan
diseases, and Celgene Corporation (NASDAQ: CELG) today announced that the
companies have entered into a joint development and commercialization agreement
for ACE-536 for the treatment of anemia. The companies already have a
collaboration around sotatercept (ACE-011) entered in 2008. Under the new
agreement, the companies will collaborate to develop both products and
potentially others for treating anemia across a wide range of indications.
Celgene and Acceleron will jointly develop, manufacture and commercialize
ACE-536, a novel protein therapeutic that inhibits members of the TGF-beta
superfamily involved in erythropoiesis, for the
treatment of anemia. Additionally, Celgene will have an option to future
Acceleron programs developed
for anemia. Celgene will make an upfront payment to Acceleron of $25 million.
“Acceleron has uncovered an exciting new approach to treating disorders of
erythropoiesis, and we are pleased to broaden our successful partnership with
Celgene,” said John Knopf, Ph.D., Chief Executive Officer of Acceleron.
“Acceleron and Celgene can now combine our strengths to develop molecules to
treat a broad array of under-served diseases and conditions in which patients
suffer from anemia. To that end, we look forward to initiating the Phase 1
clinical trial of ACE-536 within the next few months. ACE- 536 is our fourth
internally discovered and developed drug to enter the clinic.”
“Celgene and Acceleron have a strong partnership that continues to advance
innovative therapies in areas of great unmet medical need,” said Tom Daniel,
Ph.D., President, Research, Celgene. “The work we will embark on with ACE-536 is
a natural extension of our strong presence in hematology. We look forward to
exploring the potential of ACE-536 for patients with anemia worldwide.”
Under the terms of the agreement, Acceleron will be responsible for conducting
the Phase 1 and initial Phase 2 clinical trials and Celgene will conduct the
subsequent Phase 2 and Phase 3 clinical studies. Acceleron will manufacture
ACE-536 for the Phase 1 and Phase 2 clinical trials and Celgene will have
responsibility for the manufacture of Phase 3 and commercial supplies. Acceleron
will pay a share of the development expenses through the end of 2012 and Celgene
will be responsible for development costs thereafter. Acceleron is eligible to
receive development, regulatory and commercial milestones of up to $217 million
for the ACE-536 program. The companies will co-promote the products in North
America. Acceleron will receive tiered double-digit royalties on worldwide net
sales.
About ACE-536
ACE-536 is a ligand trap that inhibits members of the TGF-beta superfamily
involved in late stages of erythropoiesis. ACE-536 and sotatercept are
biochemically distinct molecules and may have unique pharmacological attributes
that enable their preferential use in particular anemia indications. In
preclinical studies, ACE-536 promotes red blood cell (RBC) formation in the
absence of erythropoietin (EPO) signaling, has distinct effects from EPO on RBC
differentiation, and acts on a different population of progenitor blood cells
than EPO during RBC development.





--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




About ACE-011 / sotatercept
Sotatercept, a soluble receptor fusion protein comprised of extracellular domain
of the human activin receptor type IIA (ActRIIA) fused to human immunoglobulin,
is a biologic therapeutic. Blocking signaling through ActRIIA may be a way to
increase red blood cell production, promote bone formation, and inhibit tumor
growth and metastasis. Sotatercept is the first in a novel class of anemia
therapies. In Phase 1 clinical studies in healthy volunteers, sotatercept was
generally well tolerated, and increased levels of hemoglobin and hematocrit,
biomarkers of bone formation, and bone mineral density. The most common
clinically significant adverse events observed included increased hemoglobin and
increased hematocrit, which were pharmacologic effects of the drug, and also
headache, all of which were manageable and reversible. Sotatercept is currently
being studied in Phase 2 clinical trials in patients with chemotherapy- induced
anemia and in patients with end-stage renal disease on hemodialysis. For more
information on ongoing and completed clinical trials of sotatercept, visit
clinicaltrials.gov and query “sotatercept.” Sotatercept is being jointly
developed by Acceleron and Celgene Corporation.
About Celgene
Celgene Corporation, headquartered in Summit, New Jersey, is an integrated
global pharmaceutical company engaged primarily in the discovery, development
and commercialization of innovative therapies for the treatment of cancer and
inflammatory diseases through gene and protein regulation. For more information,
please visit the Company's website at www.celgene.com.
About Acceleron
Acceleron is a privately-held biopharmaceutical company committed to discover,
develop, manufacture and commercialize novel protein therapeutics for orphan
diseases and cancer. Acceleron’s scientific approach takes advantage of its
unique insight to discover first-in-class therapies based on the TGF-8 protein
superfamily. Acceleron utilizes proven biotherapeutic technologies and
capitalizes on the company’s internal GMP manufacturing capability to advance
its therapeutic programs rapidly and efficiently. The investors in Acceleron
include Advanced Technology Ventures, Alkermes, Bessemer Ventures, Celgene,
Flagship Ventures, MPM BioEquities, OrbiMed Advisors, Polaris Ventures, QVT
Financial, Sutter Hill Ventures and Venrock. For further information on
Acceleron, please visit www.acceleronpharma.com.


CONTACT:
Acceleron Pharma:
Steven Ertel, 617-649-9234
Senior Vice President, Corporate Development
Celgene Corporation:
Brian Gill, 908-673-9530
VP, Corporate Communications


Maureen L. Suda (Media)
Suda Communications LLC, 585-387-9248


 










--------------------------------------------------------------------------------




THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. WHERE TWO PAGES OF MATERIAL HAVE
BEEN OMITTED, THE REDACTED MATERIAL IS MARKED WITH [†].
        


SCHEDULE 11.2.13

ACE-536 CONTRACTS
[†]



